 In. the Matter Of MORRIS STEINBERG AND JULIAN LESLIE STEINBERG, ALOUISIANA ,PARTNERSHIP, ID/B/A, STEINBERG & COMPANYan,dSO JTIiERN FUR TRAPPERS' BRANCH OF THE INTERNATIONAL FUR cQ, LEATHERWORKERS' UNION OF THE UNITED STATES AND CANADA, CIOCase No. 15-C-1089.Decided July 14, 1948Messrs., C. Paul BarkerandThomas S. Adair,for the Board.Milling, Godchaux, Saal & Milling,byMessrs. Mervin I iseman, H.H. Hillyer,andJulian L. Steinberg,.of New Orleans, La., for theRespondents.,Witt cQ Cammer,of New York City,Greenberg, Porer'& Rein, byMr. Joseph Forer,ofWash'ington, D. C., andMr. Julius Metz,of NewOrleans, La., for the Union.DECISIONANDORDEROn April 22, 1947, Trial Examiner James A. Shaw issued his Inter-mediate,Report in the above-entitled proceeding, finding that the Re-spondents had, engaged in and were engaging in certain unfair laborpractices 1 and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the .Respondentsfiled exceptions to the Intermediate Report and a supporting brief.1Those provisions of Section 8 (1) and(3) of the National Labor RelationsAct, whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and (3) ofthe Act, as amended bythe LaborManagement,RelationsAct, 1947.78 N. L.R. B., No. 35.211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 23, 1948, the Board heard oral argument at Washington,D. C., in which the Respondents and the Union participated.2The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.3Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications and additionsnoted below 41.The Trial Examiner found that the Respondents discriminatedagainst certain named trappers in violation of Section 8 (3) of theAct and engaged in other conduct proscribed by Section 8 (1) of theAct.In so finding, the Trial Examiner rejected as without merit theRespondents' challenge to the jurisdiction of the Board on the groundthat the trappers were not employees within the meaning of Section2 (3) of the Act but were independent contractors or sublessees or, inthe alternative,agricultural laborers,exempt from its protection. Intheir exceptions and brief, as well as at the oral argument before theBoard, the Respondents reiterate these contentions, urging addition-ally, however, that the trappers were specifically excluded as "inde-pendent contractors" from the definition of "employee" under theamendments to the Act which were enacted after the issuance of the2By written motion and at the oral argument,the Respondents moved to dismiss thecomplaint on the ground that the Union has failed to comply with the non-Communistaffidavit requirement of Section 9 (h) of the amended Act. In the alternative,' theRespondents moved to dismiss the complaint on the ground that one or more principalofficers of the Union are members of the Communist Party, and requested that a hearingbe held for the purpose of adducing such evidence. Inasmuch as the affidavit requirementis a condition precedent to the issuance of a complaint,and the complaint herein had beenissued long before August 22,1947,the effective date of the amendments,we find no meritin the Respondent's first motion.Matter of Marshall and Bruce Company,75 N. L. R. B.90,N. L. R. B. v. H.E Whittenburg and W. S. Dougherty, Partners, d/b/a South TexasProduce Company,165 F. (2d) 102(C. C. A. 5) ;N. L. R B. v Mylan-Sparta Company,Inc, at at.,166 F. (2d) 485 _(C. C. A. 6).With respect to the Respondents'alternativemotion, we also find it to be without merit for the reason that whether or not the Unionhas Communist officers is not an issue in this caseWe shall,therefore,deny their requestfor a hearing to receive such evidence.Cf.Matter of Ferguson-SteereMotorCompany,76N L. R B 1122.eWe agree with the Trial Examiner's exclusion of certain evidence offered by theRespondents at the hearing ostensibly to prove that the Union engaged in competitionwith it, and therefore was not a labor organization within the meaning of the Actentitled to represent the trappers or file charges.Apart from the fact that the TrialExaminer did receive some testimony off this type,we do not believe that the excludedevidence,or that which was received, tended to refute the evidence establishing theUnion's status as a labor organization as defined in Section 2 (5) of the original oramended Act.Moreover,the proffered evidence, even if true,was insufficient to defeatthis proceeding which was validly instituted.Insofar as the Trial Examiner's rulings on the Respondents' proposed findings offact,as set forth in footnote 5 of the Intermediate Report, are at variance with hisaffirmative findings of fact and conclusions of law, as modified by our Decision, wehereby reverse such rulings. STEINBERG& COMPANY213Intermediate Report.Thus, the Respondents argue, in effect, thatthe Board must recognize retroactively an assumed changed status ofthe trappers to the extent even of absolving the Respondents of theliabilities previously incurred as a consequence of their unfair laborpractices.Before its amendment, the Act in Section 2 (3) broadly defined theclass of persons entitled to its benefits to include "any employee,"excepting only agricultural laborers, domestic servants, and personsemployed by a parent or spouse.The Trial Examiner, applying, ashe was required to do, the then prevailing test enunciated inHearstand related cases 5 for ascertaining employee status, concluded thatthe trappers were employees within the meaning of the Act at thetime of the commission of the unfair labor practices.We agree withthese findings.Under the circumstances, and in accordance with theBoard's interpretive rulings inMarshall and Bruce Company,ewhichhave recently received judicial approval,7 we further find that, evenhad the trappers lost their employee status under the amended Act(to which proposition, however, we cannot accede for the reasons dis--cussed in the Remedy section of our Decision)," the Respondents' obli-gation to redress the unfair labor practices which they committedbefore the passage of the amendments is a liability preserved by thegeneral savings statute (1 U. S. C. Sec. 29).Nor are we impressed with the Respondents' argument that, theHearstdecision notwithstanding, the Board is bound to follow locallaw "in determining the meaning and effect" of the written lease-be-tween the Respondents and the trappers, and that under applicableLouisiana law the trappers were sublessees and therefore were notcovered by the Act.Assuming,arguendo,the correctness of the Re-spondents' interpretation of Louisiana law, the basic weakness of their-osition is the fact that it is premised on the erroneous conception thata question of construction of a written instrument affecting a purelylocal matter, i. e., real property rights in Louisiana, is only involved,rather than a question of status under a Federal statute. It is wellIN. L R. B v. Hearst Publications, Inc,322 U S. 111 ,N. L. R B. v. R A Bloant,et al,131 F (2d) 585 (C C A. 8), cert. denied 318 U. S. 791; cfUnited States V Silk,S. 704;Rutherford Food Corporation v. McComb,331 U. S. 722.OMatter of Marshall and Bruce Company,75 N. L R B. 90; accord,Matter of BriggsManufacturing Company,75 N. L It.B 569;Matter of Republic Steel Corporation,(Upson Davasaon),77 N. L R B. 11077N. L. R B v. Gate City Cotton Mills,167 F. (2d) 647 (C C. A5) ; N. L. R. B. v.National Garment Co. and Wells-Wear Co,166 F (2d) 233 (C. C. A. 8) ;N L. R B.vMilian-Sparta Company,Inc, et al,166 F. (2d) 485(C. C. A. 6) ;ofN. LR. B. v.11E Whattenburg and W. S. Dougherty,Partners d/b/a South Texas Produce Company,165F. (2d) 102 (C. C A 5);N. L. R. B. V Caroline Mills, Inc.,167 F. (2d) 212 (C. C. A. 5).8We find that the trappers are also employees within the meaning of the amended Act.798767-49-vol. 78-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished that in applying a Federal statute of general uniformapplication local law must be rejected in favor of definitions and con-cepts expressed or implied in the Federal statute itself .9Moreover,the Respondents' contention, if carried to its logical conclusion, wouldcreate the anomalous situation where the status of trappers with writ-ten leases would be determined by State law while the status of trap-pers under oral leases, which the Respondents assert are also validunder Louisiana law, or without any lease, would be determined byFederal law.Obviously, such a result cannot be seriously urged. Inany event, to adopt the Respondents' theory would be tantamount, asthe Supreme Court stated inHearst,to introducing "variations intothe statute's operation as wide as the differentces the forty-eight Statesand other local jurisdictions make in applying the distinction forwholly different purposes." 10We cannot presume that Congress in-tended such a "patchwork plan" based on local conceptions as to whoare or are not employees, whether the original or the amended Act beapplicable.Finally, we are not persuaded, because of factual differences, thatGordy v. Maestri, 127So. 628,De f elite v. Austin, 159So. 648, and othercases relied upon by the Respondents, support their contention thatthe trappers in the present case are sublessees under Louisiana law.As we construe the cited cases, they merely hold that trapping privi-leges may be the subject of a lease.h1 It does not appear, however, thatthe additional facts and provisions in the subleases in the case at bar,which are detailed in the Intermediate Report, were also present inthe cited cases."2.Turning to the question of the trappers' status asagriculturallaborers,we, like the Trial Examiner, cannot agree with the Respond-ents' alternative contention that the trappers are engaged in an agri-cultural pursuit which exempts them from protection of the Act.Al-though the term "agricultural laborer" is not otherwise defined in theAct, Congress, in the riders to the Appropriation Acts relating toBoard funds for the past several years, has incorporated by referenceinto the Act the definition of "agriculture" contained in Section 3 (f)°N. L R B. v. Hearst Publications,Inc,322 U. S.111, 122-124;Jerome Y. Unitedstates,318 U.S 101, 104. Inasmuch as the cases upon which the Respondents relydeal with the application of local law to local matters, they are not opposite.'IN. L. If.B. v. Hearst Publications,Inc, supra,at p. 123.lilt seems that the Respondents'master leases are of the type involved in the citedcases.12Nor, for similar reasons, is the cited Louisiana criminal statute,which recognizesthat trapping privileges may be the subject of a lease or sublease,determinative of thestatus of the trappers herein under Louisiana law, much less under Federal law STEINBERG& COMPANY215of the Fair Labor Standards Act,13 Section 3 (f) provides,inter alia,that the term "agriculture" shall include "the raising of livestock, bees,fur-bearing animals or poultry." In Interpretative Bulletin No. 14,Sec. 8, which, though not controlling, is a valuable aid in determiningthe scope of the phrase, the Wage Hour Administrator enlarged uponthe meaning of the phrase "the raising of fur-bearing animals," asembracing "all of those activities customarily performed in connec-tion with the breeding, feeding, and caring for animals which bear furof marketable value, including the treatment of disease.The fur-bearing animals, included, among others, are rabbits, silver foxes,minks, squirrels and muskrats." 14As fully discussed in the Intermediate Report, the Respondents em-ploy the trappers to trap and ensnare muskrats which roam wild onthe Respondents' marshlands and to remove and prepare their peltsfor market.There is nothing in the arrangements between the Re-spondents and the trappers requiring the trappers to perform anyservices customarily identified with the"raisingof fur-bearinganimals."Exhaustive research has failed to reveal any legislative materialon the subject, or any court decisions, administrative rulings, or otherauthorities which have considered the question whether or not trappersof wildlife are agricultural laborers.So far as we are aware, thequestion thus presented is one of first impression involving the ascer-tainment of Congressional intent in excepting agricultural laborersfrom coverage under the Fair Labor Standards Act. It has been heldthat exemptions under that statute should be narrowly construed infavor of coverage,15 and that the meaning of the term "agriculturallaborer" should not be enlarged beyond its common usage.16Guidedby these rules of construction, we are unable to conclude that the phrase"raising of fur-bearing .animals," as generally understood, contem-"In identical language,the amended Act continues Section 2(3) of the original Actinsofar as it excludes from the definition of employee"any individual employed as anagricultural laborer."Congress,as the House Conference Report notes (H R. ConferenceRep No. 510,80th Cong,1st Sess.'(1947)'33), did not disturb the existing law regardingthis subject"Since the matter of 'agricultural'exemption has for the past two years beendealt with in the Appropriation Act for the National Labor Relations Board."The Boardrecently has so held inMatter of Wenatchee-WenokaGrowersAssociation,75 N. L. R. B.197.31 Section 10 (b) (14)of Interpretative Bulletin No. 14, alluded to in the Respondents'brief, provides that the term"agriculture"also seems to include certain activities "whenperformed by a farmer"in the preparation for market of furs by"removing the pelt,scraping,drying, putting on boards,and packing."This would be relevant only werethe trappers'other activitiesagricultural.25A.H. Phillips,Inc., v.Walling, 324 U. S. 490; Calaf.v.Gonzales,et al.,127 F. (2d)934 (C. C. A. 1);Fleming v. Hawkepe Pearl Button Co., et al.,113 F. (2d) 52(C. C. A 8).16North Whittier Heights Citrus Association V. N. L. R. B.,109 F.(2d) 76(C. C. A. 9),cert. denied 310 U. S. 632;Matter of Pepeeko Sugar Company,59 N. L. R. B. 1532. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDplates the trapping of wildlife for the sole purpose of acquiring theskins and preparing them for market, as is the nature of the trappers'employment in this case.Manifestly, such activities are in no sensedirected towards "breeding, feeding, and caring for animals."More-over, it appears to us that the "breeding, feeding, and caring for ani-mals" presuppose ownership of the animals or, at least, some measureof control over them, as exists, for example, on fur farms where theanimals are raised in captivity.17This, concededly, is not the situationhere.As the Respondents admit, the muskrats which are hunted bythe trappers herein are wildlife belonging to the State and becomeprivate property only when reduced to possession. In the final anal-ysis, it would seem, had Congress intended to include the trappingof wildlife in the definition of "agriculture" in the Fair Labor Stand-ards Act, it would have specifically so provided, as it did with respectto other activities."Such an exemption should be extended only tothose who are 'plainly within its terns'." 18The Respondents argue, nevertheless, that the trappers are agri-cultural laborers because they perform certain work in preparationfor trapping and observe certain precautionary measures while trap-ping which enable the muskrat species to survive. In particular,theRespondents rely on the fact that the trappers burn marshgrasses; dig and clean ditches; build dams; drain the land; destroypredatory birds, animals and snakes ; avoid placing traps near musk-rat hills in order not to kill the young ; trap the land "hard" where thereis an overabundance of muskrats, thus preventing the ddstruction ofthe land as a muskrat habitat; and avoid overtrapping in order toleave enough "seed" muskrats to repopulate the land for the followingyear.19But, as the Trial Examiner found, the trappers burn thegrasses, dig and clean ditches, build dams, and drain the land, primar-ily to facilitate their own movements about the trapping lands; also,by burning the grasses, they are able to locate muskrat signs.Onlyfortuitously do these activities encourage the growth of new three-cornered grass, which is the staple food of muskrats.As for theirother activities outlined above, they are nothing more than normalpractical precautions expected to be taken by competent trappers and17Cf.Fromm Bros.v.United States,35 F Supp 145(1940)D C , w D.Wise.,wherethe court held that the raising of foxes in captivity constituted an agricultural pursuitwithin the meaning of the Social Security Act, andGenessee Mountain Fos; and MinkFarms, Inc., Col Dist CtCity &Co,of Denver, Div 4, Jan 4, 1941, 2 C C H Unempl.Ins. Serv , pp 9027-9028, where the court reached a similar result with respect to foxand mink farming under a State Unemployment Insurance Act.1sMtiller Hatcheries,Inc. v. Boyer,131 F.(2d) 283, 280(C. C. A. 8).19As discussed in the Intermediate Report,there is some testimony that in a few isolated'instances over many years a few trappers planted and transplanted certain grasses uponwhich muskrats feed. --STEINBERG&' COMPANY217:which, in certain respects, are required by law.20 In this connectionit is noted that the trappers herein are employed to trap muskratsand not to raise them; that the trapping lands are not classified asagricultural lands for the purpose of local taxation, although it ap-pears that in 1938 the United States Farm Security Administrationmade small loans, as a relief measure, to muskrat trappers in certainParishes in Louisiana; that muskrats in Louisiana come under theprotection and control of the State Department of Wild Life andFisheries and not under the State Department of Agriculture, andthat the Division of Wild Life of the United States Department ofInterior has jurisdiction over muskrats on Federal property, whereasanimals raised in captivity on fur farms are subject to the jurisdictionof the United States Department of Agriculture.In view of all the facts and circumstances herein, we find, contraryto the Respondents' contention, that the trappers are not agriculturallaborers within the intendment of the Act.3.We agree with the Trial Examiner that the Respondents violatedSection 8 (1) of the Act by threatening to discontinue business ratherthan deal with the Union ; warning trappers that union members wouldnot be employed by them and that union members in their employwould be discharged; interrogating trappers concerning their unionactivity; and requiring them to post performance bonds as a conditionof employment and threatening to increase the bonds, in reprisal fortheir union activity.In so doing, however, we, unlike the Trial Ex-aminer, do not rely on the totality of the Respondents' conduct or onAgent Levy's statements which contained no threat of reprisal orpromise of benefit and were therefore privileged.Notwithstanding the clearly coercive character of their conduct,the Respondents specifically urge, in defense, that the Respondent Mor-ris Steinberg's threat to discontinue business was constitutionally pro-tected and that the bond requirement was a legitimate business demand.However, it is well established that a threat to discontinue business tocounteract union activity is more than an exercise of the free speechprivilege, a fact which Section 8 (c) of the amended Act also recog-nizes.Nor is the Respondents' argument tenable that the threat wasmade without any intention of dissuading the trappers from joiningthe Union.For, aside from the fact that the record shows quite thecontrary, the test of interference, restraint, and coercion, as the Board"The Respondents' argument that, because there is no commercial raising of pennedmuskrats in the United States, the Wage Hour Administrator therefore intended to con-sider in his Interpretative Bulletin No. 14 the trappers' activities such as those outlinedabove, as being the equivalent, does not prove to us, as it evidently does to our dissentingcolleague, that such activities in fact 'constitute "breeding, feeding, and caring foranimals." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the courts have frequently held, does not turn upon the employer'sintent, but ratherhingesupon whether the employer is engaged in con-duct which, it may reasonablybe said, tends to interferewith the freeexerciseof employees' rights under the Act.And finally, contrary tothe Respondents'assertion,the statement was made not only to unionrepresentativesbut to theentireUnion Committee which includedthree of the trappers who were the subjects of the Respondents' dis-crimination.With respect to the bond requirement, the Respondentsadmit thatthey were prompted to take such actionbecauseof the Union's organiz-ing activity, but contend that it was designed as a protectivemeasureagainst "bootlegging" of their furs which they anticipated their trap-pers would engage in as a consequence of the Union's appearance andactivity.However, although we recognize the Respondents' right, un-der ordinary circumstances, to condition employment on the posting ofa bond, the law prohibits the abuse of that right where, as here, thepurpose and the necessary effect of the bond were to interfere with thetrappers' countervailing right to self-organization.4.In adopting the TrialExaminer'sfinding that the Respondentsviolated Section 8 (3) and (1) of the Act by discriminating against the10 trappers named in the Intermediate Report because of their unionmembership and activity, we do so on the ground that the discrimina-tion against all but Favre took the form of a refusal to reemploy orreinstate, rather than the form of a discharge, as the Trial Examinerfound.With respect to Favre, we agree with the Trial Examiner thathe was denied employment for the samereason.21THE REMEDYWe have found that the trappers were employees within the meaningof the original Act and that the Respondents, by violating the trap-pers' self-organizational rights guaranteed thereunder, incurred cer-tain liabilities which survived the .passage of the amendments to theAct.Among other things, the Respondents have unlawfully discrimi-nated against Gustave "Totsy" Rulf, Eddie Rink, Joe Givens, FrankDontay, Ernest Verdin, Avery Burk, R. L. Landry, Alvin "Jack"Gaudet, Horace Billiot, and Gustave "Tav" Favre.Therefore, inu Phelps-Dodge Corporation v. N. L. R B.,313 U S. 177;see also N.L. R. B. v.WPaumbeeMills, Inc,114 F (2d) 226 (C. C A. 1).In the part of the Intermediate Report in which the discharge of Rink is discussed, theTrial Examiner mistakenly construed Agent Pugh's testimony as admitting that he prom-ised Rink better land.According to Pugh's testimony, he merely promised Rink to dothe best he couldAlso,in the concluding section of the discussion concerning Favre'sdischarge,the Intermediate Report incorrectly fixes the date on which Favre served onthe Union Committee as September 28, 1946, instead of about September 28, 1945. STEINBERG & COMPANY219order to remedy the discrimination, we shall, in accordance with outestablished practice, order the Respondents to reinstate these trapperswith back pay. Because of the peculiar nature of the trapping occu-pation and the facts and character of the discrimination involved here-in, we shall fashion our remedy to conform therewith..We shall directthe Respondents, at the customary time before the opening of the musk-rat trapping season, to offer the above-named trappers reemploymenton the land formerly trapped by them,22 unless they had been promisedbetter land by the Respondents' agents. In the latter event, we shallrequire the Respondents to fulfill their promises as they would havedone were it not for their illegal discrimination 23With respect tothe remaining trappers, who were discriminatorily refused reemploy-ment on better parcels which are not identifiable,24 and the trapper(Favre) who was discriminatorily denied employment as a new em-ployee, we shall require the Respondents to offer them employment onparcels of average productive capacity under the jurisdiction of theAgent who actually effected the discrimination, or his successor. Inview of the fact that the parcels, to which reinstatement is orderedherein, might in the meantime have become depopulated of muskrats,or for a valid reason have become unavailable as trapping lands, weshall provide that in such event the trappers be restored to substan-tially equivalent parcels.The reinstatement ordered herein shall bewithout prejudice to the trappers' seniority or other rights or privi-leges.We shall also direct the Respondents to make the above-named trap-pers whole for any loss of pay they may have suffered by reason ofthe discrimination against them, by payment to each of them of a sumof money equal to the amount he normally would have earned duringthe muskrat trapping seasons from the date of the discrimination tothe date of the Respondents' offer of reinstatement, less his net earn-ings during said muskrat trapping seasons.Manifestly, because ofthe varying potentialities of the different parcels and other factors,the computation of back pay is not susceptible of complete accuracy.However, we believe that the following formula for determining backpay will be reasonable and workable, and that back pay should becomputed separately for each trapping season.Each above-namedtrapper shall be paid a sum equal to the average earnings during eachof the aforesaid trapping seasons of the trappers employed under thesupervision of the Agent for whom the above-named trapper wouldIt appears that Ralf and Billiot are entitled to reemployment on the land previouslytrapped by them'3Dontay, Verdin, Burk, Landry, and Gaudet appear to be in this class.24The record indicates that Givens and Rink fall within this category. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave trapped were it not for the discrimination, or the said Agent'ssuccessor, less the named trapper's net earnings 25 during such trappingseason.We expressly reserve the right to modify the back-pay and reinstate-ment provisions if made necessary by a change of conditions in thefuture, and to make such supplements thereto as may hereafter becomenecessary in order to define or clarify their application to a specificset of circumstances not now apparent16The Trial Examiner also recommended that the Respondents beenjoined from in the f uture infringing upon the trappers' self-organi-zational rights.Unlike the remedy of reinstatement with back paywhich is designed to recreate thestatus quoexisting at the time of thediscrimination,2' the proscription against engaging in the specifiedconduct operates prospectively.Therefore, in view of the interveningamendments to the Act, such relief should be granted only where theconduct enjoined continues to be unlawful under the amended Act.28This brings us directly to the question as to whether or not the trappersretain their status as employees under the amended Act so as to beentitled to this protection;Section 2 (3) of the amended Act continues the original definitionof "employee" as including "any employee," but adds to the previouslystated exceptions "any individual having the status of an independentcontractor."The Respondents contend that the trappers are independ-ent contractors and are therefore excluded from coverage of theamended Act.Although Section 2 (3) does not purport to define explicitly theterms "employee" or "independent contractor," it is clear from thelegislative history that Congress intended to give these terms their"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithobtaining work and workingelsewhere than for the Respondents, which would not have been incurred but for theirunlawful discharge and the consequent necessity of his seeking employment elsewhereMatter of Crossett Lumber Company,SN L R B 440 Monies received for work per-formed upon Federal, State,county, municipal,or other work-relief projects shall be con-sidered as earnings.Republic Steel Corporation v. N L. RB , 311 U S. 7We do not adopt the Trial Examiner's recommendation that the Respondents shouldalso reimburse the trappers for losses sustained in preparing for the 1945-1946 muskrattrapping season for the reason that the alleged losses appear to be normal expenses whichthe trappers would have incurred had they trapped for the Respondents that season.25Matterof FairmontCreamery Company,64 N. L R B 824; cfN. L. RB vNewYork MerchandisingCo, 134 F.(2d) 949(C C. A. 2) ;International Union v. EaglePieher Mining&SmeltingCo , 325 U. S. 33527 CfMatter of Republic Steel Corporation (Upson Division),77 N. L R. B , 1107asDuplex PrintingPressCo.v.Deering,254 U. S. 443,464;American Steel Foundriesv. Tri-City Council,257 U. S. 184, 208. STEINBERG. & COMPANY221conventional meanings 29 and that the Board, in determiningcoverageunder the Act, should follow the "ordinary tests of the law ofagency." 30Apparently, the test thus contemplated is the familiar"right-of-control test" which the courts apply in a variety of situationsto differentiate between an employee and an independent contractor.Under this doctrine it has been generally recognized that an employer-employee relationship exists where the person for whom theservicesare performed reserves the right to control the manner and meansby which the result is accomplished.Conversely, an employer-in-dependent contractor relationship exists where the control is merelylimited to the result to be accomplished and does not apply to themethod and manner of the services rendered 31Among the many factors which have usually been considered rele-vant to the question of control are the following : the right to hire anddischarge; the permanence of the relationship; whether the work ispart of the employer's regular business; the extent of control which,by agreement, the employer may exercise over the details of the work;the method and determination of the amount of compensation; theskill required in the particular occupation; who furnishes the tools,materials, and place of work and who has control of the premiseswhere the work is done; whether the person doing the work is en-gaged in an independent business or enterprise, and particularlywhether he stands to make a profit on the work of those working underhim; the length of time for which the person is employed; and theparties' belief as to the nature of the relationship created.32 Plainly,no one factor is controlling; nor is the list complete.The characterof the relationship is to be appraised by the presence or absence of nosingle evidentiary factor, but by an overall view.33 - Plainly, eachcase mustdepend on its own facts.Although normally little, if any,20H. R. Rep. No 245, 80th Cong.,1st Sess. (1947),18Thus, the House Report refersto employees as individuals who "work for wages or salaries under direct supervision,"and independent contractors as individuals who "undertake to do a job for a price,decidehow the work will be done, usually hire others to do the work,and depend for their incomenot upon wages but upon the difference between what they pay for goods, materials, andlabor and what they receive for the end result,that is, upon profits "30H. R Conference Rep No 510, 80th Cong,1st Sess (1947)32-33 ; H. R. Rep.No. 245,80th Cong.,1st Sess(1947)18; 93 Cong Rec. 6441-6442.31Singer Manufacturing Co. v Rahn,132 U S 518;United States vWholesale Oil Co.,Inc,154 F. (2d) 745 (C C A 10);R. F. C. v Merryfield,134 F. (2d) 988(C C. A. 1) ;Williams v. United States,126 F.(2d) 129 (C. C A. 7),certdenied 317 U.S.655 ;Restatement,Agency,Sections 2 and 22033 See footnote 3133Restatement,Agency,Section 220 (b) ;ofUnited States v. Silk,331 U S 704 ;Rutherford Food Corporation V. McComb,331 U. S 722 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifficulty will be encountered in distinguishing between an employeeand an independent contractor, there are other relationships whichbear the characteristics of both and require a delicate balancing ofopposing factors to determine coverage under the Act.The trappersfall within the latter class.We make no assertion that the question oftheir status is free from doubt.Judged by these recognized standards, we conclude & at the trap-pers are employees, and not independent contractors, within the mean-ing of the amended Act.As fully discussed in the Intermediate Re-port, the Respondents are engaged in the business of buying and sellingfurs in connection with which they lease approximately 1 million acresof marshlands in Louisiana for trapping purposes.The trappers arehired to trap muskrats and to remove and prepare their pelts formarket.It is clear that their activities constitute an integral partof the Respondents' business.Although the trappers' employment isfor a relatively short period, it is only because their work is seasonal.Indeed, their relationship with the Respondents is virtually perma-nent.It is undisputed that many trappers have been trapping forthe Respondents for a long time and that the trappers have a reason-able expectation of employment year after year.Of decided significance on the question of the trappers' employeestatus are the rights which the Respondents reserve to themselves andthe limitations which are placed upon the trappers in the purportedsublease agreements.Among other things, the Respondents enjoy the-absolute and exclusive control over the trappers' time during the sea-son.The trappers are required to devote their skill and entire timeto capturing muskrats and preparing their furs for market,34 and are-prohibited from leaving the premises without the Respondent's con-sent.The Respondents also retain title to all muskrats caught bythe trappers, subject to the payment of a percentage of the value there-of as determined by the Respondents.By virtue of their power tograde the furs the Respondents control the amount of the trappers"earnings.35In addition, the Respondents possess the right to checkthe trappers' daily catch, to inspect their premises, camps, boats, andparaphernalia, and to terminate the relationship by virtue of theiroption in the purported subleases or by refusing to renew the sub-leases the following year 36Whether or not the Respondents strictlyenforce the limitations on the trappers' personal freedom is imma-34 StingerManufacturing Co. V. Rahn,132 U S. 518;United Statesv.WholesaleOil'Co, Inc.154 F (2d) 745 (C C. A 10).86R. F. C. v. Merryfield,134 F. (2d) 988(C. C. A. 1) ;Williams v.United States,126F. (2d) 129(C. C. A. 7),cert. denied317 U. S. 655.BeGrace v.Magruder,148 F.(2d) 679(U. S. C. A.,.D. C.), cert. denied 326 U. S. 720;R. F. C. v. Merry field,supra;Williams v. United States,supra; Jones v. Goodson,121F. (2d) 176. STEINBERG & COMPANY223terial.The important fact is the existence of the power rather thanthe exercise of the power.Pertinently, the Respondents themselves recognized the employeestatus of the trappers until 1934 when they discontinued the use ofemployment contracts and adopted the lease or sublease forms in usetoday which, except for terminology, are substantially similar to theemployment contracts.The Respondents admit that the changeoverwas made solely to conform with the provisions of their master lease,but that the nature of the relationship was not thereby altered.Al-though the Respondents' action in adopting the lease or sublease formof agreement was not improperly motivated, it cannot affect the realcharacter of the relationship.37It is not strange that the Respond-ents' agents and the trappers speak in terms commonly associated withan employer-employee relationship, by using such words as "hire" and"f re."True, there are other characteristics of their relationship whichtend, to show that the trappers are independent contractors.How-ever, in view of the countervailing evidence establishing their em-ployee status, these other factors become relatively unimportant.Thus, apparently because of their heritage and experience the trappersnormally conduct their daily activities without supervision.38More-over, it has been recognized that where an individual is highly skilledand because of his training and experience requires no supervision,the absence of immediate control over the manner and means of per-forming the work is not decisive.9Nor is it significant that the trap-81SeeRutherford Food Corporation v. McComb,331 U.S 722,729, where the SupremeCourt noted:"Where the work above,in its essence, follows the usualpathof an employee,puttingon an independent contractor label does not take the worker from the protectionof the [Fair Labor Standards] Act "saHowever,the record contains evidence of particular instances of control,as, forexample, two of the Respondents'Agents hadonce instructed trappers to shut theirtraps because of poor furs clue to unseasonable weather , an Agent had directed a trapperto get more traps; two trappers were criticized for bad furs and one wastoldhe wouldhave to do better:an Agent had instructed a trapper with respect to the method ofdrying furs and fixing moulds; an Agent had told several trappers to dig ditches at theclose of the season ; a trapper was criticized for goingto town toooften ; and the trappersweretold by the Agentsnot to remove the belly of the muskrat from the pelt.99 InU S. vVogue.Inc,145 F.(2d) 609,611 (C. C. A 4), the Court,in finding thatseamstresses were employees within the meaning of the Social Security Act, observed .The law of independent contractors has an important place in the law, but surely it wasnever intended to apply to humble employees of this sort so completely subject to thedomination and control of the employer.To allow an employer to escape the conse-quences or to deny the employee benefits of the employer-employee relationship becauseof agreementthat payment to bemade on the piece work basis orbecause the employeeexercises the judgment with respect to the work that is expected of any skilled workeris tolose the substance of the relationship in attempting to apply certain,rule of thumbdistinctions in the law of independent contractors.The fact thatone having an inde-pendentcalling,such as cook,gardener or chauffeur,exercisesa judgmentas to the workdone free of detailed direction by his employer does not make him an independentcontractor...(Emphasis supplied )See alsoRestaurant,Agency,Section 220, Com-ment(e) on subsection (2). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDpers' earnings depend upon the number and quality of furs caught.Clearly, such a method of compensation is typical of piece workersand does not necessarily militate against an employee status.40Also,the fact that the trappers, like many skilled employees who furnish thetools of their trade, supply their own traps and equipment, does notprevent their acquiring an employee status.-At most, these factors,together with the fact that the trappers are customarily assisted bytheir wives and children, and the fact that the Respondents do notpay Social Security or Unemployment Insurance taxes or deduct with-holding taxes,41 must be weighed against the employee aspects of therelationship.As indicated above, we believe that the factors favoringan employee status outweigh those favoring an independent contractorstatus.In sum, we find, contrary to the Respondent's contention, that thetrappers are sufficiently subject to the Respondents' control over theiractivities as to constitute them employees, and not independent con-tractors, within the meaning of Section 2 (3) of the amended Act.42As employees, therefore, the trappers are entitled to protection in the40U S v.Vogue, Inc,supra;see alsoRestatement,Aqency,Section 220, Comment (f)on Subsection(2), pp. 488-4894'N. L R. B v. Long Lake Lumber Co,138 F (2d) 363 (C C A 9), cfMatter ofSouthwestern Associated Telephone Company at ano , 76 NL R B 1105, where itwas held that,under'the facts of that case,the carrying of workmen'scompensationand the payment of Social Security taxes were not conclusive evidence of an employer-employee relationship.As further evidence of the absence of control,the Respondents allude to testimonyof a few trappers that on isolated occasions the trappers permitted, without objection fromthe Respondents,certain individuals to trap on their landHowever,the record alsoshows that several of these persons were directly paid by the Respondents for the furs'which they captured and that two of them were at that time trapping for the Respondentson adjoining tracts42The present case is factually distinguishable fromMatter of The Kansas City StarCompany,76 NL R B. 384, andMatter of Southwestern Associated Telephone Companyet ano, supra,where the Board found that newspaper carriers and so-called telephoneexchange agents,respectively,were independent contractors within the meaning of Section'2 (3) of the amended Act In theKansas Citycase,the newspaper carriers were engagedin a private business enterpi iceThey virtually purchased the newspapers at wholesalerates, being responsible for all papers whether lost,stolen,or unsold;their earnings weremeasured by the difference between the retail and wholesale rates ; they hired their ownassistants whose salaries they fixed;they devoted as many hours to their newspaper oper-ations as they desired,geneially furnishing substitutes during periods of absences; theywere permitted to engage in non-coin petitive commercial enterprises and, in fact,some car-riers worked at other jobs concurrently with theii newspaper vending , they were virtuallyunrestricted in the selection of their routes and in the determination of their sales area ; andtheir routes or portions theieof were usually transferred independently of the companyIn theSouthwesterncase,the agents,among other things,had complete responsibility forthe operation of the agency exchange.they were not required to devote their time exclu.sively to the affairs and conduct of the agency exchange;they had the eight to hire anyoperators they desired and to determine their wages,hours, and other terms and conditionsof employment,without any inteiference or control by the company,theirearnings de-pended upon the number and extent of hired help;and they entered into contract orders inbehalf of the company and determined the manner of collecting revenue. STEINBERG& COMPANY11225,exercise of their self-organization rights necessitated by the Respond-ents past unfair labor practices.We have found that the Respondents have violated the Act.by,among other things, threatening to discontinue business rather thandeal with the Union, warning the trappers that union members wouldnot be employed by them and that union members in their employwould be discharged, interrogating the trappers concerning theirunion activity, and requiring them to post performance bonds as acondition of employment and threatening to increase the bonds, inreprisal for union activity.In addition, the Respondents actuallypenalized the 10 trappers named above for their organizational andconcerted activities by discriminatorily refusing to reemploy or hirethem.Such discrimination, in the language of the Circuit Court ofAppeals for the Fourth Circuit, "goes to the heart of the Act.7 43Upon the entire record, we infer and find that the Respondents'illegal activitiesmentioned above disclose an intent to defeat self-organization and its objects, and an attitude of opposition to the aimsof the amended Act.We also are convinced that the unfair laborpractices found are persuasively related to the unfair labor practicesproscribed by the amended Act and that danger of commission in thefuture of any or all of the unfair labor practices defined in the amendedAct is to be anticipated from the Respondents' conduct in the past.The preventive purposes of the amended Act will be thwarted unlessour order is coextensive with the threat 44 In order, therefore, to makeeffective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimize industrialstrife which burdens and obstructs commerce, and thus effectuate thepolicies of the amended Act, we shall order the Respondents to ceaseand desist, not only from the unfair labor practices herein found,but also from in any manner interfering with, restraining, or coercingtheir employees in the exercise of the rights guaranteed in Section 7of the amended Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Morris Steinbergand Julian Leslie Steinberg, a Louisiana Partnership, doing business43N. L. R. B. v. EntwistleManufacturingCo., 120 P. (2d) 532, 536(C. C. A. 4). SeealsoN. L. R. B.v. Automotive Maintenance MachineryCo., 116 F. (2d) 350, 353(C. C. A. 7).44N.L. R. B Y.Express Publishing Company,312 U. S. 426,May Department Stores Co.v.N. L. R.B.,326 U. S. 376.11 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDas Steinberg & Company, New Orleans, Louisiana, and their agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Southern Fur Trappers' Branchof the International Fur & Leather Workers' Union of the UnitedStates and Canada, CIO, or any other labor organization of theiremployees, by refusing to reemploy any of their employees or to hireapplicants for employment, or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or con-dition of their employment;(b)Threatening their employees to discontinue business rather thandeal with any labor organization;(c)Warning their employees that union members would not beemployed and that union members in their employ would be dischargedbecause of such membership;(d) Interrogating their employees concerning their union member-ship, activities, or sympathies;(e)Requiring their trappers to post performance bonds as a con-dition of employment and threatening to increase the bonds, in reprisalfor their union activity ; and(f) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Southern Fur Trappers' Branchof the International Fur & Leather Workers' Union of the UnitedStates and Canada, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Offer Gustave "Totsy" Ruff, Eddie Rink, Joe Givens, FrankDontay, Ernest Verdin, Avery Burk, R. L. Landry, Alvin "Jack"Gaudet, and Horace Billiot, at the customary time before the openingof the next muskrat trapping season, full reemployment on the landformerly trapped by them, unless they were promised better land, inwhich event on such better land, or to substantially equivalent land,without prejudice to their seniority or other rights and privileges, asprovided in the remedy section of our Decision;(b)Offer Gustave "Tav" Favre, at the customary time before theopening of the next muskrat trapping season, employment on trappingland, as provided in the remedy section of our Decision;11 STEINBERG& COMPANY227(c)Make whole Gustave "Totsy" Rulf, Eddie Rink, Joe Givens,Frank Dontay, Ernest Verdin, Avery Burk, R. L. Landry, Alvin"Jack" Gaudet, and Horace Billiot, for any loss of pay they may havesuffered byreason ofthe Respondents' discrimination against them,by payment to each of them of a sum of money equal to the amountwhich he normally would have earned during the muskrat trappingseasons fromthe date of the discrimination against him to the dateof the Respondents' offer of reinstatement, less his net earnings duringthe said muskrat trappingseasons, asprovided in the remedy sectionof our Decision ;(d)Make whole Gustave "Tav" Favre, for any loss of pay he mayhave suffered by reason of the Respondents' discrimination againsthim, by payment to him of a sum of money equal to the amount whichhe normally would have earned during the muskrat trappingseasonsfrom the date of the discrimination against him to the date of theRespondents' offer of employment, less his net earnings during the saidmuskrat trapping seasons, as provided in the remedy section of ourDecision ;(e) Post at their place of business in New Orleans '45 Louisiana, cop-ies of the notice attached hereto and marked "Appendix A." Copies ofsaid notice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being duly signed by the Respondents' represent-ative, be posted by the Respondents immediately upon receipt thereof,and maintained by them for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondentsto insure that said notices are not altered, defaced, or cov-ered by any other material;(f)Mail to each of their trappers at his last known address asigned copy of the above-mentioned notice;(g)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.1MEMBER REYNOLDS took no part in the consideration of the aboveD`'ecision and Order.MEMBER GRAY dissenting :Without minimizing the complexity of the problem involved, I amconstrained to disagree with my colleagues that the trappers are em-ployues within the meaning of Section 2 (3) of the original or the46 Inthe event that thisOrder is enforced by decree of a Circuit Court of Appeals, thereshall be inserted in the notice before the words "A Decision and Order"the words "ADecree of the United States Circuit Court of Appeals Enforcing." 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDamended Act.A careful appraisal of all the evidence convinces methat the trappers are independent contractors by whatever standardsthey may be judged. It seems to me that the point of divergence be-tween the majority and myself lies in the weight to be accorded to thevaried incidents of the relationship between the Respondents and thetrappers.Unlike the majority, I believe that the independent con-tractor aspects of the relationship persuasively offset the employeeaspects.To me, it is of utmost significance that the trappers follow theirpursuit without any direction or control by the Respondents.Ad-mittedly unsupervised, the trappers alone determine the manner andmeans of performing their daily tasks.To that end they furnishtheir own traps and all necessary equipment.They are assisted intheir pelting and trapping activities by their wives and children who,evidently, are not asserted to be employees of the Respondents.Beingpaid solely on the basis of the number and quality of furs caught, thetrappers' earnings depend upon their own efforts as well as upon theefforts of their families.Consistent with an independent contractorstatus, the trappers also pursue their calling for the Respondents only75 days a year; the rest of the year they are gainfully engaged in otherunrelated occupations.Apparently, the trappers are not carried onthe Respondents' pay roll as employees; no Social Security or Unem-ployment Insurance taxes are paid in their behalf, and no deductionsof withholding taxes are made from their earnings.Furthermore, asindicated in their subleases for the past 14 years, the parties them-selves have not recognized their relationship as one of employer andemployee.It is noteworthy that only recently a majority of the Board in theSouthwesterncase 4s considered substantially the same elements whichare present in the instantcase as sufficientto constitute so-called tele-phone exchange agents independent contractors. I am, inclined tofollow this decision, and similarly conclude that the trappers are notemployees.Further, assuming,arguendo,the majority's holding that the trahers are "employees," there is so much evidence pointing toward theirbeing agricultural laborers, the Board should end its labors with afinding that these trappers are excluded from the coverage of theoriginal Act, and the Act as amended.As the majority opinion cor-rectly points out, in determining the question of coverage we are baund46Matter of SouthwesternAssociatedTelephone Company et ano,76 N L R R. 1105.Just as the majority of the Board in the cited case did not regard as controlling on thequestion of the agents'status the employer's power to cancel the agency agreemen S "withor without cause" so is the Respondents'right to cancel the so-called subleases for specifiedcause or to refuse to renew these subleases,not decisive on the question of the trappers'status.I144 STEINBERG & COMPANY229by the definition of "agriculture"contained in the Fair Labor Stand-ards Act, which expressly includes"the raising of fur-bearing ani-mals."The Wage-Hour Administrator, whose interpretations carrymuch v,eight, has construed the phrase"the raising of fur-bearinganimal"'."to embrace"all of those activities,customarily performed inconnect on with the breeding,feeding and caring for animals" suchas, among others,muskrats.The !majority concedes that the trappers customarily perform cer-tain see cvices which enable the muskrats to thrive and survive.Thus,among,other things,by burningthe marsh grasses, digging and clean-ingditches,building dams,and draining lands,the trappers aredirec,ly responsible for the growth of three-cornered grass,which isthe sscaple food of muskrats,and for otherwise making the land habit-ablfor muskrats.Whether or not these services are incidental to thetrapers' pursuit of trapping,as the majority believes,does not appearto; be relevant.The important fact remains that these activities arean. integral part of the trappers'work and comprise all the services that0e necessary for the"raising of fur-bearing animals" within theif itendment of the term"agriculture"and the Wage-Hour Adminis-t`,rator's interpretation thereof.The fact that the muskrats involved!herein are not raised in captivity is not, in my opinion, decisive. It iss,not disputed that the raising of muskrats in pens is not commerciallyfeasible and that, except, possibly, for experimental purposes, musk-rats have not been raised in that manner anywhere in the United States.Presumably, the Wage-Hour Administrator was aware of this prac-tice when he listed muskrats as one of the animals embraced by thephrase "raising of fur-bearing animals."I cannot assume that heintended a mode of raising muskrats other than that which has been inprevalent use for many years.For the foregoing reasons, I would find that the trappers are notemployees within the meaning of the original or-the amended Act and,accordingly, I would dismiss the complaint.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in SOUTHERN FURTRAPPERS' BRANCH OF THE INTERNATIONAL FUR & LEATHERWORKERS' UNION OF THE UNITED STATES AND CANADA, CIO, or798767-49-vol. 7S16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other labor organization, by refusing to reemploy any ofour employees or to hire applicants for employment, or in anyother manner discriminating in regard to their hire or te;.iure ofemployment, or any term or condition of employment.WE WILL NOT threaten our employees to discontinue businessrather than deal with any labor organization.WE WILL NOT warn our employees that union members willnot be employed and that union members in our employ will bedischarged because of such membership.WE WILL NOT interrogate our employees concerning their' unionmembership, activities or sympathies.WE WILL NOT require our employees to post performance ',,bondsas a condition of employment or threaten to increase the bends,in reprisalfor their union activity.WE WILL offer to the employees named below, at the customarytime before the opening of the next muskrat trapping seas hn,full reemployment on the land formerly trapped by them, unl&; ssthey were promised better land,in which event on such land, q,)ror other rights and privileges previously enjoyed, andmake themwhole for any loss of pay suffered as a result of our discrimina-k,tion, as providedin the remedysection of the Board'sDecision :Gustave "Totsy" Rulf, Eddie Rink, Joe Givens, FrankDontay, Ernest Verdin, Avery Burk, R. L. Landry, Alvin"Jack" Gaudet, and Horace Billiot.WE WILL offer Gustave "Tav" Favre, at the customary timebefore the opening of the next muskrat trapping season, employ-ment on trapping land, and to make him whole for any loss ofpay suffered as a result of our discrimination, as provided in theremedy section of the Board's Decision.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist SOUTHERN FURTRAPPERS' BRANCH OF THE INTERNATIONAL FUR&LEATHERWORKERS' UNION OF THE UNITED STATES AND CANADA,CIO,orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term STEINBERG& COMPANY231,or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.MORRIS STEINBERG AND JULIAN LESLIESTEINBERG, a Louisiana Partnership,D/B/A STEINBERG &COMPANY,Employer.Dated----------- By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTMessrs. C. Paul BarkerandThomas S. Adair,for the Board.Messrs. Mervin Risernan, Julian L. Steinbery,andH. H. Hillyer,of New Orleans,La , for the respondents.Mr. Julius Metz,of New Orleans, La., for the Union.STATEMENTOF THE CASEUpon an amended charge duly filed by Southern Fur Trappers' Branch of theInternational Fur and Leather Workers' Union of the United States and Canada,affiliated with the Congress of Industrial Organizations, herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issued its complaint,dated September 24, 1946, against Morris Steinberg and Julian Leslie Steinberg,a Louisiana Partnership, doing business under the trade name and style of Stein-berg & Company, herein called the respondents, alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaintand the charge, accompanied by notice of hearing thereon, were duly served uponthe respondents and the Union.With respect to the unfair labor practices, the complaint as amended during thehearing alleged in substance that the respondents (1) since on or about March1945, and at all times thereafter, engaged in acts of interference, restraint, andcoercion in violation of Section 8 (1) of the Act, by (a) requiring their employeesto sign a performance bond secured by a promissory note in the sum of $500,because respondents had learned that some of their employees had become mem-bers of the Union, (b) requiring their employees who were members of the Unionto sign a performance bond secured by the sum of $500 in cash because they knew,or suspected that the said employees were members of the Union, (c) inquiring,questioning, and interrogating the employees and prospective employees abouttheir union desires, sympathies, membership activities and meetings, (d) exactingpromises from employees to drop their union membership, (e) warning, threaten-ing, and advising their employees that all union members would be fired ; that theland allotment of union members would be cut down or taken away ; that membersof the Union would not receive any trapping ground, (f) advising, warning, andthreatening employees and others that respondents would go out of business andcease operating before dealing with the Union, (g) advising and instructing 232DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees not to join the Union, and that they would get no benefit except togive away their money, (h) making statements and threats to employees thatrespondents would fire all the "trouble makers" and further threatening thatrespondents would raise the cash security of the performance bond to $1000; and(2) (a) that, in violation of Section 8 (1) and (3) of the Act, the respondents ter-minated the employment of Gustave "Tootsie" Rulf on November 5, 1945, HoraceBillot on November 2, 1945, Eddie Rink on November 9, 1945, Joe Givens onOctober 20, 1945, and/or November 9, 1945, Frank Dontay (also known as FrankDantin) on November 9, 1945, Earnest Verdin, on November 27, 1945, Alvin Gaudeton November 9, 194..5, Avery Burke on December 1, 1945, and R. L Landry onOctober 27, 1945, and thereafter has faded and refused to reinstate them ; (b) and,on or about November 9, 1945, failed and refused to hire Gustave "Tav" Favre andthereafter has failed and refused to hire him, because they joined and assisted theUnion and engaged in other concerted activities for the purposes of collectivebargaining or other mutual aid and protection.On October 3, 1946, the respondents filed a motion to dismiss on the groundsthat the Board lacked jurisdiction over the respondents and their trappers, withthe Regional Director of the Fifteenth Region who referred it to the undersignedon October 4, 1945The undersigned denied the motion with the privilege ofrenewing it at the close of the hearing.In their answer,' the respondents admit their partnership structure and certainof the commerce allegations in the Board's complaint and denied all other allega-tions therein; ' further answering the complaint the respondents allege that theIFiled with the undersigned aftei the opening of the hearing2Duringthe hearing the respondents movedto amend andchange paragraph IV oftheir answer.As originally submitted, paragraph IV in substance denied that the chargingUnion wasa labor organizationwithin the meaning of the ActOn theirmotion to amendand change, the respondents offered the following "Respondent denies the allegations ofArticle IV of the complaint.Further answering respondentallegesthat the Unionhas engaged,and isengaging, in active competition with respondent,and hence, as acompetitor of respondent, is not a labor organization entitled to filechargesunder theNational Labor Relations ActRespondent further alleges that the disputeherein isnot a labor dispute within the contemplation of the National Labor Relations Act."The motion was predicated on the testimony of one Uri Wainer,a witnesscalled bythe respondents,to support their contention that the Unionwas not a labororganiza-tion within the meaningof the Act.Wainer testified that hewas a member of the firmofWainerBros and Blackman,fur dealersin New Orleans,Louisiana,and that in May1946, they were notified bythe Biloxi MarshlandsCo that theUnion hadattempted.to lease lands owned by them for itstrapper membersThe undersigned,upon objectionby Board's counsel,rejected thislineof testimonyas irrelevant and immaterialRespond-ents then made an offer ofproof, whichin substancewas to the effect that the Union'srepresentativehad stated to the Witness Wainer that the Unionintended to lease trappinglandsfor itstrapper membersin the event thatitwasunable tosecure closed-shop con-tracts with the furdealersin the New OrleansareaThe respondents contended'thatthisalleged activity by The Unionmade it in fact a competitorof therespondents, andtherefore it was not a properparty to filea charge with the Board and consequentlynot a labor organizationwithin themeaning ofthe ActTheundersigned rejected theoffer of proof on the groundthat it wasirrelevant and immaterial.The respondentsthen made a second offerof proof tothe sameeffect throughitsWitness Frank M Ritchie,an employeeof the LouisianaLand and Exploration Company.The undersigned rejectedthe offer of proof for the same reason.The motionto amend and change paragraph IV of the answer,which as noted above,was predicatedon the aboveoffersof proof waslikewise rejected by the undersigned,on the followinggrounds,(1) that it wasa frivolous amendment,(2) that it was argu-mentive in form and therefore a matter forbrief or oral argument, (3) and, that itadded nothingto theissues raised by the pleadings.The undersigned has reconsidered the offers of proof made by the respondents in regardto the above, and the motionto amend and change paragraphIV of itsanswer toconform STEINBERG& COMPANY233Board lacks jurisdiction over the subject matter because the trappers referredto in the complaint are sub-lessees of the land,or in the alternative independent,or in the alternative agricultural laborers,and that if the trappers.are found to be agricultural laborers then this hearing is in violation of RevisedStatutes 3678 and of the proviso to the National Labor Relations Board Appro-priation Act of 1947,all of which is set forth in their motion to dismiss filed onOctober 3, 1946 sPursuant to notice,the hearing was opened in Franklin,St.Marys Parish,Louisiana,on October 9, 1946, before the undersigned Trial Examiner designatedby the Chief Trial Examiner.The Board appeared by counsel and the Unionby an international representative.The respondents entered no appearance bycounsel or otherwise.The undersigned opened the hearing at the scheduled timeand upon inquiry was advised by counsel for the Board that Judge Adrian,Caillouet,United States District Judgefor theEastern District of Louisiana,had signed,at the request of the respondents,an order restraining the undersignedfrom conducting the hearing,and had set the cause down for hearing,Friday,October 11,7940 Counsel for theBoardthen moved that the hearing be ad-journed until Monday, October 14, 1946, and that for convenience the hearing bemoved from Franklin to Morgan City, Louisiana.The motion was granted bythe undersignedThe hearing was then held in Morgan City, Louisiana, fromOctober 14,1945, to November 4, 1945, when it was transferred to New Orleans,Louisiana,where it was continued on November 5, 1946.On November 6, 1946,the hearing reopened in MorganCityand continued until November 7, 1946. FromOctober 14,1945,to the date of the close of the hearing on November 7, 1945, theBoard and the respondents appearing by counsel and the Union by an interna-tional representative,participated in the hearing and were afforded full oppor-tunityto be heard,to examine and cross-examine N-kitnesses,and to introduce evi-dence bearing upon the issues.At the beginning of the hearing,counsel for therespondents moved to dismiss the complaint,and at the close of the Board's caserenewed the motion. both motions being denied by the undersigned.At the endof the hearing counsel for the Board moved to conform the pleadings to the proofin such minor matters as the spelling of naives,dates, and the like.The motionwas granted without objection.At the close of the hearing counsel for therespondents again moved to dismiss the complaint and ruling thereon was reservedto said offers of proof and hereby reaffirms his rulings thereonThe undersigned is con-vinced that the argument of the respondents in this regaid has best been answered byJustice Jackson of the Supreme Court of the United States inN. L. R B V. Indiana andMichigan Electric Company, et at.,318 U. S 9, beginning at page 17;The Act requires a charge before the Board may issue a complaint,but omits anyrequirement that the charge be filed by a labor organization or an employee. In thelegislative hearings SenatorWagner,sponsor of the Bill, strongly objected to alimitation on the classes of persons who could lodge complaints with the Board.He said it was often not prudent for the workman himself to make a complaintagainst his employer and that strangers to the labor contract were thereforepermitted to make the chargeThe charge is not proof,itmerelysetsinmotionthe machinery of an inquiry.IVl+en a Board complaintissues,the questionisonlythe truth of its accusations.The chargedoesnot even serve the purpose of a pleading.Dubious character,evil or unlawful motions or bad faith of the informer cannotdeprive the Board of its jurisdiction to conducttheinquiry[Emphasis supplied.]See also,General Furniture ManufacturingCo , 26 N L R B74; Pueblo Gas and FuelCompany,23 N. L R.B 1028;Atlas Powite' Company,43 N L R B.757; Donnelly Gar-ment Company,21 N L It. B 1643SeeSupra4Judge Caillouet dissolved the restraining order on Saturday,October 12, 1946. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the undersigned.The motion is hereby denied.The hearing was closed after-oral argument before the undersigned by counsel for the Board and counsel fortherespondents.All parties were granted an opportunity to file briefs and/orproposed findings of fact and conclusions of law.Briefs have been received fromthe Board,the respondents,and the Union.The respondents have filed with the-undersigned proposed findings of fact and conclusions of law.`Upon the entire record in the case and from his observation of the witnesses,.the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSMorris Steinberg and Julian Leslie Steinberg,co-partners doing business asSteinberg and Company,with their principal office and place of business in the-City of New Orleans,Louisiana,leases and manages marsh lands in the Stateof Louisiana for the purpose of trapping muskrats and other fur-bearing animalsand are engaged in the purchase and sale of raw furs in the States of Louisiana,Mississippi,and Texas.°During the fur-trapping season of 1945-46 they pur-chased and handled raw furs from independent fur dealers and trappers andfrom their own leased lands in the State of Louisiana having a value in excessof $2,500,000, approximately 10 percent of which came from points outside the-State of Louisiana,all of which they caused to be transported to their warehousesin New Orleans,Louisiana.During this same period of time the respondentssold, transported,and distributed raw furs having a value in excess of $2,500,000.to places outside the State of Louisiana.'In view of the foregoing and upon the record as a whole the undersigned findsthat the respondents are engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDSouthern Fur Trappers'Branch of the International Fur and Leather Workers'Union of the United States and Canada,C. I. 0, is a labor organization admittingto membership employees of the respondents e6Therespondents,as indicated heretofore,have submittedto theundersigned proposed,findings of fact and conclusions of lawThe undersigned rules thereon as follows : Heaccepts proposals 3, 6, 7, 8,10, 11, 16,22, 24,25, 27,28, 29,30, 31,and 38, and rejectsproposals,1,2,4,5,9,12, 13, 14, 15, 17,18, 19,20, 21,23, 26,32, 33,34,35,36, 37,39, 40, 41, 42,43, 44,45, and 46He rejects all the proposed conclusions of law.$The complaint alleged that the respondents leased and managed fur trapping lands inLouisiana,Mississippi,and TexasThe answer denied this allegation.There was nesubstantial evidence adduced at the hearing showing that the respondents leased and man-aged fur-trapping lands in Mississippi and TexasThe undersigned accordingly finds asabove.ITheabove finding is based upon the credible testimony of Armand Pierre Daspit, Directorof Fur and Refuge Division,LouisianaStateConservation Department,Heibert J Honecker,Attorney Federal Trade Commission,P M Biewar,Field Auditor, DepartmentofWild Lifeand Fisheries,Stateof Louisiana,and Morris Steinberg,one of the respondents herein.sThe respondents in their answer deny that the Union is a labor organization within themeaning of the Act.According to the credible and undemed testimony of Julius Metz,international representative of the Union, the purpose of the Union is to improve theeconomic condition of workers in the fur industry, as regards wages, hours, and otherconditions of employment,thioughcollective baigaimngwithemployersin that industryIt is clear thatthe abovepurposes meet all the requirements set forth in Section 2 (5) ofthe Act. STEINBERG& COMPANYIntroduction235In order to obtain a proper understanding of the instant case, some referenceshould be made to the lands involved,the people concerned herein, their relation-ship to the fur industry and the fur-bearing animals involved.With this inmind the undersigned sets forth a brief history of salve.(a)The landsLouisiana occupies a unique position in the fur industry,not only as concernsthe other States of the Union,but the entire North American Continent as well.It produces more marketable pelts of fur-bearing animals than all the rest ofthe United States, Alaska, and Canada combined. The principal fur-bearinganimals found in the State are muskrats,raccoons,opposums,minks, weasels,otters, nutria, skunks, and miscellaneous animals. In addition a large numberof alligators are killed each year for their bidesThe lands involved herein are the swamp and marsh lands of SouthwesternLouisiana, stretching from the Delta lands of the Mississippi River westwardalong the Gulf of Mexico to the boundary line of the State of TexasFor themost part the lands lie in the parishes of St. Bernard, Plaquemines, Jefferson, St.Charles, Lafourche, Assumption, Terrebonne, St. Mary, Iberia, Vermilion, andCameron. In all, Louisiana has approximately 2,500,000 acres of such landswhich are a natural habitat for the fur-bearing animals involved herein.Thelands are low and for the most part are slightly above sea level. The marsh landsnaturally are lower than the swamp lands. In the marsh lands the vegetationconsists almost wholly of grasses,such as the bulrush,cattail, marsh grass, couchgrass, and most important of all, inasfar as the instant case is concerned, thethree cornered grasses.10In the swamp lands are found a greater variety of vege-tation, consisting of various forms of grasses and plants adapted to such anenvironment as well as many varieties of trees, particularly such hardwoods asthe cypress and the oak.The swamps and marshes are interlaced with numerousrivers, bayous, and canals in which also are found various forms of plant life, inparticular the water lily and the water hyacinth.The rivers and the bayous eventually find their way to the Gulf of Mexico,flowing therein through numerous lakes and baysThese waterways aboundin all manner of marine and aquatic life, many species of which ate prized notonly for their food value to the individuals who take them from the waters, butalso for their commercial value. In the latter class are shrimp, oysters, andnumerous species of fish, such as the pompano, flounder, red fish, and the redsnapper.Along these waterways lie the lands which are the breeding groundsand the habitat of the fur-bearing animals involved herein.0The above statements ai e taken from"The Fur Animals of Louisiana,"by Stanley C.Arthur, and issued as an official publication of the State of Louisiana. Department of Con-servation,Bulletin No 18,and cited in the iecord in the instant case by Armand PierreDaspit, Director of Fur and Refuge Division, State Conservation Department, a witnesscalled by the Board, and Ted O'Neal, a biologist employed by the State of Louisiana, in thedepartment of Wild Life and Fisheries,Division of Fish and Game,a witness called by therespondents10The roots of the three cornered grasses are the principal food of the muskrat,which, asnoted heremaftei,is the principal fur-bearing animal involved in the instant case. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD,(b)The peopleIn the lands described above live the people involved hereinThey are for themost part of French descent," with some few having Spanish and Indian ancestry.Their forefathers settled in this region about 200 years ago, and as a source oflivelihood engaged in hunting, trading, trapping, and fishing.Their descendantstoday follow the same pursuits and live much the same as their ancestors.Theirlanguage and customs have changed but little.Like their ancestors they speaka patois, which is a mixture of French, Spanish, and Indian, with French pre-dominating.Living close to nature they have never given much thought to theintellectual side of life, particularly the education of their youth, and as a resultfew can read or write. On the other hand, however, nature has endowed themwith a native intelligence which serves them well in their pursuit for a liveli-hood in their natural environmentSocially they are a kindly and hospitablepeople.ic)The relationship of the lands and the people described above to the furindustryIt is a matter of history that the motivating force behind the colonization effortsof the French in the then "New Woild" was the acquisition of furs, first in whatisnow known as Canada, then in the lands drained by the Mississippi River.Louisiana became a factor in the industry early in the 18th century.New Orleansbecame the center of the industry sometime between 1750 and 1783.During thelatter year a group of citizens, engaged in the fur trade, left New Orleans, andset out for the upper reaches of the Missouri River under a grant from the,Governor of Louisiana, that gave them exclusive rights over the industry in theregion drained by that stream as well as the exclusive right to trade with theIndians in the entire area west of the Mississippi RiverThe result of thisexpedition was the founding of an outpost at the junction of the Missouri andthe Mississippi Rivers.This outpost later became St Louis, Missouri.Fromthis time on New Orleans became the dominant factor in the fur industry of theNorth American Continent. It retained this position until World War I, whenitwas succeeded by New York as the "fur capital." Though New York succeededto the position formerly held by New Orleans as the fur-trading center, it didnot and could not take from her or Louisiana their position as the foremost centerof the production of the pelts of fur animals.Prior to World War I, the fur-bearing animals living in the marsh lands weretrapped under what was known as the "free-trapping" system. Under thissystem the trappers went upon the lands and staked out a "claim" or a pieceof likely looking land as their trapping lands for the season, and if they werestrong enough to hold it by sheer brute force against the claims of others it wastheir land for the season.During this era the owners of the lands gave littlethought or consideration to them as a source of revenue from the fur industry.In those days muskrat pelts were selling on the New Orleans market at from8 to 10 cents a pelt.Though muskrats were the most numerous and prolific ofthe fur-bearing animals in the marsh lands, little or no attention was paid to themby the trappers as a source of revenue. Sometime during 1918 or 1919, thispicture changed and the demand for muskrat pelts increased carrying with ita corresponding increase in the value thereof and this condition has prevailed11Many are the descendants of the Acachans,memorializedin Longfellow's "Evangeline." STEINBERG& COMPANY237in the fur market ever since.With this increase in the demand for muskratpelts and the corresponding increase in their value, the landowners suddenlyrealized that here was a source of revenue from lands which up to that timehad returned but little on the.investment. It was then that the landownersstarted to sub-lease their lands for trapping purposes to various individualsengaged in the fur industry, particularly those who had previously purchasedpelts from the trappers on the open market, and known to the industry as "furdealers."This system prevails to the present time.The respondents hereinentered into the business of sub-leasing the lands from the landowners for trap-ping purposes in 1923.Since that time they have occupied a dominant positionin the fur industry in Louisiana.(d) The muskratAs indicated above, the fur-bearing animals involved herein are the muskratsand the predatory animals that prey upon themThe muskrat is the most im-portant fur-bearing animal that inhabits the lands described above.The habitat of the muskrat is the marsh lands.He requires the vegetationthat grows therein for his existence, principally the roots of the marshgrasses.In addition the blades of the grasses provide Whim with the materials that heuses to construct his home.He is of a communal nature and along with othersof his kind constructs a communal hut from the blades of the marsh grasses,weaving them together with great skill and locking them in place with mud.The huts or hills [as they are locally known] are about 3 feet in height andabout the same in diameter.Each hill on the average consists of three (3)"floors," each floor is then divided into "apartments" where each rat familyworks out its existence.They are a most prolific animal, bringing into theworld a litter about every 6 weeks, the average litter being four (4).It is the muskrat that gives Louisiana its position as the Nation's foremostproducer of the pelts of fur-bearing animals.As noted above, the fur industry was not particularly interested in the muskratas a fur-bearing animal until about 1916At about this time the value of its,pelt increased in value from a few cents to more than a dollar.It is in the light of this background that the issues herein are di awn.Jurisdiction of the BoardAs heretofore noted the respondents contested the jurisdiction of the Board to-conduct the instant case by filing a petition for a temporary restraining order inthe United States District Count, tor the Eastern District of Louisiana, a few daysprior to October 9, 1946, the date scheduled for the opening of the hearingTherestraining order was signed by Judge Adrian Caillouet, the United States DistrictJudge for said court, on October 8, 1946.'An examination of said petition, the answer of the respondents filed herein, andthe various motions for dismissal of the complaint made by counsel for therespondents during the course of the hearing, clearly shows that the respondentsbased their contention that the Board is without jurisdiction to conduct theinstant case,on the following legal contentions :(1)That the trappers involved herein are not employees of the respondentsbut independent contractors and that being such, there is no employer-12As noted above, Judge Caillouet dissolved the restraining order on Saturday, October12, 1946. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee relationship as contemplated by the Act, and that therefore theBoard is without jurisdiction.(2)That in the alternative, they are agricultural workers and as such arespecifically exempted from the coverage Act.The undersigned disposes of these contentions herein below.(a)The status of the trappers, are they independent contractors or employees?As noted above the trappers involved herein trapped the marsh lands withoutinterference from the landowners until sometime in either 1919 or 1920. It wasat this time that the landowners started to lease their lands for trapping purposesto various individuals, particularly to those actually engaged in the fur trade.The respondents acquired their first leases in 1923.At the time of the hearing in the instant case the respondents had approximately1,000,000 acres of marsh lands under lease.An examination of these leases showsthat the only interest conveyed to the respondents is that of the right to takefrom the lands the fur-bearing animals found thereon by ensnaring or trapping.The respondents in order to accomplish this purpose must of necessity putexperienced trappers on the land.The consideration paid to the lessors by the respondents for the trapping privi-leges is a percentage of the price at which they sell the pelts trapped on thelessor's lands,.According to the credible evidence adduced at the hearing the respondents arethe largest fur dealers in Louisiana. In addition to the pelts they acquire fromtheir leased lands they also purchase them from independent trappers and fur,buyers.13In order to maintain their dominant position in the Louisiana fur market, therespondents must have a constant supply of pelts. It was for this reason thatthey acquired the lands described above, and by so doing gained control of thepelts at their source as will be more fully shown in detail hereinafter.The respondents in order to manage effectively their vast holdings of marshlands for trapping purposes have divided them into districts. Each district is incharge of an agent" It is the duty of the agent in charge to allot the trappinglands to the individual trappers. In order for the agent to act for the respondentsin an efficient manner, he is also required to perform certain other duties. Theyare as follows: (1) issue to each trapper a contract, either prior to the openingof the season or shortly thereafter; (2) patrol the trapping lands in order tokeep trespassers and poachers off the lands ; (3) call at the camps of the trappersat regular intervals, grade and count the pelts and'pay the trappers their per-centage of the purchase price; and (4) ship the pelts to the respondents in NewOrleans.In order to carry out their duties the agents move about the marshlands by boat over the numerous canals, bayous, and rivers that traverse theentire area.The work of the agent ordinarily starts a month or 6 weeks priorz3Under Louisiana law persons engaged in the handling of the pelts of fur-bearinganimals are classified for licensing purposes as follows- trappers, fur buyers, and furdealers.By definition a trapper is one who ensnares, or traps, the animal and removesthe skin ; the fur buyer is one who purchases the pelts from the trapper and in turnsells or delivers them to a fur dealer , and the fur dealer is one who purchases the peltsfrom either the trapper or the fur buyer and in turn prepares them for shipment toother fur dealers either in the State or out.The respondents ship approximately 100percent of their pelts to dealers in New York City14Throughout the record the respondents' agents are referred to by the trappers as"pick-up-men." STEINBERG& COMPANY239to the opening of the muskrat trapping season. The season usuallyopens onDecember 1, and runs to February 15, with an occasional extension granted bythe State, usually for about 15 days. It is interesting to note that the extensions-granted by the State are usually made at the request of the respondents.A few weeks before the trapping season opens the trappers gather their equip-ment together,and prepare to move out into the marsh lands to the lands assignedthem by the respondents' agent. If he is a new trapper he has previously "walkedthe land" with the agent and if he considers it "good land" with plenty of "ratsigns,"he accepts a contract or trapping sub-lease from the agent and then pro-returns each year to the land he has trapped in previous years by virtue of aprevious agreement with the agent.According to the credible evidence adducedat the hearing from witnesses called by both the respondents and the Board, thetrappers expect to get the same trapping lands each year, providing the lands arestill productive.If the lands have been "et up" by the rats or they have beentrapped so heavily that it is necessary to leave a few "seed" rats on the lands andpermit them to "build up" again, then the trapper usually informs the agent andrequests new land for the coming season. This request is ordinarily granted bythe agent.At the time the request for new land is made it is understood by thetrapper and the agent that the trapper is to get his old land back as soon as it"builds up."Prior to going out to the trapping grounds the trapper must make considerablepreparation.He must clean up his camp -boat, where he and his family willdive during the season. In addition he must lay in a supply of food, fuel, traps,and various other accouterments necessary to him and his family to live on andwork with during the season.Most of the trappers own power boats, usuallypowered by a gasoline engine, which are used to move the camp boats and other10Throughout the record the witnesses called by both the Board and the respondentsuse various phrases that are in common usage among the trappers and others engaged inthe fur industry in this particular locality.A list of the most commonly used phrasesand their meaning is set out herein below :"walkedtheA phrase used to describe the preliminary survey made of the landland."prior to the opening of the trapping season.The trapper andthe agent, or someone designated by him, both walk over the landassigned to the trapper or which is under consideration by theparties, and check it for rat signs and lay out the boundary lines."rat signs"____A phrase used to describe the physical condition of the land in rela-tion to the rat population.Such signs are rat hills,runs, andholes."et up theA phrase used to describe a condition of the trappinggroundsground "caused when the rat population has been so heavy that the foodof the rats,the marsh grasses, has been literally eaten up.Thatis, the roots of the grasses have been eaten up and there is nothingleft for the rats to live on.The rats either have left the groundor starved to death.Thus the ground is not fit for trappingpurposes"build up theA phrase used to describe a piece of trapping ground that has beenground ""et up" and then left to stand idle so the marsh grass canagain take root and as their growth increases, then the rat popula-tion increases,thus building up the ground."seed rats"____ A phrase used to describe the rats that are left on a piece of groundthat has been "et up" so that as the food supply increases thenthese rats will repopulate the area and thus "build up the ground"again.While the land is building up it is not trapped againuntil the "rat signs" indicate that it is again "good ground ""good ground"__A phrase used to describe a piece of ground with plenty of rats on it. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment to the trapping grounds.As soon as he has assembled his food andequipment, then he and his family, including the little children, if any, get on theboats and start out to the marsh lands, the power boat towing the camp boat andthe trapper's pirogue.18The latter is the trapper's means of transportation in themarsh lands. In it he moves about through the various drains, ditches, bayous,and canals that interlace the trapping grounds.Upon arrival at his trappinggrounds, the trapper either securely fastens his camp boat to some object orshoves it up on a "slip" on the marsh land.Here he will reside during the,season.In addition to this mode of living in the marsh lands, quite a fewtrappers prefer to build permanent camps, usually two-room shacks, coveredwith tar paper.These, however, are not of such a permanent nature that theybecome fixtures on the land, but, on the other hand, are built with the idea ofbeing easily moved from one spot to another.After setting tip his camp the trapper makes certain preliminary preparationson his land so that he will not be delayed in his trapping when the season opens.He burns off the dead marsh grass, primarily so that he can get around overthe land and run his trap lines.The burning also is helpful to the growth of the.young grass, the roots of which are the principal food of the muskrat.He alsocleans out the ditches and drains, particularly the water lilies and water hya-cinths, so that he may travel in his pirogue without hindrance.Having completed his preliminary preparation, the trapper is now ready to goto work.At the opening of the season he takes his traps and his reeds917 whichhe uses to mark his trap lines, puts them in his pirogue and goes to the trappinggrounds.He sets out an average of 250 traps, setting them along the rat runs.and other places where his experience has taught him that the rats are likelyto be.He does not bait the traps but sets them where the rat is likely to passand step on them.This is done in the day-time: the rat being a nocturnal animal,the traps will not be disturbed until the night-time.at dawn and starts running his lines, removing the trapped rats and resetting"the traps.This procedure continues until the end of the season. Insofar asthe actual trapping operation is concerned, the trapper is left to his own devices.The respondents and their agents do not interfere with his phase of theoperation.The trapper is assisted in his work by his family, his wife and children taking-an active part in the running of the trapping lines, skinning the rats and inthe preparation of the pelts.As noted above, the trapper is assigned his land by one of the respondents"agents, either verbally or by virtue of a contract or lease. In case of a verbalagreement between the agent and the trapper, this is later confirmed by thedelivery of a written contract or lease by the agent to the trapper or somemember of his family, either before the season opens or after, whichever is themost convenient to the agent.It is upon this contract or lease executed by the respondents' agents and thetrappers that the issues herein evolve.Prior to the 1933-34 season the respondents used a printed form contract inwhich it was specifically set forth that the relationship between the partieswas that of employer and employee. Atter the season of 1933-34, the respond-19Originally a dug-out canoe, but at this time it is usually constructed pith bo'irds,retaining its similarity however to the original pirogueIt is locally known as the "fiivver"of the marsh lands.The trapper propels his pirogue through the waters by means of a pole.17 Cane reeds,about 15 feet long, similar to the ordinary fishing pole. STEINBERG & COMPANY241-cuts changed the form of the contract and the relationship was changed toread that of lessor and lesseeThis contract has been used by the respondentssince that time, and is the contract which is involved herein.The respondents'reason for changing the form of the contract was, according to the testimony ofMorris Steinberg, the senior member of the partnership, so that it would con-form to the terms of his master lease with the Louisiana Land & ExplorationCompany and was done at the express request of one of the auditors of thatcompany.For reasons which will be apparent hereinafter, the undersigned isnot concerned with th0 respondents' reason as to why the form of the contractwas changed. It is significant, however, that according to the credible testimonyof Andrew Borrell and Andrew Watkins, trappers, the former called by therespondents as a witness and the latter by the Board, that there was noactual change in the relationship between the trappers and the respondents inchanging from the old to the new contract. Indeed, Morris Steinberg himselftestified that there was no actual change in the relationship of the parties. Forconvenience, the old contract is attached hereto and made a part of this report,and is marked "Appendix A." The new or present contract is likewise attachedhereto and is marked "Appendix B." During the 1945-1946 season the respond-ents changed the title of the new contract causing it to read "Trapping sub-lease,"instead of contract. In all other respects it is the same as the "new contract,"as shown in "Appendix B." As noted above it is the new contract with which weare concerned herein.An examination of this contract shows that it purports to convey to thetrapper a lease on certain lands for the "purpose of trapping and ensnaring fur-bearing animals for the trapping season . . ." It then sets forth the time, whichis the trapping season for a specific period of time, such as, December 1, 1940,to February 15, 1941, and then follows a description of the property.It is the contention of the respondents that the contract is a valid agreementand is a lease, and as such should be interpreted in the light of Louisiana statu-tory law and pertinent decisions of its Courts of last resort applicable thereto;that the thing involved is an interest in land and that by the terms of the con-tract or lease the lessor, the respondents herein, have conveyed to the lessees,the trappers, a real property right, an interest in the land, that is, the trappingprivileges, on a definitely described piece of land and for a definite period of time ;that by such a conveyance and the acceptance thereof by the trappers, thatthe relationship of lessor and lessee is thus cleated and that such a relationshipis sufficientindiciaof the status of independent contractor to defeat the con-tention of,the Board that the trappers herein are employees within the meaningof the Act. In substance the respondents contend that the undersigned shouldgive full faith and credit to the laws of Louisiana as concerns real propertyrights and cite numerous cases in their brief in support of their contention thatthe relationship between the parties herein is that of lessor and lessee.Theundersigned has given considerable thought to their contention and would agreewith them if we were concerned solely with property rights ; however,- such is.not the case here, as will be more fully shown hereinafter.It should be noted that the respondents themselves considered the relationshipas that ,of employer and employee up until 1932, which was subsequent to theeffective date of many of the statutes and Court -decisions in support thereof,cited by the respondents in support of their contention herein. 242DECISIONSOF NATIONAL LABOR RELATION BOARDAs indicated above,the sole issue involved in this section of the report is thatof the relationship of the parties,towit: Are the trappers involved hereinemployees of the respondents or independent contractors?In resolving any issue where a written instrument is relied upon by the partiesto substantiate their position,it is a well known rule that the finder of the facts,must look to the substance rather than to the form,and, in addition, mustconsider the instrumentas a whole and not relyupon a part thereof, or upon acontext of some to support his findings.18In resolving the issue as to whether the status of the parties is that of employer-employee or independent contractor,the deciding element is that of control.The respondents'contention as regards the validity of the contracts stemsoriginally from the fact that they are written instruments and thus entitled to ahigh degree of solemnity,sincetheycontain therein all the essential legalelements required in conveyance of an interest in real property.It is clear from the evidence adduced at the heal iug,both oral and documen-tary,that the contracts as such are entitled to little or no consideration on thetheory advanced by the respondents.An examination of the credible evidenceadduced at the hearing from witnesses called by both the Board and the re-spondents reveals that the formal execution of the contracts or sub-leases was therare exception rather than the ruleFor example, the record is replete withtestimony that the agents of the respondents repeatedly disregarded the funda-mental requirements necessary in the execution of a formal conveyance of aninterest in real property.For example,inmany of the contracts the descriptionof the land is so vague that it is impossible to determine the boundaries,such as"the following described property,to wit :-Plum Bayou L. L E." Plum Bayouis a body of water and flows for miles through the marsh lands involved herein.The agents oil numerous occasions sign the instrument for both parties,sometimeswithout the consent of the trapper.The majority of the trappers are illiterateand unable to read or write ; in such cases the agent signs the name of the trapperwithout even placing an"X"above his name, completely disregarding the uni-versal requirement that such a signature must be witnessed. In regard to thesubscribing witnesses,the agents as a general practice write in the names ofpersons who happen to enter their minds at the moment.Many of the personswhose names appear on the contracts as subscribing witnesses are unknown to thetrapper.The names of small boys who at the time could neither read nor writeand who had no knowledge that their names were placed on the contracts assubscribing witnesses,were used.The names of other trappers have been usedwithout their consent and in their absence,and in tbe' majority of cases thetrappers named as subscribing witnesses were unable to read or write. Thecontracts in the majority of cases are filled out by the agent before he arrives atthe trapper's camp and are delivered by him either to the trapper or in hisabsence left with his wife or children.The respondents recognize this situation and in their brief urge that the con-tracts, regardless of their failure as formal conveyances,be considered as verbalagreements,citing numerous decisions of the Louisiana courts in support of theircontention that such agreements are legal.The undersigned in disposing of the issues involved in this section of the reportwill consider the contracts In the light of all the surrounding circumstances—See "American Jurisprudence-Contracts," Section 226, and cases cited In supportthereof. STEINBERG & COMPANY243regardless of whether they were or were not formally executed.The undersignedis of the opinion that it is unnecessary to dwell at length on this issue when con-sidered in the light of his findings hereinafter made.The contracts are delivered by the agent to the trapper or left at his camp in hisabsence, either prior to the opening of the trapping season or after, whichever isconvenient.Thus there are many instances in the record where the trappers werein possession of the lands before even a token conveyance from the respondentswas received. In the opinion of the undersigned this factor refutes the respond-ents' contention that the undersigned should consider the contracts involvedherein as formal conveyances of real property.As noted above the respondents control the trapping rights on vast areas ofmarsh land, the habitat of the fur-bearing animals involved herein.They arethe largest fur dealers in the State.The acquisition of the pelts of fur-bearinganimals is an essential part of their business. In order to successfully operate,trappers must be placed on the lands to ensnare and trap the animals.Once theanimals are trapped, then, the respondents must be assured that they alone acquirethe furs"On the other hand, the respondents, by their control over such a vastarea of the trapping lands, control the economic destiny of hundreds of trappers,who must look to them for a major portion of their livelihood, since trapping isthe main source of their income.It is in the light of the importance of the pelts taken from the lands controlledby the respondents to their business interests and the economic facts that sur-round the trappers' means of livelihood, that the contracts or agreements hereinmust be considered.According to the credible testimony adduced at the hearing, the trapper is placedon a piece of ground by the respondents' agent. It is the land that he is to trap,during the season.While it is true that many of the contracts described the landin vague and uncertain terms, nevertheless each trapper knows the land that isassigned to him.Under the terms of the contract the trapper is required to use his best effortsand skill to capture the fur-bearing animals on the land.He agrees to devotehis entire time to this purpose. In addition he agrees to use his best efforts inpreparing the pelts for market, such as stretching and curing them.He is re-quired to deliver all the furs to the respondents or their agent, at a place that isconvenient to the agent. In addition he is required to obey and report all viola-tions of conservation laws; all animals captured must be skinned at his camp ; hemust place his camp at a site selected by the respondents or their agents ; he musttrap on the lands assigned him, unless prevented by sickness or other legitimatecauses ; he must report all trespassers to the respondents ; and he must not leavethe premises unless he first secures the consent of the respondents or their agent.Among other burdens placed upon the trappers are the following: the respondentshave the right to inspect his camp, beats, paraphernalia, and catch at any and alltimes ; he is not permitted to have firearms in his possession at his camp, otherthan for his own protection and use ; he is not permitted to hunt on the landsassigned him without written permission from the respondents or their agent ;that he will take up his traps at the end of the season and refrain from trappinguntil a new contract has been executed by the parties ; and that he will not molestor harm any cattle or stock of any description, or the owners thereof or theiremployees who may be in pursuit of their vocation in looking after said cattle.21 Seeinfra,in re the necessity of the stringent or "harsh" terms of the contract. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the terms of the contract the trapper recognizes and admits that all furscaptured or otherwise acquired by him from said tract of land are the propertyof the respondents ; that lie will deliver same over to the respondents or theiragents in accordance with the terms of the contract, or at any time demand maybe made therefor, upon payment by the respondents to the trapper of the agree-upon amount.20The trapper also recognizes and admits that should he sell orotherwise dispose of the furs captured upon the lands assigned him, to any otherperson, firm or corporation, unless authorized by the respondents, such actionon his part shall be considered a violation of the contract and the respondentsmay invoke its annulment and oust him from the lands.The only burdens on the respondents in the contract are, (1) to take all thefurs captuied by the trappers and (2) to pay the trapper 05 percent of the sell-ing price prevailing in the field on the day when and at the place where suchfurs are delivered to the respondents or their agent by the trapper.Further examination of the contract also shows that the respondents do notguarantee peaceful possession to the trapper.The pertinent clause in said con-tract being as follows.It is agreed and stipulated between the parties herein, that this contractof lease is made subject to the said conditions under which lessor hereinhas leased from various ownersShould the lessor herein be divested ofhis lease of the above-described property by the various owners for anyreason whatsoever, then this lease shall terminate and the lessee is tohold the lessor herein harmless under the contract, the lessor shall returnthe deposit herein made.21According to the credible evidence adduced at the hearing, the respondents makeno deductions from monies paid the trappers for the furs, for withholding tax pur-poses.Nor do they deduct social security payments, pay unemployment tax orcontribute to the State Workmen's Compensation fund.The respondents con-tend that this is additionalindiciaof the lessor-lessee or independent contractorstatus of the trappers involved herein and is in further support of their conten-tion that they are not employees within the meaning of the Act. The under-signed will dispose of this contention in detail hereinafter.The respondent also contended that regardless of the harsh terms imposedupon the trappers by the contract, that in reality they are meaningless becauseneither the respondents nor their agents have ever attempted to enforce them.The credible evidence adduced at the hearing clearly shows that the respond-ents' and their agents have on occasion enforced the terms of the contract.Forexample, Gustave Ruff testified that Wallace Pugh, one of respondents' agents,instructed him to move his camp to another location and on another trap-per's lands.He also testified that Pugh had instructed him to go out on theland and get it in condition to trap, such as cleaning out the ditches and drains,and burning oft the marsh grass ; and that on one occasion during the 1943-1944season Pugh cut off 1000 feet of his ground and gave it to another trapper with-out his permission.According to the credible testimony of Andrew Rulf, Pugh instructed him tomove his camp, so that he would be nearer his trapping grounds.20 Sixty-five percent of the value placed upon the furs by the respondents'agent.Theremaining 35 percent is retained by the respondents as "rental"for the purported leasehold.21There is nothing in the record showing or indicating that the trappeis were required tomake any kind of a deposit,except for the 1945-46 season which will be discussed in detailhereinafter under the section of this report dealing with "The unfair labor practices " STEINBERG & COMPANY245-Victor Bilhot,22 one of the respondents' oldest and most valued trappers, testifiedcredibly that Pugh told him that he should keep his son, Horace, away from hiscamp because it might "hurt him" with Morris Steinberg," the senior partner.This testimony was corroborated by Pugh.Billiot also testified that if the landassigned to a trapper has too many rats on it for one man to trap, that Pugh thenputs other trappers on the land and that this is part of Pugh's job.According to the credible testimony of Willie Verrett, a trapper on the re-spondents' lands, under the supervision of Henry Marmande, a trapper is notpermitted to put another trapper on his lands without first securing the per-mission of either Marmande or his assistant "Slim" Temple. The latter cor-roborated Verrett's testimony in this regard, particularly in regard to one FrankDontay, one of the alleged dischargees herein.He further testified that Templeinstructed him and other trappers to dig ditches on their lands after the closeof the trapping season and that they were to do it without compensation ; thatthey were threatened with the loss of their lands for the coming season if theyfailed to do so; and that he and the other tiappers involved dug the ditchesas requested.This testimony was also corroborated by Temple, a witness calledby the respondent.Eldridge Dehart, a trapper on the lands supervised by S 0. "Shag" Sweringen,one of the respondents' agents, testified credibly that after the opening of the1945-46 season, the best poi ti on of his lands was taken away from him over hisprotest by Swearingen and given to Hugh Whiles, another trapper, and that hisboun'aiies were not changed on his contract nor was a new contract given himby SweringenAccording to the credible testimony of Harrison Fuselier, a trapper on thelands supervised by Wallace Pugh, Pugh came to his camp, sometime in January1946, while he was out in the marsh running his trap lines, and picked up hispelts, paying his wife for same.At the time Pugh informed Fuselier's wife that245 of the pelts were tainted and refused to accept them. About 10 days or2 weeks later Pugh again called at his camp and at that time questioned himabout the 245 pelts.Pugh told him they were bad rats but did offer to pay $1apiece for them.Under the terms of the contract this would have netted Fuselier65 cents per pelt.This price did not satisfy Fuselier and lie refused to acceptit.A short time later lie took the rats into Morgan City, Louisiana, and had themgraded by one Luke Cutrone, an independent fur dealer, who offered him $151per pelt.Fuselier, however, did not sell them to Cutrone, because he realizedthat under the terms of the contract, the rats belonged to the respondents.Hetook them back to the camp and was later forced to deliver them to Pugh, forwhich he was paid the original offer, $1 per pelt.Fuselier's testimony in thisregard is corroborated by Pugh.That the respondents did not consider the terms of the contracts as beinginconsequential is evidenced by the credible testimony of Mitchel 11runey andhis son-in-law, Harrison Fuselier.They testified that in the fall of 1945, justbefore the trapping season opened, that Wallace Pugh informed them that itwould be necessary for them to have a permit to hunt on the lands assigned tothem, and upon request gave each a written permit to hunt "on lands I have incharge."These permits were admitted in evidence without objection.22According to credible testimony adduced at the hearing from witnesses called by bothrespondents and the Bond, Victor Billiot was Pugh's "eight hand" man, and was entrustedwith many of Pugh's duties, such as "walking the land" with the trappeis, and showingthem the boundary lines of their trapping lines2iSee the discharge of Horace Billiot,infra.7 9 8 7 6 7---4 9-v o l 78-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther examples of the respondents' reliance on the so-called "harsh" termsof the contract is evidenced by the undenied testimony of Frank Dontay, whotestified that Wallace Pugh reprimanded him on New Year's Day 1942, for leavinghis trapping lands and making trips to townDontay advised Pugh that he hadmade three trips, all of which were necessary, one to arrange the burial of hisstepfather, the second to report to his draft board in response to an official request,and the third to take his wife to the doctor. Pugh told him that the latter wasthe only trip that was "essential "Further evidence that the restrictions on the trappers' personal conduct as setforth in the contracts was no idle gesture on the part of the respondents is evi-denced by the testimony of both Wallace Pugh and MorrisSteinberg regardingthe poor production records of certain of the trappers, which wasoffered in sup-port of the respondents' contention that for this reason theywere justified inrefusing land to certain of the alleged dischargees herein.Pugh attributed theirlow productivity to making too many trips to town and that as a result their trap-ping lines were neglected.As noted above, one of the burdens imposed upon the respondents by the con-tract is to purchase the pelts trapped or acquired on the lands by the trappers.The price to be paid the trapper is the "selling price prevailing in the field on theday when and at the place where such furs are delivered to lessors . . ." Ac-cording to the credible evidence adduced at the hearing from witnesses calledby both the Board and the respondents, the price paid the trapper is that offeredby the respondents' agent, and which is based on his own grading.' Should thetrapper protest either the grading or the price, lie must in the final analysis acceptthe offer of the agent, and as a result protests are rare and considered futile bythe trappers.Numerous witnesses called b} both the Board and the respondents testifiedthat the money earned from trapping on the respondents' lands constituted amajor portion of their yearly income.ConclusionThe primary question involved in this section of the report is, as indicatedabove, are the trappers involved herein independent contractors, or employees ofthe respondents within the meaning of the Act? The determining factor inresolving this issue is that of controlIt is clear from the evidence offered bythe respondents at the hearing and from their oral argument and brief, that theyrely principally upon the theory that the contracts given the trappers conveyto them an interest in real property, and that therefore the status of the partiesis that of landlord and tenant or lessor and lessee; that it therefore follows thatthe laws of Louisiana as regards real property should govern in determining thestatus of the parties ; that since a landowner or lessor may convey a ti appingprivilege in the lands by virtue of Louisiana statutory law, then it necessarilyfollows that the undersigned is bound by the general rule of the law of Conflictof Laws, that the law of the situs prevails where issues involving real property areconcerned ; and that it therefore follows that the trappers involved herein arelessees and being such, the'nut caa"of the status of independent contractor isthus established and is sufficient to overcome the contention of the Board thatthe relationship is that of employer-employee.The answer to the respondents' argument is not an easy one, nor is it exactlyu new or novel question. The Board has faced similar issues before, particularly STEINBERG & COMPANY247in theBlountand theHearstcases, insofar as the status of the employees isconcerned.14The Board has also had before it cases which involved the relation-ship of lessor and lessee and in which identical questions as raised herein wereinvolved,particularly thePark Floraland theWilton-JeliicoCoal Companycases 'In determining the status of the trappers involved herein and their relationshipto the respondents and the effect of the contract on that relationship,one mustconsider not only the terms of the contracts,but the actual relationship of theparties that flowed from it as established by the facts developed by the evidenceadduced at the hearing.In other words the relationship of the parties must beviewedin the light of all the surrounding circumstances.At the onset the undersigned rejects the respondents'contention that the Boardis bound by the laws of Louisiana,both statutory and the judicial determinationthereof.The undersigned has considered all of the arguments advanced by therespondents,both in their brief and in oral argument at the hearing, and heis convinced and so finds that the finding of Mr. Justice Rutledge in theHearstease is applicable herein in determining this issueFor convenience the perti-nent excerpt from that case is set out below :Both the terms and the purposes of the statute,as well as the legislativehistory, show that Congress had in mind no such patchwork plan for secur-ing freedom of employees' organization and of collective bargaining.TheWagnerAct is federal legislation,administered by a national agency, in-tended tosolve a national problem on a national scale. Cf e. g, Sen. Rep.No 573, 74th Cong.. 1st Sess 2-4It is an Act,therefore,in reference towhich it isnot onlyproper,but neeessai ^ for itsto assume, "in the absenceof a plain indication to the contiaiy. that Congress...is not making theapplication of the federal act dependent on state law."Jetome v. hottedStates,318 U.S 101, 104. Nothing in the statute's background history, termsor purposes indicates its scope is to be limited by such varying local con-ceptions, either statutory or judicial,or that it is to be administered inaccordance with whatever different standards the respective states may seefit to adopt for the disposition of unrelated,local problems.Consequently,so far as the meaning of"employee" in this statute is concerned,"the federallaw must prevail no matter what name is given to the interest or [124]right by statelaw."Morganv.Commissioner,309 U. S.78, 81; ef.N. L. R B.v Blount,131 F. (2d) 585(C. C. A. 8).The undersigned is not convinced,as contended by the respondents,that bythe execution of the contracts and the designation therein of the trappers aslessees,that this fact made them independent contractors and not employeeswithin the meaning of Section 2(3) of the Act.The determination of this ques-tion,like other provisions of the Act,must be understood with reference to thepurposeof the Actand the facts involved in the economic relationship.The provisions of the contract have been briefly set out herein above and indetail in"AppendixB."The physical execution of the contracts and the enforce-ment of its provisions by the respondents has also been set forth herein above.='See NL R B v. Blount,131 F (2d) 585; N. LR. B. v Hearst Publishing Company,322 U. S 1112E See in theMatter of The Park Floral CompanyandUnited Greenhouse and FloralWorkers Union No 510 of the United Cannety, Agricultural Packing and Allied Workeisof America, affiliated with the C I0 , 19 N L R B 403. In theMatter of A H Greene,doing business under the name and style of Wilton-Jellico Coal CompanyandUnited HiiieWorkers of America, District #19,49 N. L. R. B 146 248DECISIONSOF NATIONALLABOR RELATIONS BOARDAs found herein above the respondents are fur dealersThey occupy thedominant position in that industry in the State of Louisiana. In order to main-tain that position they must of necessity have a constant source of supply.Thisthey have accomplished by leasing approximately one-half of the marsh landsin the State, the habitat of the muskrat, the principal fur-bearing animal in-volved herein.In order to trap and ensnare the muskrats, it is necessary toplace experienced trappers on the landHaving once placed the trapper on theland the respondents must be assured that they alone will get the furs. Thisis accomplished by specific provisions in the contract and is protected by numer-ous terms and restrictions therein that permit the respondents or their agentsto control the person of the trapper and his family.The trapping of the musk-rats and the preparation of the pelts or furs by the trappers are, in the opinionof the undersigned, an integral part of the respondents' entire enterprise.Themere fact that the respondents place the trappers upon a specified piece ofground and are obligated to take all the pelts or furs acquired thereon under theterms of the contract does not preclude their being employees within the mean-ing of the Act.Their rights of occupancy and possession are an incident andnecessary requisiteof therespondents'entire enterprise.The undersigned doesnot consider the respondents' methou of payiuen, 11uajpi,o_- .. _aof the status of independent contractor as contended by the respondents.Themere fact that the trappers are paid for the pelts or furs on a percentage basis,or the further fact that 35 percent of the price is kept by the respondents andcalled "rental" is not inconsistent with the "employee status"The Board onnumerous occasions has sound persons to be employees, who have been paidon a similar basis, such as persons who work on a commission basis, piecework, and various similar methods of compensation. It is signineaut thatunder the terms of the contract title to the pelts or furs trapped or ensnaredon the land by the trappers is that of respondents, and must be surrendered tothe respondents or their agents upon demand and tender of payment therefor.The undersigned is not unmindful of the fact that the trappers furnish alltheir own equipment, and insofar as the actual trapping is concerned, workwithout supervision of any kind by the respondents or their agents.The undersigned has also considered the fact that the respondents, generallyspeaking, have not seen fit to enforce the so-called "harsh" terms of the contractthat control the persons and the individual liberties of the trappers. Sufficeit to say that the undersigned is convinced and finds that these provisions are byno means neglicible, and in fact are enforced when it is to the advantage ofthe respondents to do so. This finding is amply supported by the record astheretofore indicated above.The proper test, however, in determining the rela-tionship of the parties is not whether the respondents actually exercised thecontrol, but whether they had the power to control.The Board has held thatthis is the determining factor. In theJantes E. Stark Companycase, 33 N. L.R. B. 1076, atpage1082, the Board held:That the Company's power of control may not in fact have been exercisedis immaterial, since the right to control rather than the actual exercise ofthat right is the touchstone of the employer-employee relationship.In theIVolton-Jellwco Coal Companycase,s the Board had before ita situa-ition that is almost identical with that involved herein.There, however, the26 See footnote 25,supra STEINBERG& COMPANY249persons involved were coal miners, but the same questions as regards lessorand lessee and independent contractor were raised.Furthermore, written leaseswere involved wherein it was provided "that the lessee shall not be an employeenor an agent of the Company but an independent contractor over whom theCompany shall exercise no control."The Board in disposing of the issue heldas follows :In effect, the Company argues that it has nothing to do with the miningof the coal at the Diines except to receive and sell the coal which is extracted.However, if these Lessees were "independent contractors," we would have ahalf battalion of contractors working for the same employer at his place ofbusiness and furnishing him with a personnel without which he could notoperate.The Company exercises all the control over the miners and haulersthat is required for the purpose of its business and the protection of its prop-erty interestsThe Lessees, other miners, and haulers, constitute a laborforce which extracts the coal and conveys it to the Tipple from whence it isshipped.The Board's policy has been to include within the coverage of theAct workers or wage earners whose livelihood depends on a continuing asso-ciation with an enterprise, and we have been guided by the factual characterof the relationship rather than by the surface arrangements of lessor, lessee,or "independent contractor."As the Eighth Circuit said in upholding theBoard's findings in a case with very similar facts: "It is apparent thatthrough-the labor of the miners on their land the respondents are continuouslybecoming the owners of ore produced by such labor, and we think the Boardcorrectly found that the respondents are not merely landowners but that theyoperate their property for the purpose of obtaining a money income from themining and sale of the tiff located there. On the other hand, the minerswork on the land in the day to day process of earning a living by labor inrespondents' service.There is a continuing relationship in a going enter-prise. . . .The miners are compensated in substantially the same way asare many thousands of others who work on a piece work basis throughout thecountry " °The Board has frequently held that the employees of persons having agree-ments with the Company similar to the agreements of the Lessees herein, areemployees,6 and the Board has held that haulers chosen and paid by theminers are also employees 6Accordingly, we find that the Lessees, the otherminers, and the haulers are employees of the Company within the meaningof Section 2 (2) and (3) of the Act."Matter of R A Blount, Hearst B Blount, Lonnic Flinn, and Eunice SimpsonandInternational Union of Mine, Mill and Smelter Workers, Local 113, affiliated with theC IO., 37 N L R B 662, enf'd 131 F. (2d) 585 (C C A 8).Matter of Vefa Mines,Incorporatedand International Union of Mine,MillandSmelter Workers,36 N. L R B. 2S8,Matter of S. A. Kendall, Jr., H. E, Ream, StanleyAshby,and Lester Yutzy, Stanley Coal Company, Kray Coal Company, or whatezername doing business, and J. P. WrightandUnited Mine Workers of America, District#31, affiliated with the C. I.0., 38 N. L. R. B. 1071.e Supra,footnote 4.One of the most important factors involved herein is the economic position ofthe parties involved.The respondents by their control over approximately one-half of the trapping lands, in the area described herein above, are in a position tocontrol the economic life of the trappers who reside therein. It is clear from 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record that they depend upon the revenue received from trapping as the majorportion of their yearly income.Thus, the respondents by either denying theindividual trapper lands to trap on during the season or by arbitrarily assigninghim to poor lands for the season, exercise economic control over the livelihoodand destiny of the trapper and his family.That the respondents are well awareof their position in this regard is amply illustrated herein in that section of thisreport styled "The unfair labor practices "The undersigned is of the opinion that the Congress had in mind persons en-meshed in such an economic situation at the time the Act was passed.Mr. JusticeRutledge in theHearstcase has set forth in clear and concise language theSupreme Court's interpretation of what Congress had in mind by the term"employee" as used in Section 2 (3) of the Act.The following pertinent excerptsfrom that case are set forth belowThe mischief at which the Act is aimed and the remedies it offers are notconfined exclusively to "employees" within the traditional legal distinctionsseparating them from "independent contractors "Myriad forms of servicerelationship, with infinite and subtle variations in the terms of employment,blanket the nation's economy.Some are within this Act, others beyond itscoverage.Large numbers will fall clearly on one side or on the other, bywhatever test may be appliedBut intermediate there will be many, theincidents of whose employment partake in part of the one group, in part ofthe other, in varying proportions of weight.And consequently the legalpendulum, for purposes of applying the statute, may swing one way [127] orthe other, depending upon the weight of this balance and its relation to thespecial purpose at hand.Unless the common-law tests are to be imported and made exclusively con-trolling, without regard to the statute's purposes, it cannot be irrelevant thatthe particular workers in these cases are subject, as a matter of economic fact,to the evils the statute was designed to eradicate and that the remedies itaffords are appropriate for preventing them or curing their harmful effects inthe special situation.Interruption of commerce through strikes and unrestmay stem as well from labor disputes between some who, for other purposes,are technically "independent contractors" and their employers as from dis-putes between persons who, for those purposes, are "employees" and theiremployers.OfDrivers Union, v. Lake Valley Co.311 U. S. 91. Inequality ofbargaining power in controversies over wages, hours and working conditionsmay as well characterize the status of the one group as of the other. Theformer, when acting alone, may be as "helpless in dealing with an employer,"as "dependent . . on his daily wage" and as "unable to leave the employand to resist arbitrary and unfair treatment" as the latter.From each"union . . . [may be] essential to give . . . opportunity to deal on equalitywith their employer." 25And for each, collective bargaining may be appro-priate and effective for the "friendly adjustment of industrial disputes arisingout of differences as to wages, hours or other working conditions." 26 49 StatzeAmerican Steel Foundries Co. v Tri-City Council,257 U S 184, 209 cited in H R.Rep No 1147, 74th Cong, 1st Sess. 10;Bakery & Pastry Drivers v. Who[,315U S 769.iiThe practice of self-organization and collective bargaining to resolve labor disputeshas for some time been common among such types of "independent contractors" asmusicians(How Collective Bargaining Works(20th Century Fund, 1942)848-866;Proceedings of the 47th Annual Convention of the American Federation[128] ofMusicians(1942) ),actors (see e. g. Collective Bargaining by Actors(1926)Bureauof Labor Statistics bulletin No. 420; Harding, The Revolt of the Actors(1929) ;Ross, STEINBERG& COMPANY251449.In [128] short, when the particular situation of employmentcombinesthese characteristics, so that the economic facts of the relations make it morenearly one of employment than of independent business enterprise withrespect to the ends sought to be accomplished by the legislation, those charac-teristics may outweigh technical legal classification for purposes unrelated tothe statute's objectives and bring the relation within its protectionsTo eliminate the causes of labor disputes and industrial strife, Congressthought it necessary to create a balance of forces in certain types of economicrelationships.These do not embrace simply employment associations inwhich controversies could be limited to disputes over proper "physical conductin the performance of the service." 2'On the contrary, Congress recognizedthose economic relationships cannot be fitted neatly into the containers desig-nated "employee" and "employer" which an earlier law had shaped fordifferent purposes. Its Reports on the hill disclose clearly the understand-ing that "employers and employees not in proximate relationship may bedrawn into common controversies by economic forces," 28 and that the verydisputes sought to be avoided might involve [129] "employees [who] are attunes brought into an economic relationship with employers who are not theiremployers." 29In this light, the broad language of the Act's definitions, whichin terms reject conventional limitations on such conceptions as "employee,""employer," and "labor dispute," 20 leaves no doubt that its applicability is tobe determined broadly, in doubtful situations, by underlying economic factsrather than technically and exclusively by previously establishedlegal classi-fications.Cf.N. L. R. B. v. Blount, supra.Stars and Strikes(1941)),and writers(see, e.g.,Rosten, Hollywood (1941) ;Ross,Stars and Strikes(1941) (48-63) ), and such atypical"employees"as insurance agents,artists,architects and engineers(see e.g , Proceedingsof the 2d Convention of theUOPWA, C. I O. (1940) ; Handbook of American Trade Unions (1936), Bureau ofLabor Statistics, Bull No. 618, 291-293; Constitutionand By-Laws of the IFTEADof the A. F. L., 1942).27Control of "physical conduct in the performance of theservice" is the traditionaltest of the "employee relationship"at commonlaw.(Cf, e g., Restatement of theLaw of Agency 220 (1)).28 Sen. RepNo. 573, 74th Cong., 1st Sess. 7.29 Sen RepNo. 573, 74th Cong.,1st Sess 6.8- Cf.Phelps-DodgeCorp. v N L.R. B., 313 U S. 177; and compareDrivers Union v.Lake ValleyCo, 311 U S. 91, with Sen.Rep No.573, 74th Cong,1st Sess 7.The undersigned also rejects the contention of the respondents that since itdoes not pay Social Security, Unemployment Insurance, or deduct withholdingtax from the monies it pays the trappers and does not participate in the StateWorkmen's Compensation Fund that this is additionaliii dictaof the independentcontractor status of the trappers and tends to refute the contention of the Boardthat they are employees within the meaning of the Act. In previous cases theBoard has held that whether other Federal Statutes apply is not controlling ontheBoard in determining whether or not there is an employee-employerrelationship 27In view of the foregoing and upon the record as a whole, the undersigned con-cludes and finds that the trappers involved herein are employees of the respond-ents within the meaning of Section 2 (3) of the Act."SeetheBlountandHearstcases,supra.See alsoIn theMatter ofthe Pulitzer Publish-nng Company,et al , 57 NL R. B 1696;N L It B v Long Lake Lumber Company(C C. A. 9, 1943), 138 F (2d) 363, 365, IdahoPotato Growers,Inc, et atv.N L. R B., 48N. L R. B. 1084, 144 F. (2d) 295(C C. A 9) (June 30, 1944) 252DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Are the trappers agricultural employees?As indicated above, the respondents also contend that if the trappers involvedherein are found to be the employees of the respondents, then they are agri-cultural workers and as such specifically exempted from the coverage of theAct.An examination of the pleadings and the respondents' brief shows that theyrely not only on the specific exemption of agricultural laborers in Section 2 (3)of the Act, but on the Rider attached to the 1946-47 Appropriation Bill. Forconvenience Section 2 (3) and the rider are set out below.Provided further,That no part of the funds appropriated in this titleshall be available to organize or assist in bargaining agricultural laborers,or used in connection with the investigation, hearings, directives, or ordersconcerning bargaining units composed of agricultural laborers as referredto in Section 2, subsection (3) of the Act of July 5, 1935 (49 Stat 450) andas defined in Section 3 (f) of the Act of July 2:5, 1935. (52 Stat 1060).Appropriation Act of 1917, Titled IV, Act of July 26, 1916, Public Law 519,79th Congress, SecondSessionIn this connection it becomes essential to restate Section 3 (f) of theFair Labor Standards Act (52 Stat. 1060).Agriculture includes farming in all its branches and among other thingsincludes the cultivation and tillage of the soil, dairying. the production,cultivation, of growing and harvesting of any agricultural or horticulturalcommodities (including commodities defined as agricultural commodi ties -in,Section 15 (g) of the Agricultural Marketing Act as amended), the raisingof livestock, bees, fur bearing animals, or poultry, and any practices, (in-eluding any forestry or lumbering operations) perfumed by a farmer or ona farm as an incident to or in connection with such farming operations, in-cluding preparation for market, delivery to storage or to market or to car-riers for transportation to market.An examination of the record and the respondents' brief indicates that thefollowing activities of the trappers are relied upon by the iespondents to sub-stantiate their contention that the trappers are agricultural laborers:(1)Burning the grass off the marsh lands;(2)Cutting ditches and drains in the marsh lands;(3)Planting of three cornered grass either by seed or by sodding, and(4)The destruction of the predators.In support of its contention the respondents called numerous witnesses, includ-ing an expert, one Ted O'Neil, a biologist in the employ of the Department ofWild Life and Fisheries, the Division of Fish and Game, of the State of Louisiana,and the U. S. Fish and Wild Life Service, Division Pitman-Robertson, UnitedStates Department of the Interior R8O'Neil's work is concerned primarily with the fur resources of LouisianaInthe course of his work he has spent the greater part of his time in the marshlands, which as noted above is the habitat of the principal fur-bearing animalsfound in the State. Since the muskrat is the most important fur-bearing animalfound therein, he naturally has devoted the greater part of his time to studyingits habits and the predators that prey upon it.He has spent about 5 years onthis work.28Twenty-five percent of O'Neil's salary is paid by the State and 75 percent by the FederalGovernment. STEINBERG& COMPANY253According to O'Neil the principal food of the muskrat is the three-corneredgrass.The adults eat the tubular ioots and the very young the tender shootsThis grass is peculiar to the marsh lands of Louisiana and is one of the reasonswhy the muskrat is so pievalent thereinHe contends that in order for the grassto reproduce properly, the lands should be burned off each year and in additionshould have proper diamageThe latter is accomplished by the digging ofditches, building dams and the flooding of areas where the land has been "et up"by the ratsFlooding of the land permits a new crop of grass to get started,and thus become in time repopulated with catsHe further testified that thebest way to get the three-cornered grass started in an area where it had beendestroyed was by soddingThis is done by pulling the plant out of the groundand then depositing it on the land that is in need of the grass.The sowing ofseeds is impractical and too slow a process.The undersigned in convinced that O'Neil's observations are correct and thatif followed by the landowners or the fur dealers, such as the respondents herein,would no doubt increase the muskrat population of the State.However, this doesnot solve the question at issue herein.The important question is what activitieshave the agents and trappers in the employ of the respondents engaged in thatclasses them as agricultural workers?O'Neil testified that during the entire period of time he has spent in the marshlandshe had never seen any of the respondents' trappers engaged in burningthe marsh lands, digging ditches, building dams, flooding the marsh lands, orplanting the three-cornered grassHe also testified that neither Steinberg norany other fur dealer had ever consulted with him about the planting of the three-cornered grass or asked his advice about ways and means to improve and increasethe production of muskrats; that neither the respondents nor any other furdealer had donated money or offered to assist him in carrying out his researchwork; and that lie had never been requested by the respondents or any otherfur dealer to meet with their agents and trappers for the purpose of advisingor instructing them as to the care of the lands.20Witness after witness called by both the Board and respondents testified thatthey burned the marsh lands each year just before the trapping season opens.The reason they gave for doing this was that it enabled them to get out on theirtrapping ground, otherwise it would have been almost impossible to walk throughthe high matted growth of the marsh grasses; and that it permitted them to seethe rat signs and thus set their traps in the most advantageous places.O'Neil also testified that the burning of the marsh lands was nothing new andthat it had been the practice of the trappers for decades.His testimony in thisregard follows :Q. Now at that particular time 30 was man doing anything toward assistingthe muskrat outside of killing the predatory animals?A.Man at that time was burning the marsh which naturally assisted therat, but had no intentions at that time of helping the rat at all.He hadn'tthought of the muskrat.The respondents offered no testimony to show that the trappers were instructedor ordered to burn the dead grass off the marsh lands. On the contrary the wit-19O'Neil testified that his work was not similar to that of Farm Agents,employed by theDepartment of Agriculture,who conduct regular meetings for farmers at which variousmatters of interest to farmers are discussed.10O'Neil's prior testimony dealt with the period bet'.een 1900-1910. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDnesses calledby the respondents denied having been instructed or ordered to doany work on the trappinglands aiThe undersigned is convinced and finds that the burning of the marsh landsismerelyan incident to the regular occupation of the trapper, that is ensnaringand trapping of muskrats, rather than an agricultural pursuit, which as willbe shownhereinafter concerns itself with the breeding, raising and feeding ofanimals.As indicated above the respondents make much of the planting and raising ofthe three-cornered grass as anindiciaof their contention that the trappers areagricultural workers. In support of this contention the respondents offered thetestimony of Francis A. ("Slim") Temple, an employee of Henry Marmande, oneof the respondents' agents 32He testified that about 6 years ago he took three (3)pirogue loads of three-cornered grass sod and took it across Lake Decade andplanted it on a piece of ground where there was none and that it took root andgrew ; and that as a result of this the muskrat population increased. Anotherwitness called by the respondents, Alidore Mahler. testified that on one occasion,some 4 or 5 years ago he, while in the employ of the respondents, planted somethree-cornered grass on the lands that he then was in charge of ; and that this wasdone "for only one year." This was the only substantial evidence offered by therespondents that they had made any effort to propagate the three-cornered grasson the lands controlled by them for trapping purposes.There is not a scintilla of evidence in the entire record showing that the re-spondents ever at any time sponsored, initiated, or planned any program by theirtrappers for the propagation and cultivation of the three-cornered grass or anyother of the marsh grasses that are considered proper and necessary foods forthe muskrats that inhabit the lands which they have under lease for trappingpurposes.In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that the respondents' contention that the planting andJ"That the people who inhabit the marsh lands burn the grass to assist them in walkingover the land and locating the wild game that inhabits the area is well described in Bulletin#18, published by State of Louisiana, Department of Conservation, prepared by Stanley C_Arthur, at page 265, wherein appears the followingThe firing of the marshes is no new thingWitness the testimony of M LePage duPratz, who, writing of conditions in 1719 in Louisiana said :"We set out in the month of September, which is the best season of the year forbeginning a journey in this country, in the first place, because, during the summer, thegrass is toohigh for traveling; whereas, in the month of September, the meadows, thegrass of which is then dry, are set on fire, and the ground becomes smooth, and easy to-walk on ; and hence it is that at this time clouds of smoke are seen for several daystogether to extend over a long tract of country ; sometimes to the extent of betweentwenty and thirty leagues in breadth, more or less, according as thewind sets, and ishigher or lowerIn the second place, thisseason isthe most commodious for travelingover those countries ; because, by means of the rain, which ordinarily falls after thegrass isburnt, thegamespread themselves all over the meadows, and delight to feedon the newgrass,which is the reason why travelers more easily find provisions at thistime than at any other."82According to the credible testimony of Temple, and other witnesses called by both theBoard and the respondents, he works for Henry Marmande, and is paid by him.He is notan employee of the respondents.Henry Marmande operates a general store on BayouDuLarge,near Houma,Louisiana,and in additionowns a plantation near that place-Temple was hired by Marmande to take careof his duties as an agentfor therespondents.It is Temple's job to place the trappers on the lands,pick up the pelts, paythe trappersand carry on the same duties as the other agents of the respondent.Seeinfrain re Temple'sstatus. STEINBERG & COMPANY255cultivating of the three-cornered grass by their trappers as food for the muskrat,and thus is additionalindiciathat they are agricultural workers, is without merit.Accordingly he rejects this contention.As also indicated above,the respondents contend that their trappers,by diggingditches and drains and building dams in the marshes, the growth of the three-cornered grass is aided : and that such activity on the part of the trappers is anagricultural pursuit.According to the credible evidence adduced at the hearing from witnesses calledby both the Board and the respondents,the trappers,whose lands are located onwaterways and in the lower portions of the marsh lands, do clean out the canalsand ditches on the lands assigned them for trapping purposes S3 This is donejust prior to the opening of the trapping season.The primary purpose of thiswork is to permit the trappers to move around over the marsh in their piroguesin which they transport their traps and the captured rats.Illustrative of the respondents'attitude towards the digging of the ditches anddrains on their trapping lands is the testimony of Francis A. ("Slim")Temple,one of their own witnesses.On direct examination he testified as follows :Q When we adjourned yesterday you were speaking about a meeting thatwas held at the end of last trapping season at the mouth of Palmetto Bayou.Now, you told us something about the digging of ditches or canals. Iwould like to have it clear in the record just exactly how that suggestioncame upWould you please explain that to us again?A. You mean the subject of digging canals in the land?Q Yes.A. There was certain parts of that land there that was under water, andwe was trying to find ways and means of clearing that land of the waterso that it would-the grass would grow and reproduce rats.Q.Was this a general discussion between yourself and the trappers whotrapped those lands?A. Yes, sir, between all the trappers,discussing it in general between allthose.Q Now,in that discussion,did you tell the trappers that they had to digthese canals or give them orders to dig the canals?A. No, sir, I did not.Q Were your remarks in the nature of suggestion and advice, or in thenature of orders?A.Well, Isuggestedthat they,in order for them to trap the land success-fully thatthere had to be pirogue canals cut in there because the conditionof the land at that time a man couldn'twalk it to catch the few scatteredrats that was in there.Q. Now, at this meeting, as I understand your previous testimony,WalterRatcliff raised the question of men being paid for the digging of ditches.Is that correct?A. Yes, sir.Q What happened immediately after that remark was made?A One of the other trappers-I don't just recall which one it is-hadtold before I could make a reply to him that he paid for them ditches him-self because they was for his benefit.'On many large areas of the lands leased by the respondents for trapping purposes,ditches and dams al e not used by the trappersFor example, the respondents' agent, J J.Hebert, testified that on the lands under his supervision there was but one small ditch. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ Now, Mr. Temple, Willie Verret testified that you told Walter Ratcliff :"Well,Walter, if you don't do it, somebody else will"After the other trapper that you spoke about made that remark, did yousay anything to Walter Ratcliff along the lines of the testimony which Ihave just read you?A. Yes,Willie's statement in there is true'hs far as it goes, but liedoesn't finish what I told Walter.Q What did you tell Walter?A. I told him that if he didn't want to dig the canal there I'd get some-one else to dig it, let them trap the land, and give him an additionalpiece of land that already had a pirogue canal on it because I didn't seewhere he was able to dig a canal in that hard marsh because he only hadone hand.So we worked out an agreement in that effect. He took another pieceof land next the same piece with the pirogue canal all the way throughit in preference to the land that was under water.The respondents offered no evidence that they had ever at any time pur-chased or rented machinery, tools, explosives or any other materials that areordinarily used in the building or construction of ditches or dams" Nor isthere any evidence in the record that they have ever contracted with otherpersons to do such work.There is no substantial evidence in the record showing that the respondentshave ever initiated or sponsored any program for the systematic drainage ofthe marsh lands in order to improve the growth of the grasses and thus in-crease the rat population.The only evidence in this regard is that found inthe testimony of Temple which has heretofore been referred to above. Anexamination of this testimony clearly shows that the ditches referred to byTemple were dug by the trappers after their contracts had expiied, and at atime that according to its terms they were required to be off the lands. It isalso significant that the trappers who dug the ditches were not compensated bythe respondents for this workIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that the digging and cleating out of the ditches anddrains, and the building of dams by the trappers is merely incidental to theirregular occupation of trapping and ensnaring muskrats for the respondents.Accordingly, the undersigned finds that the contention of the respondents thatthiswork is an agricultural pursuit is without merit.AS indicated above the respondents also contend that the destruction ofthe predators who prey upon the muskrats is additionalivdiewthat the trap-pers are agricultural workers.The principal predators are the mink, rac-coon, snakes, particularly the cottonmouth moccasin, alligators, gars, hawks,black-birds, and owls.The mink and the cottonmouth moccasin are thegreatest destroyers of the muskrat, especially the young mice and "kitts.'" 'The minks specialty is to cut into the muskrat hill and destroy the youngmice.The cottonmouth moccasin resorts to the same tactics.Hawks preyupon the young mice and are particularly destructive to the furs of the deadmuskrats that have been trapped. The latter is the principal worry to thetrapper.Black-birds are destructive,in the same manner as the hawk Since34 See Bulletin#18, supra35The very young muskrats are called nice and those which aie about half grown arecalled"kitts"or kittens STEINBERG& COMPANY257the muskratis a nocturnal animal one of his worst enemies is the owl. Theraccoon is also destructive to the young mice; he operates sporadically, how-ever, and the damage he does to the total muskrat population is inconsequen-tial.Alligators eat the muskrats, regardlessof size.They prey upon themuskrat either on the land or in the water.However, some authorities onthis subject contend that the alligator is not nearly as destructive as the minkand the snakes.The garis anenemy of the muskrat only when he is in thewater.36In support of their contention that the destruction of the predators was anagricultural pursuit of the trappers, the respondents elicited from numerous wit-nessestheir activities in this regard.An examination of this testimony clearlyshows that any killing of the predators by the trappers was incidental,such asan occasionalshot at a hawk, the killing of snakes that they came in direct contactwith while walking the marsh, and the catching of raccoons and minks in theirtraps .17The trapping of mink and raccoons is no more than an incident, since thetrappers are requiredto use their best efforts in the ensnaring and trapping of allfur-bearing animals, and deliver them to the respondents.The pelts of the minkare extremely valuable and bring as much to the trapper as a dozen muskrat pelts.The raccoon is worth a little less than a top muskrat pelt.Furthermore, the openseason for mink and raccoon is for one month from December 1 to January 1,and to deliberately destroy of trap them out of season would be in direct violationof the conservation laws.Thus, the trappers would be subject not only topunish-ment for violation of the State laws, but also subject to immediate expulsion fromhis trapping grounds in accordance with the terms of his contract or lease.In the opinion of the undersigned the activities of the trappers, insofar as thedestruction of the predators is concerned, is well illustrated by the testimony ofFrancis A. "Slim" Temple, a witness called by the respondents.His testimonyon direct examination in this regard is as follows:Q. Are you familiar with the other animals, snakes and birds and otherreptiles that prey on the muskrat?A. You mean the enemies of rats?Q. That's right.A.Well, from my personal observation in the marsh and from what I'veread about it written by other people, and talking to so many trappers inthose ten years, I know the enemies of the rats pretty well.Q.Would you tell us what they are?A.Well, the common mink that we have here, one of our most valuablefurs, is an enemy of rats, also the coon.But one of the main enemies of therats is the big Congo snake, the moccasin.They break into the hill and eatthe young ones.And in swimming in the water, the muskrat is lots of timestaken by the large garfish and in the marsh and in the water by alligators.Q. Are there any birds that are enemies of the muskrat?80The above finding is based upon the credible testimony of the witness O'Neil and fromBulletin .#18, issued by the Louisiana Department of Conservation.3°This finding is based on the credible testimony of numerous witnesses called by boththe respondents and the Board, particularly that of the witnesses Temple, Stansbury,Wallace,Mahler, and Robichaux. It is significant that Wallace resorted to the use ofstrychnine, which he scattered along his trap lines in an effort to kill the hawks.This is inviolation of the conservation laws which strictly prohibit the use of poison in any manner. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Nearly all the birds of the hawk family; such as hawks, owls, and soforth, they prey on the birds in the daytime.And at night, especially theowls at night after the rat is caught in the trap. In the daytime the hawks,field mice, blackbirds or cacklecooks, they're all the enemies of the rats.Q. Now, does it assist in the propagation or raising of muskrats to keepthese animals, these enemy animals down?A. Yes, sir, as much as possible. If a person would, or if a trapper wouldshoot every hawk lie sees and trap his mink and coon more strenuously thanhe does, it would help a great deal in keeping the population of his rats up.And killing all the snakes that he sees in the marsh.Q. From your experience, do the trappers attempt to keep these enemiesof the rats down?A.Well, most of the trappers do. If they see a snake in the marsh theycarry a walking stick in the marsh and they usually kill the snake.Andwhen they can go get the alligators out of the marsh they get them.But I know but few cases where trappers have taken shotguns in themarsh to shoot the hawks, and so forth. I know that myself I'm furnishedshotgun shells to shoot all the predatory animals that there is that's outlawedby the Conservation DepartmentThere is not a scintilla of evidence in the record that the respondents or theiragents have ever instructed or ordered their trappers to engage in a campaign.or drive to destroy the predators, or have ever furnished them with the necessarytraps, weapons, and the like to engage in such activity.The record is also barrenof any evidence that the respondents have ever instructed either their trappersor hired others to go upon the lands and destroy the predators after the end ofthe trapping season 'In view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that the activities of the trappers in the destruction of thepredators that prey upon the muskrats is merely incidental to their regular occu-pation of trapping and is done without any prearranged plan, guidance, or assist-ance from the respondents or their agents.Accordingly, the undersigned findsthat the contention of the respondents that this activity on behalf of the trappersis an agricultural pursuit is without merit.The respondents in their brief contend that the raising of muskrats is analogous.to the raising of cattle on the western rangesThey base their contention on,the premise that since ranchers turn their cattle loose on unfenced ranges andJet them alone, except for providing for water and the proper grass conditions,until they are ready for market ; that since the muskrats live under similar'conditions, the raising of muskrats is by analogy a similar industry ; and thatsince cattle-raising isclearly an agricultural pursuit by analogy, theraisingof muskrats is likewise an agricultural pursuit.It is a matter of common knowledge that cattle-raising is an agricultural,pursuit.In the opinion of the undersigned, however, there is a vast difference'between the raising of cattle on the open range and the trapping of muskrats in themarsh lands of Louisiana. In the first place the cattle rancher has title in thecattle, they are chattels, his own personal property and entitled to the full1protection of the laws applicable thereto.He may dispose of them in any man-ner he cares to, and whenever it pleases him to do so.The only restraint on him,88The trapping season lasts for about 75 days during the winter months.Thus, it is,Obvious that the predators may prey upon the muskrats for almost 9 months of the yearjinterference, except from their own natural enemies. STEINBERG & COMPANY259is economic,except perhaps in certain localities where statutes relating to thecruelty of animals or health laws are in effect.The fur dealer who leases landfor trappingpurposes is clearly not in the same position as the cattle rancherInsofar ashaving property rights in the fur-bearing animals that are foundthereon.In the first place, the muskrat is a wild animal and has always been soconsidered, at common law and by statutory law in Louisiana. There is noproperty in a muskrat until he is reduced to possession, and even then title doesnot pass until the Louisiana severance tax of 1 cent per rat ispaid.38The raisingof cattle is a year-round business and is not as simple as the respondents con-tend.It is a matter of common knowledge that the raising of cattle,as well asof other livestock, requires constant attention on the part of the owner.Forexample, the control of disease is of the utmost importance, in fact to such anextent that there are numerous Federal and State regulatory statutes in effect,and which were enacted for the specific purpose of protecting both livestockraiser andthe general public.A few of these statutes are not only*a matterof great public interest but referred to repeatedly in the press, such as thosedealing with tick eradication, Bang's disease, and the hoof and mouth disease.Many of these statutes place a direct burden on the owners of livestock, forexample, the dipping of cattle to eradicate the tick and the disposal of cows thatare afflicted with Bang's disease.There is not a scintilla of evidence in therecord that respondents have ever concerned themselves with the control ofdisease amongthe muskrats that inhabit their leased lands.Another important phase of the cattle business, and in factthe raising of allkiuda of li esto<,k, is the improvement of the breed. It is a matter of commonknowledge that this is one of the most important and publicized phases of thebusiness.The breeding and selling of pure bred cattle, horses, sheep and hogsis of constant concern to those interested in improving the breed.The impor-tation, purchase and sale of prize stallions, mares, bulls, cows, rams, ewes andthe like is not only a matter of common knowledge but of great public interestwhich is expressed through the medium of State Fairs, livestock shows, publicauctions and the like.Here also, as in the regulation of disease, there is not ascintilla of evidence that the respondents, their agents or trappers have everengaged in any activity along this line, such as the importation of buck muskratsand cross-breeding of various types in an effort to improve the breed and thusits value to not only the respondents but the general public as well.It is significant that the lands leased by the respondents are classified for taxpurposes as marsh lands and not agricultural lands.According to the credibletestimony of Francis Dancy Winchester, tax assessor for St. Marys Parish,wherein a large portion of the lands leased by the respondents lie, marsh landsthat are suitable for trapping are classified as marsh lands, with valuations of$3, $4 and $5 per acre. On the other hand, agricultural lands are valued at$15, $25 and $30 per acre.ConclusionThe undersigned has heretofore above referred to Section 2 (3) of the Act,which specifically exempts agricultural laborers from its coverage, and has setforth in detail the rider to the Board's appropriation for the fiscal year 1946-47.Section 2 (3) of the Act provides that the term employee shall not includeany individual employedas an"agricultural laborer."The term "agricultural33The respondents pay the severance tax to the State on all muskrat pelts trapped on its'leased lands in Louisiana. 260DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborer" is not defined in the Act, nevertheless the Board has on numerous occa-sionsfound it necessary to determine its meaningIn thePepeekeo Sagar Com-panycase, 59 N L R. B 1532, the Board said, "Although the terms `agriculturallaborer' is not defined in the Act, its meaning is not obscure.The guide post isthe ordinary meaning of the phrase, that stemming from common usage and com-mon understanding.The term `agricultural laborer,' as commonly understood,refers to a person employed on a farm in the cultivation of the soil, including theharvesting of crops and the rearing and management of livestock.Only confusionresults from an extension of the meaning of the phrase `agricultural laborer'beyond its customarysense." '0In theNorth Whittier Heightscase." the Circuit Court of Appeals for the NinthCircuit held that Congress, in the National Labor Relations Act, intended noenlargement from the ordinary meaning of the term "agricultural laborer," andthat in excepting "agricultural laborers" from coverage by the Act, Congress hadinmind personsstanding in the relationship of "hired hand" to the ordinaryfamily farmer, a relationship in which, as the Court observed, "there would beno need for collective bargainingand conditionsleading to strikes would notobtain."The cases cited above were decided prior to the appropriations rider for thefiscalyear 1946-1947.The rider specificallysetsforth that "agriculturallaborers"as referred to in Section 2 (3) of the Act are to be "as defined in Section 3 (f)of the Act of July 25, 1935 (52 Stat 1060)," which is known as the Fair LaborStandards Act.While it is true that the Board was not bound by definitions ofclasses of personsin other Acts of Congress prior to the enactment of the aboverider, it is clear to the undersigned that since the attachment of the rider theBoard is bound by the definition of the phrase "agricultural laborers" as definedin Section3 (f) of the Fair Labor Standards Act. Thus a definite guidepost isnow available in disposing of the troublesome phrase "agricultural laborers."The undersigned has failed to find any cases or determinations by theadminis-trators of the Fair Labor Standards Act that are on all fours with the factualsituation involved hereinThe undersigned has found three cases that dealspecifically with the interpretation of Section 3 (f) of Fair Labor Standards Act.Two of thesecases,Calaf v Gonzalez,127 F. (2d) 934; 2 W. H. cases 154 andWhaling v. Racklin,2 W H cases 2142, were decided prior to thehearing in theinstant case, and the attachment of the 1946-1947 appropriation rider, while thethird case,N. L. R B v. John W. Campbell, Inc.,159 F (2d) 184 (C. C. A. 5),was decided afterwards.''An examination of these cases clearly shows that boththe Courts and the administrators in construing Section 3 (f) of the Fair LaborStandards Act had in mind "farmers" and "farming" as the wordswere commonlyused at the time of the enactment of the legislation, and thereforein interpretingwhat Congress meant by such words, they must be construed in the light of thetimes and the evils which Congress was endeavoring to correct by such legislationAs Waller, C. J. points out in his opinion in theCampbellcase,supra,when the Act,the Social Security Act and the Fair Labor Standards Act were considered andpassed by Congress it had in mind the same thoughtas regards the meaning of10 See alsoNorth Whittier Heights CitrusAssociation v. NL R B ,109 F (2d) 76, 80(C C A 9), enf'dMatter of North Whittier Heights Citrus Association,10 N L R B 1269.41 See above footnote for citation42Application of the appropriations rides of 1946-47 was not at issue in theCampbellcase. STEINBERG & COMPANY261"agricultural laborers" in exempting them from coverage in each of said Acts.He expresses this idea in the following language:It does not take a long memory to recall that in the midst of the depressionof 1935, and for a time before and since, the farmer was the object of thedeepest solicitude by Congress. It furnished abundant evidence that it be-lieved that no class of citizens of the country was in greater need of Con-gressional aid than the farmer.Legislation was enacted by which farmerswere paid : for plowing up every third row of certain crops ; for killing pigs ;for adjustments, loans, parities and moratoriums . . Although we will notgo so far as to hold that the definitions of agricultural labor under otherActs are controlling in a case arising under the National Labor Relations Act,we do say that they are persuasive and may be taken into consideration by usin determining what Congress meant by the term "agricultural labor" underthe National Labor Relations Act, particularly since that exemption seems tohave been a part of a general legislative pattern of those times which clearlyindicates that the purpose of Congress in making the exemptions in each ofthese Acts was to relieve the distressed farmers of the land from burdenswhich it well knew they were not equipped to carry. Another reason we cantake into consideration of 1939 definition of agricultural labor is that weconsider it a very accurate one.An examination of Section 3 (f) of the Fair Labor Standards Act disclosesthat in addition to setting forth certain activities that are clearly agriculturalpursuits, it specificallymentions "the raising of livestock, bees, fur-bearinganimals, or poultry, and any practices (including any forestry or lumberingoperations) performed by a farmer or on a farm as an incident to or in con-junctionwith such fanning operations including preparations for marketdelivery to storage or to market, or to carriers for transportation to market."It is to be noted that the statute mentionsinter aliabees and fur-bearing animals.It is a matter of common knowledge that thousands of farmers throughout thecountry operate apiaries as a source of income on their farms. They are -usuallyoperated as a side issue by the average farmer and the honey collected from thehives is sold locally.Farmers are encouraged by State Agricultural Departmentsto raise bees not only as a source of revenue but for the far more important reasonof acting as agents in the spreading of pollen. They are particularly valuable aspollinizers in the raising and cultivation of alfalfa and clover crops and fororchards, berries and other small fruits.However, there are commercial apiariesin some parts of the country and there is a ready market for the honey that isproduced thereon. It is also a matter of common knowledge that the operationof apiaries is a matter of public interest.The public expresses its concern overtheir operation in many ways such as the courses in bee culture offered at nu-merous State Agricultural Colleges, and by providing exhibition space and theoffering of prizes at various State Fairs for perfection in the raising of bees.The raising of bees has always been considered an agricultural pursuit and beeculture is under the jurisdiction of the Department of Agriculture.The interpretation of the phrase "fur-bearing animals" as used in Section 3 (f)ismore difficult of solution than that of the bee. There is little to guideus in dis-posing of this question, except the interpretive bulletins issued by that depart-ment discloses that Bulletin #14 is in point.This bulletin while not bindingupon the undersigned as a matter of law is nevertheless a valuable guidepost in798767-- -49-vol. 78--l 8 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterpreting the various terms used in Section 3 (f) of the Fair Labor StandardsAct.Section 8 of Bulletin 14 reads as follows :8.The term "raising of fur-bearing animals" includes all of those activitiescustomarily performed in connection with the breeding, feeding, and caringfor animals which bear fur of marketable value, including the treatment ofdisease.The fur-bearing animals included among others are, rabbits, silverfoxes, minks, squirrels, and muskrats.While Section 8 of Bulletin #14 does not elaborate on what is meant by"breeding, feeding and caring for," the undersigned is convinced that the guide-post in interpreting their meaning is as stated in thePepeekeo Sugar Companycase,supra,that is, "the ordinary meaning of the phrase, stemming from com-mon usage and common understanding." The undersigned has heretofore aboveresorted to such a guidepost and has found that the activities of the respondents,their agents and trappers do not constitute "breeding, feeding and caring for"the muskrats as contemplated in Section 3 (f) of the Fair Labor Standards Act.The undersigned is of the opinion that what Congress had in mind in insertingthe phrase "fur-bearing animals," was the operation of fur farms, where fur-bearing animals are bred, raised, cared for, slaughtered and their pelts pre-pared for market. It is a matter of common knowledge that throughout thecountry there are numerous rabbit farms. where rabbits are raised not onlyfor their furs but for their meat as well. Again there are ninny silver fox farms,mink farms, chinchilla farms and the likeThe operation of these farms isa year-round business, the animals are bred, fed and cared for by the operators.The animals are under fence and reduced to the possession of the operators ofsuch farms. Furtherindreiathat this is what Congress had in mind is the factthat animals so bred, raised and cared for are under the jurisdiction of theDepartment of Agriculture, while their brethren who still are in the wild stage,[as the term is usually used], are classed as wild animals and are under thejurisdiction of the Department of the Interior.'While it is true that Section 8 of Bulletin #14 mentions muskrats, the under-signed is convinced that what the administrator had in mind were those musk-rats that are bred, fed and cared for on muskrat ranches or farms 44 operated onthe same basis as the rabbit and silver fox farms, and not muskrats that livein a wild state in the marsh lands of Louisiana and other States. That this iswhat Congress had in mind is indicated by the fact that the muskrats that in-habit the marsh lands in Louisiana are considered wild animals by both theState and the Federal GovernmentThey are under the jurisdiction of theDivision of Wild Life of the Department of the Interior.45The undersigned is convinced and finds that the business of the respondentsherein is the purchase and sale of the pelts of wild animals and that the trappersare employed by them to ensnare and trap wild animals and to remove theirpelts, stretch, dry and prepare them and to deliver them to the respondents andtheir agents.43From the credible testimony of the expert witness Ted O'Neil44The expert witness Ted O'Neil testified, without contradiction, that theme were nomuskrat farms in the State of Louisiana45Fiom the testimony of O'NeilIt is significant that 75 percent of the fluids providedO'Neil for his research studies of the muskrat come from the Department of theInterior ;the other 25 percent from the State Department of Conseivation,supra STEINBERG& COMPANY263In view of the foregoing and upon the record as a whole, the undersignedis convinced and finds that the employees involved herein are not agricultural.laborers within the meaning of Section 3 (f) of the Fair Labor Standards Act.Having found above that the trappers involved herein are employees of therespondents, and also having found that said employees are not agriculturalworkers, the undersigned accordingly finds that the Board has jurisdiction overthe subject matter and the respondents herein.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Coercive statements and activities of respondents and their agentsThe Union started its organizational drive in the latter part of February 1945.According to the credible testimony of Julius Metz, he was hired as an interna-tional representative by the Union on February 13, 1945, and was assigned tothe State of Louisiana for the express purpose of organizing the fur trappers.He arrived in Morgan City, St. Marys Parish, on February 16, 1945, where be es-tablished his headquarters.Morgan City was selected because geographically itlies in about the center of the trapping lands, particularly the marsh lands,where the muskrats are found. It lies on the east bank of the Atchafalaya River ;.across the river lies the town of Berwick, Louisiana.A great number of the trap-pers involved herein live in Morgan City and Berwick. Shortly after his arrivalLocal #5 of the Union was organized in Morgan City. This was on February.25, 1943.This was the only local among the trappers until sometime in Decem-her 1945, when two others were organized.Sometime in the latter part of March 1945, Metz along with several officersof Local #5, particularly, J. C. Thomas, president, Frank Dontay, vice presi-dent, and Peter Duay, secretary, held an open meeting for trappers at Glencoe,.a small town about 30 miles east of Morgan City. There were about 10 presentat the meeting, all of whom trapped for the respondents. Among those presentwas Nathan Levy, an agent for the respondents.Metz and Dontay addressedthe trappers and told them the purpose of the Union and what it expected toaccomplish for the trappers.During the course of the meeting Nathan Levy.asked to speak to the trappers and permission was granted him to do so.Hetold the trappers that lie "had listened carefully and hadn't heard any goodreason why the trappers should join the Union"; that when he did find a goodreason for them to join he would let them know ; and that they would receiveno benefits from the organization, all it would be would be to give out a half-dollar a month dues."Metz' testimony in this regard is undenied in the record.Morris Steinberg, senior member of the respondents' partnership, testified thatNathan Levy informed him of the meeting. The respondents did not call Levyas a witness.Accordingly, the undersigned credits Metz' testimony relativeto what transpired at the above meeting.Metz also testified without contradiction that during the early fall of 1945,he and other Union officials received numerous complaints from several of thetrappers that the respondents' agents, or pick-up men as they are called by thetrappers, had been intimidating them about joining the Union and threateningthem with discharge and the loss of their trapping lands for the coming seasonif they joined the Union.Evidence that these threats were made is discussed 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereinafter.Particularly active on hehalt of the respondents were agents Wal-lace Pugh and S 0 "Shag' SwearigenThe activities of the respondent's agents were of great concern to the Union anditwas decided to select a committee from the members of the local and send ittomeet with the respondents at their offices in New Orleans.This committeeconsisted of Metz, Harvey Lewis, honorary president of Local #5. and presidentof the Gulf Coast Seafood Producers Association. Peter Puny, secretary of thelocal, and the following trappers, Eddie Rink. Gustave "Tootsie" Ralf, and Gus-tave "Tav" Favre 46Accordingly, Metz contacted Morris Steinberg and arrange-ments were made for the committee to meet with him at his offices in NewOrleansThe meeting was held on the afternoon of September 26, 1945; thosepresent were the members of the committee and Morris Steinberg"Metz acted as spokesman for the committee and told Steinberg that the purposeof the meeting was to "get a promise from him that he would not discriminateagainst union members in the matter of putting therm to work as trappers."Atthe outset Steinberg informed the committee that he "would have nothing to dowith the Union" and if he found himself forced to deal with the Union he wouldget out of the business.Metz also asked Steinberg if he would instruct his agentsor pick-up men to stop telling the trappers that "they are going to fire the Unionmen, that they will not put them on the land if they join " Steinberg refused todo this and gave as his reason that he had nothing to do with it and wasn't "dis-criminating against anybody "Metz testified that Steinberg agreed tomeet againwith the committee on any case involving alleged discrimination, after the close ofthe trapping seasonThe meeting lasted about 3 hoursMorris Steinberg corroborated Metz testunor^ as to what occurred at themeeting.However, he excused his animus towards the union on the groundsthat he had considerable trouble with unions about 10 years prior to the presentUnion's organizational drive 4BSteinberg further testified that he told Metz thathe "did not need any help from the Mr Ben Gold, neither do my trappers needany help. . . " M1After the committee left, Steinberg called Pugh into his office and told him thatseveral members of the committee had made disparaging remarks about him.According to the direct testimony of both Morris Steinberg and Wallace Pugh,several members of the committee, particularly Harvey Lewis and Metz, statedto Steinberg that Pugh was a thief, a drunkard, and stupid and nude other vileremarks damaging to his reputation.Pugh further testified that these remarksmade him so angry he told Steinberg that "if that is u hat the union was and what98Rink,Rulf and Favre are named in the complaint as having been discriminatorilydischarged by the respondents47The respondents' offices are small and consist of three loomsIn the adjoining roomwere two clerical employees and in the third or far room unknown to the committee, wasWallace Pugh, one of the respondents' agents in the Moigan Cit\ areaisVat tons witnesses called by both the Board and the respondent testified that severalunions tiled to organize the tiappers between 1931 and 1936They were unsuccessful.According to the credible testimony of Moriis Steinberg. the main issue between the unionsand the landowners and the lessees of the trapping privileges, such as himself was that of"free ti apping "This was the system that prevailed in the marsh lands prior to WoildWar IUnder that system the trappers went on the lands and held them by brute forceagainst the claims of othersSteinberg testified that the unions during this periodadvocated such tactics and that as a result there was considerable bloodshed, numerousinjunctions against the trappers were granted by the courts,with the result that as manyas 63 trappers were arrested at one time and were fined and given jail sentences.11Ben Gold is international president of the Union. STEINBERG& COMPANY265they were trying to do `refrenge' [sic] or talk about me I am going back to MorganCity and I am not going to lease one trapper any land that belongs to the Union."Harvey Lewis was called by the Board in rebuttal and denied that any memberof the committee made slanderous and derogatory remarks about Pugh.He didtestify however that members of the committee told Morris Steinberg that Pughand several other agents of the respondent were not fair in their grading ofthe pelts and that the prices paid to the trappers were less than those paid byindependent fur-dealersLewis' testimony in this regard is borne out in part by.Steinberg who testified on cross-examination that the complaints of the com-mittee concerning the prices paid these trappers for their pelts by Pugh andother agents "means" the same thing as stealing.He was asked repeatedly byCounsel for the Board if any member of the committee directly accused Pugh ofstealing, and each time evaded a direct answer. In view of Steinberg's reluctantand evasive testimony in thin regard the undersigned credits the testimony ofLewis, and finds that Steinhei g's version of the remarks made by members ofthe committee during the course of the meeting concerning Pugh, was not a trueaccount of what transpired but merely his own assumptions of what was meantby the statements.Accoding to the uncontradicted and credible testimony of Gustave "Tootsie"Ruif, Joe Givens, Alvin ".lack" Gaudet, and It. L Landry, they were informedby Pugh after his return from New Orleans that they could not trap on any of thelands under has supervision if they were members of the Union. Typical ofI'ugh's -attitude towards the Union is the following excerpt from his ov n testi-mony on direct examinationI went to Joe GivensHe works on my boat, been working on myboat.I told him what they said and I told him, "I am not going to leaseanybody" and lie said "I guess I am fired 1""Why"Because I belong to the Union" and I said, "Well I don't know Joe, I amsorry, but I am not going to lease to anybody belongs to the Union."According to the credible testimony of Lillian Giroir, the daughter of VictorBilliot,b0 I'ugli called at her home and asked her if her father and brother,Horace Billiot, had joined the Union ; that she told him she did not know abouttheir business; that lie then said, "When your daddy and Horace come in tellthem that all the fellows that joined the Union, they are fired by Steinberg'sorders," that lie was sorry to do it and that they should have seen him betorethey joined the Union.The record is replete with uncontradicted and credible testimony of numerouswitnesses called by both the Board and the respondents of similar anti-unionremarks of Pugh, to recite then further would unnecessarily encumber thisreport.Accordingly. the undersigned will not set forth in detail additionaltestimony in this regardPugh attempted to justify his anti-union statements on the ground that liewas incensed by the statements made by members of the committee to MorrisSteinberg at the meeting in New Orleans. The undersigned rejects this con-tention as being without meritAs noted above, the respondents for administrative purposes have dividedtheir trapping lands up into districts, each of which is supervised by an agent.50 Seefootnote22,supra. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to Wallace Pugh, the following are also employed as agents by the-respondents: S. O. "Shag" Swearingen, J J. Hebert, Peter Caulfield, HypoliteMatherne, Nathan Levy, and Henry Marmande. As indicated above, Marmandehas in his employ Francis A. "Slim" Temple, who for several years has handledihis work for the respondents.Temple's duties consist of "walking the land"with the trappers, placing them on the trapping lands, picking up the furs, payingthe trappers with drafts on the respondents and in fact everything that a regularlydesignated agent is required to do.His decisions and activities among the.trappers in Marmande's district have been ratified by the respondentsTheydid not question his status or authority at the hearing at which he appeared as-a witness in their behalf.Accordingly the undersigned is convinced and findsthat Temple's actions and conduct was done on behalf of the respondents and:that they are bound by his actions 51According to the credible testimony of Willie Verrett and George Ratcliff,"Slim" Temple sent the following letter to George Ratcliff sometime in the earlypart of October 1945:DEAR GEORGE :Just a few lines to let you know I have been very busy and unable to do.anything on your case yetGeorge, as a friend, I want to tip you off to the fact that someone else-has "messed" you and Willie up about the landWe have rumors over hereThat isthe principal reason I gave you 10 days to decide If you and Willie wantto trap for us-I would suggest you two come over "alone" and have a- talk-land is given out to someone else.You know, after someone else has a con-tract for the land, then you are outWhy don't you and Willie get togetherand come see Henry.You both are good trappers and I would bate to see youloose outLet me know by letter if you are coming and when, so we will be herewhen you arrive.I suggest 3 on keepthis lettertoyourself,tell no one-just come over andget straight-Very truly,SLIM.In response to this letter George Ratcliff. his brother. Walter. and Willie Ver-rett, all of whom were trappers on the lands supervised by Temple for HenryMarmande,went over to Theriot post office on Bayou DuLarge and met withMarmande and Temple.Verrett and the Ratcliffs first went into Marmande'sstore, but due to the fact that there was a large crowd present,Marmande re-quested that they get in his car and go up the roadand "We'll talkit over."Inthe conversation that followed both Temple and Marmande questioned themabout the Union.The following excerpt from Willie Verrett's credible testimonyis set forth below :Q. And you got in the car and drove to the church?A. Front of the Catholic Church.Q What time of day was that, do you remember961 See N.L. R. B. v. Taylor-Colquitt Company et al.,140 F. (2d) 92 (C. C. A. 4), 47N. L. R. B.225;N. L. R, B. v. Northwestern Mutual FireAssociation,142 F. (2d)866 (C.C. A. 9) ; 46N. L. R.B. 825. S'TEINBERG& COMPANY267A. About 10: 30.Q Was anybody at the church, other than you people?A. No, sir.Onlyme and him and Slim, hischecker, andus three otherfellows.Q. Is that Slim Temple?A. Yes, sir.Q What did he have to say to you there in front of the church?A.We all got out of the car and he got me around the shoulderand said,"Willie, I understand you want to trap for somebody else this year "And I said, "No, Mr. Marmande. You are mistaken.I figured on trap-ping my same ground unlessyou fire me."And he said, "About thatunion in MorganCity,Haven't theypromisedyou any trapping ground?"And I said, "No, sir; the union don*t promise ground to nobody."And he said, "Well, then, what's it for?'And I said, "We are fighting to benefit ourselves to get better conditionsfor ourselves "And he says, "Well, if you want to trap for me you have got to drop,that union. I got orders from Mr. Steinberg to not hire no union men."That is the answer be gave me.He asked me to drop the union. I toldhim Icouldn't; I was paid up to January 1.Q What did he say in answer to that?A. He says, "Look, Willie, I been knowing you pretty long. You waspartly raised on my property here.You know I wouldn't give you no badadvice," he said, "But between now and January 1, if you see no help, youstay on the land on your side."Q. You stay on your side?A. On the land on his side.He meant him and Mr. Steinbergor some-thing.-Verrett's testimony is undenied in the record.Marmande was not called bythe respondents as a witness.The undersigned credits Verrett's testimony inthis regard.George Ratcliff testified that "Slim" Temple said to him at the above meet-ing that he "wanted us to drop that damned Union if we wanted to trap forthem."Temple was called as a witness by the respondents and admitted talkingto George Ratcliff and the others about the Union, and did not deny making theabove remarks.Accordingly, the undersigned credits George Ratcliff's testi-mony in this regard.According to the credibletestimonyofWillie Verrett, George Ratcliff andFrankDontay, "Slim" Temple calleda meetingof all the trappers who workedfor Marmandeat the close of the 1945-46 trapping season.The meeting washeld at the mouth of Palmetto Bayou.Verrett, theRatcliffsand Dontay went tothe meeting together.When they arrived Temple called themaside and askedthem to step into the cabin of his boat, which they did.Temple again brought upthe subject of the Union and said to them again that if they wanted to trap forhim they would have to drop out of the Union. They were the only union trappersat the meeting b2 George Ratcliff and Frank Dontay corroborated Verrett's"After the meeting in Temple's cabin they went outside and mingled with the othertrappers who had assembled at Temple's request.The meeting that Temple had called forall the trappers in the district was held after the above incident.The meeting was calledto discuss the assignment of land for the 1946-47 season and the digging of drtehes. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony in this regard.Temple, in substance, admitted the meeting and theensuing conversationin his cabin.The undersigned credits Verrett'stestimony.According to the undenied and credible testimony of Frank Dontay, he went tosee HenryMarmancle after he had been refused his old trapping lands on RabbitBayou by Wallace Pugh.Hemet Marmandeat George Ratchff's camp and askedhim for a piece of trapping land.Marmande told him he would like to give himland because he was a good trapper, but hesaid,"You know, you're vice-presidentof the Trappers Union and Mr. Steinberg don't want you on his land."Dontaytold Marmancle that he would rather not discuss the Union, but Marmande con-tinued and said that if he would drop out of the Union he would take the matterup with Morris Steinberg and try to get him a piece of land, "and have rats forthe following year to come "He was instructed to call 1Marmande at a laterdateAs noted above, the respondents did not call Marinande as a witness nor wasthere any showing made at the hearing that he was unavailable to testify.Theundersigned credits Dontay's testimony in this regard.Hugh Creppel, 76 years old and a trappersinceliewas a child, testified that ashort time prior to the opening of the 1945-46 trapping season lie was in "Tony"Creppel's bar inMarrero, Jefferson Parish, and heard Peter Caulfield, respondents'agent in that area, tell Earnest Verdin, "You are not getting no land from me.You joined the C. I. O. union, you can't get no land from me not for trapping" ;that on another occasion he was in Mayfield's bar in Marrero and again heardPeter Caulfield tell a group of people around the bar, "Nobody in the Union couldn'tget no trappingland from" hint; and that shortly thereafter lie again met PeterCaulfield at the bar in Charlie Levy's store and that lie heard him again say to agroup of men"any man that would be trapping for me and join theunion whenhe is trapping[I am] going to put him off " Caulfield denied making theaforesaid statements.Creppel impressed the undersigned as an honest and reliable N fitnessCaul-field on the other hand was evasive and reluctant and impressed the undersignedas not being a truthful witness.Accordingly, the undersigned credits the testi-mony of Hugh Creppel in this regardUpon the entire record the undersigned finds that by the acts and statementsofMorris Steinberg, respondents' president, and their agents or fur buyers,Wallace Pugh, Henry Marmande, Francis A "Slim" Temple, Nathan Levy, andPeter Caulfield, and by the totality thereof, the respondents have interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.2 The performance bondsAccording to the credible testimony of Morris Steinberg, he notified his agentsa few weeks prior to the opening of the 1945-46 trapping season that all trapperswould be required to execute a performance bond in the amount of $500 to guar-antee their obligations to the respondents as set forth in the trapping sub-leases.The agents were also instructed to demand from the trappers $500 in cash atthe time bonds were executed, which was to be returned to them after the closeof the trapping season.5i Seeinfraunder the section of this report dealing with "The discriminatory dis-charges" for additional testimony in this regard. STEINBERG& COMPANY269Morris Steinberg testified that the reason lie ordered the posting of $500 cashbonds was because he expected trouble with the Union.His testimony in thisregard is as follows :Q Now Mr. Steinberg, in regard to these bonds, how did you happen torequire bonds for the 1945-46 season?A.Well, we used the bonds during the '31 up to about '36We used bondsand it took a lot of money to carry on and I anticipated trouble and I wantedto put back the bonds like it was in the years of 1931-36.Q. Now Mr Steinberg, when you speak of trouble, what do you mean?A.Well, the Union trouble against-and telling them that they are robbedby us and they're getting only $1.00 for skins while they'll selling in NewYork for $4 00And then I don't know what they was telling them butI anticipated that kind of trouble, and, of course, that's the reason I putup the bonds.In the explanation of the trouble that was anticipated Steinberg testified thatback in 1931-36, there was a lot of "bootlegging." 54As indicated above the union activities were centered around Morgan City.The most active members lived in that vicinity, for the most part in MorganCity and Lerwick across the river. Several of the respondents' agents alsolived in that vicinity and maintained their headquarters there. Swearingenand Hebeit lived in Berwick, and Wallace Pugh at Franklin, the parish seat ofSt.Marys Parish.55Pugh, according to the record, had more trappers under hissupervision than any other agent.Pugh, after receiving the bonds from the respondents, hired an attorney, J Y.Gilmore of Morgan City, to assist him in executing them, and made Gilmore'soffice his headquarters for this purpose.He started to meet with the trappersduring the first week of November 1945.According to Pugh, heinsisted oneach trapper putting up $500 in cash; however, it soon became apparent thatvery few of the trappers had that much money.He informed Morris Steinbergof this and was instructed to take notes for $500 where it was impossible for thetrappers to raise the cashAbout 10 of his trappers were able to put up the cash,he accepted notes from the others.A few days after Pugh started to issue his sub-leases to the trappers and toexecute the performance bonds, "Tootsie" Rulf came into Gilmore's office andcalledMorris Steinberg by telephone at his office in New Orleans G0 Present atthe time, in addition to Pugh, ww ere several other trappers, among them FrankDontay and J. C. Thomas, president of the local. Rulf's purpose in calling Stein-berg was to ask him why he had been fired by PughAccording to "Tootsie" Rulf's credible testimony he had the following conver-sation with Morris Steinberg:..."This is Gustave Rulph," [sic] and I said, "I'd like to know howcome Mr. Pugh fired me... .He said, "Gustave Ralf, [sic] I gave him orders to fire you, and you're fired.Iwant you off the land."54 "Bootlegging"is a teiin used by the trappers to describe the act of selling the ratscaught on the respondents'trapping lands to buyers on the open market.55Franklin,Moigan City,and Berwick are all in St.Marys Parish11 See infra under the section of this report styled"The discriminatory discharges." 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner SHAW. "Now, who said that7"The WITNESS Mr. Steinberg.Trial Examiner SHAW. Which one2The WITNESS. Old Mr. Steinberg, I know him by his voice.Trial Examiner SHAW. He talked to you on the phone?The WITNESS. Yes, sir.Q.Did he say anythingelse-Mr Steinberg2A.Mr. Steinberg said-yes-"all the people down in St. Mary's Parishbeen givingme trouble.They're all troublemakers."And he says, "I've gotthe bond for $500.00 and he said, 'I'm going to raise it to $1,000.00 to fightfellows like you.'"Trial Examiner SHAW. To do what?The WITNESS "To fight fellows like you "Q.Was anyone listening to the conversation over the telephone betweenyou and Mr. Steinberg?A. Yes, sir, Mr. Frank Dontay, and after I got through talking I handedit to Mr. J C. Thomas-the telephone.Rulf's testimonyin thisregard is substantiated by the credible testimony ofFrank Dontay.Morris Steinberg admitted the conversation and testified inthis regard substantially the same as Rulf and Dontay. In addition Steinbergtestified that J. C. Thomas, the local's president, said to him in this telephoneconversation that the trappers didn't like the idea of putting up the bonds andthat he told Thomas, "If they don't like'it I'm goingto make it a thousand dol-lars.Iexplained to him that we didn't require of trappers to put up the moneyunless they had the money to put up" Steinberg did not deny that portion ofRulf's testimony that concerned the reference to the trappers in St. Mary'sParish as trouble-makers.Accordingly, the undersigned credits Rulf's testi-monyin its entirety.As indicated above, Pugh, Hebert and Sweringen, all of whom are agents forthe respondents,reside in St. Marys Parish and many of their trappers live inthat vicinity and were members of the Union.According to the credible evidence adduced at the hearing, it was only thetrappers who lived around Morgan City that were required to put up the $500 incash.The trappers who worked for other agents in other areas put up theirpersonal notes. In at least one of the respondents' districts, whichwas underthe supervision of Hypolite Mathern, and located in St. Charles and La FoucheParishes, the trappers were not even required to post a bond.It is significantthat vicinity and were members of the Union.The respondents contend that since both union and non-union trappers wererequired to post bonds that there was no discriminatory application of the re-quirement and thus no violation of the Act.ConclusionThe respondents' requirement that their trappers post a performance bond.when viewed in the light of Morris Steinberg's admission that it was done to avoidtrouble with the Union and to eliminate troublemakers, and at a time that wasless than 30 days before the opening of the trapping season, is clearly a violationof the Act. It is significant that the respondents had resorted to the samedevice before when the trappers attempted to engage in concerted activities be-tween the years 1931-36. STEINBERG& COMPANY271In the opinion of the undersigned the timing of the demand for the bonds isof the utmost importance.The respondents well knew from their years of ex-perience that the trappers at this time of the year were getting ready to moveout on the trapping lands and had made preparations accordingly, such as thepurchasing of groceries, supplies, fuel and the like, which involves the expendi-ture of a considerable sum of money.Thus, by this demand they hit the trapperseconomically, where they were the most vulnerable, and expected to impressupon them their dependence upon the respondents for their means of a livelihood.Moreover, having thus brought home to the trappers their economic dependenceupon the respondents, at a time when the Union was just getting started inits organizational drive, it would impress upon their employees the futility of theirconcerted activities and thus induce them to abandon the Union.The undersigned is not unmindful of the fact that both union and non-uniontrappers were required to post bonds and that there was no discriminatoryapplication of the requirements except in the Morgan City area.He is alsoaware of the fact that the requirement of performance bonds is a legitimate prerog-ative of managementThis right, however, is predicated on the assumption thatthe requirement in the first instance was for legitimate business reasons and notas hereinbefore found for the purpose of accomplishing an illegal objective, asalready avowed by Morris Steinberg to "avoid trouble with the Union andeliminate trouble makers."The aforesaid conduct, viewed in its entirety, clearly constitutes interference,restraint, and coercion within the meaning of Section 8 (1) of the Act, and theundersigned so finds.B. The disci imi natty y discharges and refusal to hire1.Gustave "Tootsie" RulfAt the time of the hearing in the instant case, Gustave "Tootsie" Rulf was35 years of age, and had been a trapper all his life.His first recollection of beingin the marsh lands was when lie was a little boy just large enough to breakthe grass in front of him 57Rulf testified that he first trapped for the respondents in the season of 1931-32,under the supervision of Wallace Pugh. After the close of the season therewas an attempt to organize a union consisting of the trappers who worked out ofthe Morgan City-Berwick area under the provisions of the "Code." 68Rulf joinedthe union that was organizing the trappers at that time. Shortly thereafterWallace Pugh asked him if he had joined the union, and he told him that he had.Pugh then told him that he was fired "off the land " u9 Rulf did not work for the57Ruff, like many other trappers, never had the advantage of a formal education, and asa result of this unfortunate background is unable to iead of writeHis entire life hasbeen spent in the maish lands extracting therefrom his livelihood by trapping and fishing.E8Theundeisigned takes judicial notice of the fact that at about this time various indus-tries were setting up Codes under the N It. A , and that under the Act of Congress creatingthe N R A was a provision for the encouragement of organizations of employees for thepurpose of collective bargainingAccoi dingly, the undersigned infers and finds that the-witnesshad reference to the N R A Codes.69The undersigned admitted testimony in this regard as background only.However, therespondents in their case-in-chief used this background for the purpose of showing that therespondents'animustowards the Union involved herein flowed fiom their expeiience with,unions in generalduring the period from 1931-36The undersignedconsidersthis con-tention as without merit and so finds.Accordingly the undersignedwill consider thisevidencefor the purpose it was originally offered, as backgroundmaterial only. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondents for several years following this incidentHe was rehired by Pughin the fall of 1940 and trapped each season thereafter until November 5, 1945, atwhich time he was discharged by Pugh.From the season of 1940-41 until the date of his discharge Rulf trapped eachseason on a piece of land located on the south side of Plum Bayou.According to Rulf's credible testimony, he and Pugh got along well togetherduring the period of his last employmentThey were boon companions, drinkingand hunting together on numerous occasions during this period.Oct Pukh's trips-to his camp to pick up the muskrat pelts, they would visit and have coffee-together.60During this period Rulf did not have any serious difficulties withPugh over his trapping methods. Only on one occasion did Pugh criticize his.work and that occurred at a time when Rulf had sickness in his family and wasunable to run his trap lines daily as should be done.The result of this was thatsome of the pelts became "tainted.""He further testified that his catch com-pared favorably with that of the other trappers on the bayou and that Pugh had,once told him that he was the best trapper on the bayou.Unlike many other trappers he worked his land aloneFor the season 1944-45,the last he trapped for the respondents, the gross value of his catch was $2,229 50,and the net to him, or 65 percent of the gross value, was $1,466 55 6=Rulf joined the Union shortly after it started its organizational drive.At aunion meeting held in September 1945, be, along with Eddie Rink and Gustave-"Tav" Favre,6' volunteered to serve on a committee that was to call on the re-spondents at their New Orleans office for the purpose of protesting against theanti-union activities of certain of the respondents' agents in the Morgan Cityarea 84In the latter part of October 1945, Rulf in accordance with the custom of therespondents' trappers, went out to the trapping land that he had trapped the-previous years, and set up his camp in preparation for the coming trapping season.On November 5, 1945, Wallace Pugh, the respondents' agent in charge of the land—came out to Rulf's campPugh pulled up to Rulf's wharf and after his boat wastied up asked Rulf to come aboard, which he did.According to R-ilf, Pugh said, "Totsy [sic]. I don't want you to get madI gotto tell you something."Rulf assured him that he wouldn't get mad and Pugh.then said, "You know, I'm working for a boss, Totsy.You know I hate to do this,because you and me drink together, and we hunted together . .You're one ofmy good trappers, and I've got to fire you."Pugh then said. "You know, Totsy,you went up to the committee and blabbed your mouth off at Mr. Steinberg's.office "Rulf denied this and replied, "Mr Wallace. I swear, it any man did, Inever opened my mouth I just set down and I never said nothing " Rulffurther told Pugh that he was not mad and that he intended to take the matter upswith the international representative of the UnionPugh then said, "If you dothat, you're just going to cause trouble on yourself."Pugh then left Rulf's camp.61The drinking of coffee with friends and guests is more than an idle gesture among theFrench (or Cajons) trappers; it is a ceremony and not to be considered lightly. It is atoken of respect and an offer of friendship and hospitality.61Rats which lay out in the sun become decayed and thus injure the pelts. The traplines should be iun daily for good results.62These figures are from a list of the earnings of the trappers under Pugh's supervisionfor the season 1944-45 which was offered in evidence by the respondents and admitted bythe undersignedAn examination of this list shows that of the83 trappers listed thereon.Ralf stood 16th in earnings.63Ruff, Rink and Favre were subsequentlydischarged by the respondents.61This meeting was heretoforedescribedabove,eupra. STEINBERG& COMPANY273Pugh's testimony in regard to the above incident is as follows : He testified thathe had heard that Rulf had gone out to the trapping lands and since he had giventhe land to someone else for the season, he went out to Rulf's camp45Headmittedmeeting with Ralf on his boat and in substance corroborates Rulf's testimony inregard to the latter's remarks about their past association and friendship.Pugh'stestimony in this regard is as follows :Q.Did you see Tootsie Ruif out on the marsh before the 1945-6 season?A. Yes, sir, about, it was the day after the trapping season or a day after-around the 3d or 4th.Q. Of what?A. November.Q. You mean the trapping or hunting season?A.Hunting season.Trapping season don't start till December 1-that israts.Q.Will you tell us about what happened then?A.Well. I had heard he had gone out there and well, I got to go tell himagain, and in fact I had given his land to someone else and I wentup-SlimHebert, he was with me, after I left Julian Steinberg on his boat. I wentto Plum Bayou and Tootsie was at his camp I stopped at the camp. I wason the deck and Slim was there and Tootsie tied the boat-I don't remember-I said, "Tootsie, -what areyoudoing?Didn't I tell you I can't give youany land?"And he said, "I ain a trapper.""I don't know about that", I said, "You haven't got any lease," I saidWe got to talking and we were in the boat, inside the boat and I told him,"Tootsie, you been giving me it lot of trouble and I have been having ordersfor the last two or three years to get rid of you on account of thetrouble you been giving me and I been slipping you in but I just got enough.You give me too much trouble and I am not going to give you any land." AndI said, "Tootsie, you got to move your camp. You are not going to trap, Iain't giving you a lease."And we talked a good while in there about ourfriendship and I found he hadn't run his traps for six or seven days, neglectedthem-had some had stuff and I told him that. He had excuses-the boy'sleg broken, he had to go to town-he give me excuses and he said he wouldn'tdo it again.I said, "I got instructions from Mr. Steinberg to get rid of trappers likeyou, trouble makers "Henry Ralf,one of Pugh's trappers and a brother of "Tootsie,"testified thatshortly after Pugh fired"Tootsie,"Pugh cameby his camp and told him that hewas sorry that lie had to fire "Tootsie,"but that "it wasn't him firing 'f'ootsie, itwas Mr. Steinberg and he hated to but-he had to do it." Pugh did not deny thisconversation.Accordingly, the undersigned credits Henry Rulf's testimony inthis regard.According to the undenied and credible testimony of Andrew Rulf,one of Pugh'strappers,and also a brother of"Tootsie," Pugh came by his camp shortly after"Tootsie's"discharge and told him that he was sorry he had to fire "Tootsie";that he was one of his best trappers,that he liked"Tootsie" ;and that "Mr.csPugh gave Rulf's land to Emile Lodrique,a non-union trapper who had never trappedfor the respondents prior to the 1945-46 season. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteinberg made him fire him " The undersigned credits Andrew Rulf's testimonyin this regardFrank Rulf, also a brother of "Tootsie," testified that shortly before "Tootsie"was fired that Pugh came by his camp and said to him, "Those people at Creolepass told me that they are all union at Plum Bayou" : and that there was onetrapper on Carrion Crow Bayou and one on Plum Bayou that he was going tofire.°BPugh did not deny this testimony. The undersigned credits Frank Ruff'stestimony.Victor Billiot °' testified that shortly after "Tootsie" Rulf's discharge he had aconversation with Wallace Pugh in which Pugh said that he "hated to discharge`Tootsie'" and lie was one of his good trappers but he "talked too much-he wastalking too much."Pugh did not deny this testimony.Accordingly the under-signed credits the testimony of Victor Billiot in this regard.The respondents contend that Rulf was refused his trapping grounds for the1945-46 trapping season for cause. It is their contention that for several yearsprior to the 1945-46 trapping season Morris Steinberg had on several occa-sions taken Pugh to task for sending in bad pelts, tainted, mutilated and the like.Pugh testified that he told Steinberg that there were several of his trappers thathad been giving him trouble, such as not running their trap lines regularly whichresulted in the pelts being torn up by hawks, blackbirds and owls, or to becometainted by laying out in the sun; that he had trouble with several of his trapperspersonally in that they were talking about him behind his back; and that atSteinberg's request he made up a list of the trappers involved.Among the trap-pers named by Pugh were Rnlf. Eddie Rink, and Horace Billiot..°B Pugh furthertestified that he was instructed by -Morris Stcinbei g to "get rid" of all the trapperswho were turning in bad pelts and causing him trouble.He also testified that onseveral occasions he had decided to get rid of "Tootsie" Rulf, but each time tookpity on him and "slipped him in" on a piece of trapping ground.Morris Steinberg also testified that he had instructed Pugh in this regard, andthat Pugh shipped him more bad pelts than any of his agents.He also testifiedthat Pugh purchased and shipped him more pelts than any of his other agents G9As noted above, Steinberg admitted that he had talked to "Tootsie" Rulf overthe telephone following his discharge by Pugh.Steinberg further testified thatRulf was with the committee that called upon him in September 1945, and thatduring the course of the meeting "Tootsie" Rulf said nothing and did notparticipate in the discussion.ConclusionUpon the record as a whole the undersigned is of the opinion that Pugh's testi-mony in regard to his reasons for discharging "Tootsie" Rulf is pure fabrication.His contention that "Tootsie" Rulf had slandered him behind his back is not borneout by the record. Pugh's admission that "Tootsie" Rulf was one of his bestfriends, a drinking and hunting companion throughout the years that the slander-06The only trapper on Carrion Crow Bayou who was fired by the respondents was HoraceBilliot, and the only one on Plum Bayou was "Tootsie" Rulf. The complaint alleges thatthey were both discharged for union activity.61VictorBilliot was Pugh's "right-hand man " See footnote 22,supra.69Allnamed in the complaint as having been discriminatorily discharged by therespondents°I'Both Pugh and Steinberg testified that there is no way for the respondents to knowwhose pelts they are grading after they are shipped to the respondents in New Orleans,unless they are specially tagged by the agents. STEINBERG & COMPANY275ous statements were said to have been made, and to Pugh's knowledge, belie therespondents' contention that this was one of the primary reasons for Rulf's dis-charge.It isn't likely that Pugh would have continued his admitted close friend-ship with Rulf under such circumstances.Moreover, Morris Steinberg's testi-mony that Rulf said nothing at the meeting between the committee and himselffurther belies this contention.The undersigned is also of the opinion that the contention of the respondentsthat Rulf was discharged on account of the poor quality of the pelts he turnedover to Pugh and his poor production is without meritPugh could cite onlyone instance in which Rulf's pelts were not up to standard and according tohis own admission this was excusable on account of sickness in Rulf's familyAsto his poor production,the respondents'own documentary evidence refutes thiscontention in that of the 83 trappers under Pugh's jurisdiction, Rulf stood 16thin gross earnings for the year 1044-45Moreover, this record was made by Rulfhimself without the assistance of anyone i0In view of the foregoing and upon the record as a whole the undersigned con-cludes and finds that the contention of the respondents that Rulf was dischargedfor making disparaging and slanderous remarks about Pugh and for the poorquality of his pelts is mere pretext, and that the real motive for the respondents'action ryas his activity on behalf of the Union, particularly in that he servedon the committee that called on Morris Steinberg, and was thus according to thelatter "a trouble maker," an appellation coined by him to describe members ofthe Union."The undersigned accordingly finds that the respondents dischargedGustave "Tootsie" Rulf in violation of Section S (3) of the Act, and thereby inter-fered with, restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.Eddie RunkEddie Rink first trapped for the respondents during the season of 1944-45,under the supervision of Wallace PughHis land lay on the west side of LostLake between Crochet Canal and Rice Bayou.His brother, Whitney Rink, hadland on one side and another brother, Cleminie Rink, was on the other sideJ.Y. Giroir had the land next to Whitney RinkEddie Rink and his brotherswere placed on the land by Wallace Pugh a few days after the trapping seasonopened.The land assigned to Rink was poor and did not have enough ratson it to justify his staying on it the entire season.He told Pugh about thecondition of the land and he was then transferred over to the land that wasoriginally assigned to J. Y. Giroir, who had left it.Rink trapped this land fora week and a half and caught more rats than he had all season on the pieceoriginally assigned him.Rink's testimony in regard to the poor condition of the land was corroboratedby the credible testimony of Victor Billiot.According to the credible testimony of Rink, he had a conversation with Pughsometime after the close of the 1944-45 season in which he asked for a betterpiece of land for the next season : that Pugh promised him a good piece of landfor the 1945-46 season ; and that Pugh showed him two tracts of land, one of" 0'fhe recoid is clear that many of the trappers who earned more than Ralf had membersof their families help them run the trapping lines and to skin and stretch the pelts." The undersigned has heretofore found above that according to Morris Steinberg thephrase "trouble makers" is synonymous with that of "the Union." 276DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich was known as J Y Giroir's land and the other as Jack Gaudet's land.Pugh admitted that he had promised Rink better land for the1945-46 season buttestified that he did not mention any particular piece of ground.He did not deny,however,that he had shown Rink the Giroir and Gaudet lands.Pugh impressed the undersigned as an unreliable witness with a tendency toforget essential details when it was convenientto doso.Rink on the other handimpressed the undersigned as in honest and reliable witnessAccordingly, theundersigned credits Rink'stestimonyin thisregardand discredits Pugh's versionof the incident.Shortly after the close of the 1944-45 trapping season Rink joined the Union.At a meeting of the Uiiion held in September1945,he volunteered to serve on thecommittee that was selected to call on the respondents in New Orleans.As noted,above, Rink went with the committee and metwith MorrisSteinberg in New Or-leans on September28, 1946.In the early part of November 1945,Rink met Pugh in J Y Gilmore's office inMorgan Cityand at that time asked him for his contract. According to Rink,Pugh called him into another room and told him that he had"orders" fromSteinberg to not give hun any land for the coining trapping season and thatSteinberg had not given him any explanation for these"orders" except to notmention the UnionRink further testified that while he was talking to Pugh,"Tootsie" Rulf came into Gilmore's office and that Pugh remarked that Rulf wasa friend of his and a good trapper; they had known each other for a long time,they hunted together, and that Pughhad tofire him.Rink further testifiedthata few days followingthe aboveincident lie againasked Pugh for land and was informed by him that he would have to get ordersfrom Steinberg that Rink could have his ground back.Pugh admitted that he hada conversationwith Rink in Gilmore's office and thathe had refused to give him land for the 1945-46 trapping season,but denied thathe had called Rink into another room in the office and the conversation as relatedby Rink above.Pugh's version of the conversation was that he told Rink thathe couldn't give him a contract for the 1945-46 season and that the Union hadnothing to do with it.Ile further testified that an argument ensued and thatit looked for awhile like Rink was going to "get on me";that Joe Givens andDan Stansberry were present in the room with him and Gilmore;and that hetold Rink a second time that he could not have a contract.Dan Stansberry was called as a witness by the respondents and was not ques-tioned relative to the above incident.Furthermore the respondents did notcross-examine Joe Givens in this regard.In view of the foregoing,and the further fact that the undersigned has here-.tofore above found Pugh an unreliable witness, the undersigned accordinglycredits Rink's version of the incident and discredits that of PughThe respondents contend that Rink was refused land because lie was a poor pro-ducer.In support of this contentionthey offeredthe testimony of WallacePugh.Pugh testified that Rink was one of the trappers that Morris Steinberginstructed him to get rid of because lie was a poor producer ; that Rink onlyearned $280 duringthe 1944-45 trappingseason,whichwasn't enough to payfor his gasoline;and that this was the reason he was refused trapping land forthe 1945-46 season.In their brief the respondents point out thatMorris Steinberg had instructedPugh to get rid of all trappers who earned less than $500 a seasonRink earned STEINBERG& COMPANY277a net of $283 during the 1944-45 season.This was the only season he trappedfor the respondents.Morris Steinberg testified that Pugh gave him a list of unsatisfactory trappersin his district,about 2 years ago.Pugh testified that Rink was on this list forthe reason lie only earned about $280 for the season.ConclusionAs noted above the respondents contend that Rink was discharged for causein that he was an unsatisfactory trapper.The evidence is clear that he trapped for the respondents on what was ad-mittedly poor groundIt is significant that he was promised a better piece ofground for the 1945-46 season by Pugh, in spite of his poor earnings during theprevious seasonIt is most significant that this was prior to the organizationaldrive of the Union.Rink was a volunteer member of the Union committee that called upon MorrisSteinberg at the respondents' offices in New Orleans.The undersigned hasheretofore found above that active members of the Union were considered byMorris Steinberg as trouble makers.The record clearly shows the animus ofboth Morris Steinberg and Wallace Pugh, the respondents' agent, towards theUnion and those trappers active in its behalf.The undersigned has heretoforefound above that the respondents timed their campaign against the Union sothat it would occur when it would be most impressive upon the trappers, to wit,a few weeks before the opening of the trapping season when by custom they as-sembled their- equipment and supplies and started for the trapping lands.Thus the respondents tuned their demand for bonds, and as heretofore foundabove discharge "Tootsie" Rulf, and other members of the union committee.In view of the foregoing and upon the record as a whole, the undersignedconcludes and finds that the respondents' contention that Eddie Rink was dis-charged because he was a poor producer was mere pretext, and that the real.motive for the respondents' action was his activity on behalf of the Union andin particular because he served on the committee that met with Morris Stein-berg on September 28, 1945.The undersigned accordingly finds that the respond-ents discharged Eddie Rink in violation of Section 8 (3) of the Act, and therebyinterfered with, restrained, and coerced their employees in the exercise of tharights guaranteed in Section 7 of the Act.3.Gustave "Tav" FavreContention of the partiesThe Board contends that Favre was refused employment as a trapper by therespondents because of his activities on behalf of the Union, particularlybecausehe actively participated in the discussions at the meeting with Steinberg andthat by such conduct the respondents violated Section 8 (3) of the Act.The respondents contend that they were under no obligation to give Favre atract of land because he had not trapped for them for 4 or 5 years and furtherthat Pugh had never promised him any particular piece of land and that at thetime Favre asked Pugh for land there was none available. They also contendthat the denial of land to Favre under such circumstances was not violative ofSection 8 (3) of the Act.Gustave "Tav" Favre, a trapper for 25 years, trapped for the respondents for8 years on a tract of land on the north side of Carrion Crow Bayou, under the798767-49-vol. 78-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision of Wallace Pugh.'At the end of-.the 1941-112 trapping season hewas forced to give the land up because it was "et up," and there were not enoughrats on it to justify trapping it another season.He informed Pugh of the con-dition of the land and Pugh told him he would get him another piece(of land)and also said,"When your land goes bad, I'lldo like I did for the other fellows.You've been trapping a long time.I'llgive you another piece of land." Pughadmitted he promised Favre another piece of land at this time.72Favre was a member of the Union and volunteered to serve on the committeethat met with Morris Steinberg on September 28, 1945.According to Favre's undenied and' credible testimony,Morris Steinbergasked the committee several times,particularly addressing himself to the trap-pers who were present, "What do you want to join the Union for" ;that he thensaid to Morris Steinberg,"Mr. Steinberg,I understand you want to know why thetrapper wants to organize,"to which Steinberg replied,"Yes" and that he re-plied, "Well,I'll tell you in a short time.The trapper wants to organize be-cause he's not treated fair" ;that Steinberg replied,"Why, are they not treatedfair?" and that he [Favre] replied,"Last winter that I trapped on Hog Bayou,I've[sic] got$1.35 for my rats.Those trapped on piece of land on CarrionCrow got 50 cents for their rats.That's why the trapper wants to organize" ;and that Steinberg denied this statement.A few weeks after the committee returned from the meeting with MorrisSteinberg,Favre met Pugh in Morgan City and asked him for his old land onCarrion Crow Bayou, which he had left some 4 or 5 years before so that it could"build up."Pugh told him he couldn't have it and in addition that he had noother land for him.As indicated above the respondents contend that Pugh had no land to giveFavre for the 1945-46 season.According to the credible testimony adduced at the hearing from witnessescalled by both the Board and the respondents,Pugh gave land for the 1945-46season to several trappers who had never trapped for the respondents before;for example,Lawrence Prince was given land over on Lost Lake near EddieRink's land, Emile Lordique was given"Tootsie" Rulf's land, Dennis Cham-paign, Lewis Bigler,and Stanley Boudreaux were also given land. The majorityof the new trappers hired by Pugh did not live in the MorganCity area.It is clear from the above and the undersigned so finds that the respondentsdid have trapping lands available for the 1945-46 trapping season at the timeFavre made his request to Pugh. Accordingly the undersigned finds the respond-ents' contention in this regard to be without merit.ConclusionThe respondents' true motive in refusing Favre trapping lands for the 1945-Mtrapping season must be determined in the light of all the surrounding circum-stances and in particular their antipathy towards the Union and their trap-pers who actively participated in the organizational efforts of the Union.Theundersigned has heretofore found above that the respondents have interferedwith, restrained, and coerced their employees in the exercise of the rights guar-anteed in Section 7 of the Act and that "Tootsie" Rulf and Eddie Rink were dis-72 The undersigned is convinced and finds that Pugh had reference to thenext season,1942-43.Favre, however, did not ask the respondentsfor land until just prior to the1945-46 season. STEINBERG& COMPANY279charged for their activities on behalf of the UnionWhen Favre's activities areconsidered in the light of this background, especially his active participation inthe meeting in Morris Steinberg's office, and lie avowed assertion of the latterto get rid of the "trouble makers," it is fair to infer that the true motive forrefusing to give Favre trapping lands was solely on account ofhis unionactivity.Favre was a trapper of 25 years' experience and there is not a scintilla ofevidence in the record that his work was unsatisfactory.The mere fact thatlie had left his land 4 or 5 years before the 1945-46 season and had not trapped forthe respondents since, is not controlling.The issue as raised by the pleadings is,was he refused trapping lands because of his union membership and activity?The undersigned is convinced and so finds, that Favre was refused trappinglands for the 1945-46 season because of his union activity.He is also con-vinced that Favre's serving, on the ecommittee that called on the respondentson September 28, 1946, was the determining factor, and that Pugh was orderedby Morris Steinberg to refuse him land, as an example to the respondents' othertrappers of the futility of their concerted activities, and to impress upon themthe respondents' antipathy towards the Union.In view of the foregoing and upon the record as a whole, the undersignedconcludes and finds that the respondents refused to hire Gustave "Tav" Favreas a trapper for the 1945-46 season because of this activities on behalf of theUnionThe undersigned accordingly finds that the respondents refused to hireGustave "Tav" Favre in violation of Section 8 (3) of the Act and thereby inter-fered with, restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.734.Joe GivensJoe Givens, a trapper for the past 25 or 30 years, first trapped for the respond-ents during the 1943-44 season and continued to trap for them through the1944-45 season.He trapped the same land each season and was under the super-vision of Wallace Pugh.The land on which he trapped was notverygood land.and at the end of the 1944-45 season he asked Pugh for a better piece for the1945-46 season.Pugh admitted that the land was bad and promised Givensto try and get him better land the next season.On or about October 17, 1945, Pugh came to see him at his home and at thattime told him that he had a good piece of land for him to trap the coming season,1945-46, which was better than he had the previous season.Givens gave the following undenied and credible testimony as to the conver-sation he had with Pugh at this time : 74Q. Tell us exactly what happened.A.Well, he came to my house. In fact I was building a boat in my back-yard you understand.Q. Yes.A. And he came to my house and told me that he had some good ground.73 SeeMontgomery Ward & Co., Inc.,4 N. L. R. B. 1151, 1167 (remanded for a newhearing), 103 F. (2d) 147 (C. C. A. 8) ;Phelps-Dodge Corp. V. N. L. R.B., 313 U. S. 177,modifying and remanding 113 F. (2d) 202 (C. C. A. 2) enforcing as modified 19 N. L. R. B.547.74Pugh admitted that he discharged Givens on or about October 17, 1945, for unionactivity. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ., Yes.A. And the ground I had wasn't none too goodHe knew that so he saidhe would give me a good piece of ground this year.And I said, "Yes?"And he says, "I am going to give,you a'good piece of ground.""Why, have you some more land?"And he said, "No, but I am going to fire a bunch of Union men" and hesays, "I am going to give you some of their land."And I said, "It wouldn't be much use firing them because I am union 100percent myself."And he says, "If that is the case, you are fired too."And should I go on?Q. Yes.A. And to make a long story short, he said he had no use for no damn Union.Q.Who said that?A.Mr. Wallace Pugh.Q. Sitting at the table over there?A. I am pretty sure it is yes (Laughter.)About 2 weeks after the above conversation with Pugh. Givens heard fromseveral people that Pugh wanted to see him about some land. Accordingly, on orabout November 9, 1945, he went to see Pugh, who at that time was interviewingtrappers and handing out contracts in J. Y. Gilmore's office. Givens asked Pughif he had some land for him Pugh replied, "Well, Joe, I try to work some unionmen . . . you can have your land back but it would cost you $500.00." Givensrefused the offer because the land offered was the^same land he had had the pasttwo seasons, which was no good, and testified that this fact was well known toPugh.Pugh admitted the incident in J. Y. Gilmore's office, however, he further testi-fied that when he told Givens that he had to put up a $500 cash bond, that Givenssaid, "I got to put up five-hundred dollars?" and that he [Pugh] said "Yes," towhich Givens replied, "Well, I ain't putting up no five hundred dollars." Pughfurther testified that before he could explain to Givens that he could put up anote in the amount of $500, that Givens said, "I ain't putting up no five-hundreddollars.To hell with you and Mr. Steinberg both, I don't need you" ; that he thenleft the office and did not return ; and that Givens did not contact him again forland.The respondents contend that since Pugh offered Givens his land back, andthat since in asking him for a bond he was only demanding what he had de-manded of the other trappers, and further, since Givens had voluntarily refusedto re-lease the land, it cannot be said that Givens was being discriminated againstbecause he belonged to the Union ; and that Pugh's subsequent offer to lease landto Givens nullified the effect of any previous conversation he had with Givens onthe subject of the Union.ConclusionIt is clearfrom the record that Givens was discharged by Pugh for unionactivity on or about October 17, 1945.It is alsoclear that Pugh offered Givenshis old land back on or about November 9, 1945. The latter offer, however, wasconditioned upon his posting a $500 performance bond and accepting the land thatlie had trapped during the seasons of 1943-44 and 1944-45, which was admittedlybad land.R571Givensearned a net of $570.30 from the land during the 1944-45 season. STEINBERG& COMPANY281The undersigned is convinced and finds that Givens was discharged for hismembership in and activities on behalf of the Union on or about October 17, 1945.The question remains, however, was the respondents' offer to Givens of his oldland, conditioned on his posting of a $500 performance bond such an offer ofreinstatement to his former status that this action on the part of the respondentsnullified the effect of their former unlawful conduct?It' is clear from the record that but for Givens' union membership, Pugh wouldhave granted him a piece of good trapping land for the 1945-46 season. Thushis status would have been changed to a higher economic level but for his unionmembership.The offer of the respondents to restore him to his old grounds forthe 1945-1946 season was therefore a lowering of the status he would have hadbut for the fact that he had exercised his statutory rights and joined the Union.Clearly such an offer in the light of all the surrounding circumstances was dis-criminatory in that it did not and could not restore him to the status he wouldhave had but for his union membership. The offer was merely an offer torestore him to the status quo as it stood prior to the date of his discriminatorydischarge on October 17, 1945, conditioned upon his compliance with the re-spondents' unlawful demand of the posting of $500 performance bond.As notedabove the undersigned has heretofore found that the respondents' demand for a$500 performance bond from their trappers was illegal and violative of Section8 (1) of the Act, in that it was motivated by the respondents for the sole purpose.of intimidating, restraining, and coercing their trappers in the exercise of therights guaranteed them in Section 7 of the Act.In view of the foregoing, and upon the record as a whole, the undersignedconcludes and finds that the respondents discharged Joe Givens in violation ofSection 8 (3) of the Act, and thereby interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of the Act.5.Frank DontayAt the time of the hearing Frank Dontay was 39 years of age.He was bornin the marsh lands and has been a trapper all his life.76He trapped for variousindividuals over the years including the respondents. In all he trapped for themeight seasons.He trapped on lands under the supervision of Wallace Pughduring the 1939-40 season on Creole Bayou.During the seasons 1940-41, 1941-42,and 1942-43 he trapped a piece of land on Rabbit Bayou, which was also underthe supervision of Wallace Pugh.He did not have much success with this landduring the 1942-43 season for the reason that the rats were pretty. well trappedout except for a small area adjoining the lands of Corbett Lodrique.Dontaytold Pugh about the condition of the land and he was instructed by Pugh to letthe land build up until there were sufficient rats on it to justify trapping it.7SAccordingly, Dontay left the land at the end of the 1942-43 season. Pugh toldhim that when the land built up he could go back on it. In the meantime Pughtold Dontay to take a piece of land up on Creole Bayou.Dontay looked this pieceof land over and found that it did not have enough rats on it and accordinglyhe did not accept itDuring the 1943-44 season Dontay trapped a piece of land76Dontay testified that he was told by his mother, who was a trapper, that she took himAi ith her when he was 11 months old while she ran her trapping lines71As noted ahoi e there was one small plot of Dontay's land that had a number of ratson it, however, there was not enough to justify a trapper staying on the land for such asmallareaAccordingly Pugh gave this piece to Corbett Lodrique and Dontay's land wasto lie idle until it built up. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDover on Plum Bayou, with his half-brother, Roy Granier.This land was underthe supervision of Sam Watkins, then one of the respondents' agents.He trappedthis sameland during the 1944-45 season under the supervision of HenryMarmande.Shortly after Dontay moved on the land on Plum Bayou, during the 1943-44season, Pugh came to see him and they had a conversation relative to the landon Rabbit Bayou.According to Dontay's credible testimony, Pugh asked himif he had quit Rabbit Bayou and Dontay said, "No." Pugh then said, "You wantme to save the ground until it picks ups", to which Dontay replied, "That's right."Pugh thensaid,"In the following year you can go ahead and work the ground."Dontay's testimony in this regard was corroborated by Roy Granier.As noted above, Dontay trapped the land on Plum Bayou with Roy Granierduring the 1944-45 season, under the supervision of Henry Marmande. At theclose of the 1944-45 season Dontay told Henry Marmande that he would nottrap the land on Plum Bayou the 1945-46 season, and that Marmande couldgive the land to someone else.He also testified that he told Marmande thathe was going back to the land on Rabbit Bayou. which, as noted above, he hadleft to build up ; and that Marmande told him that this arrangement was satis-factory.Dontay's testimony in this regard is undenied in the record, and iscredited by the undersigned.Dontay further testified that shortly after the close of the 1944-45 seasonin February 1945, he had a conversation with Pugh about the 1945-46season.According to Dontay, he told Pugh that he had left the land on Plum Bayou,and that he intended to go back to his old piece of land on Rabbit Bayou, andthat Pugh told him that this would be all right.Dontay joined the Union in March 1945. At the first election of officers he.was elected vice president of Local #5, and at the time of the hearing still heldthat position.As noted above, Dontay attended the meeting at Glencoe withMetz and addressed the assembled trappers." In addition, he went with Metzon several occasions to visit the trappers and solicit their membership for theUnion.Furthermore, his name appeared in the Morgan City newspaper' onseveral occasions in connection with his union activities.The record is clearthat the respondents were well aware of such activities.Dontay further testified that in October 1945, he again met Pugh in ' J. J.Hebert's drug store in Berwick and at that time had a conversation with him.Dontay's undenied testimony in this regard, which the undersigned credits, isas follows :Q. Tell us the subsequent events.A.Well, I was in the drug store having a bottle of medicine refilled andMr. Pugh walked in. Do you want the conversation?Q. Yes, I want the conversation, too.A.Well, he said, he bid me the time of day, "Hi, Frank." and I answered."Hi, Wallace."He asked me how I was feeling. I told him "Better." He asked what Iwas doing. I told him I was fishing, and I asked him what he was doing andhe saidhe was going out on the trapping land.And he answered me, "You know, I'm having so much trouble that I don'tknow whether I'm going to lose my mind or not." He says, Mr. Steinberg"This was the meeting at which Nathan Levy, one of the respondents' agents, addressedthe trappers.Seesupra. STEINBERG& COMPANY283had give him orders to not work union men. Then they come back withorders telling not to discriminate against union men.Then he said that a union committee had went down to see Mr. Steinbergin New Orleans and there was some more changes made.So I walked onthen from where I was standing in the back and set down by him.Q. -Was he sitting down?A.He went around in the back.I followed him around and set down byhim and he said that they would probably have some officers out on thetrapping lands in case any union trouble started.Q.What kind of officers?A. Federal officers, and he said, "You know, we may not work the landthis year."He asked me what I was going to do.Q.He asked you what you were going to do? And what did you say?A. I told him I was going to trap, and I says, "I have my ground back atRabbit Bayou,don't I?"And he said,No, lie had given my ground to SlimHebert.Q.And what did you say to him then?A. I said, "Well,Iwas supposed to go back on my ground as soon as itbuilt up so I could make a decent winter."And he said he couldn't helpthat.He also said that he didn't ask a man if he belongs to the union. Heasked me if I had my dues paid up and I told him yes.Q. You mean he said he didn't ask a man if he belonged to the union andthen did he turn around and ask you if you had your dues paid up?A.He did.Q. Is that all to the conversation at Hebert's drug store?A. That's about all the highlights of the conversation that I can remember.Q. Is Slim Hebert a member of the Southern Fur Trappers Union?A. No.Dontay's further undenied testimony,which the undersigned credits, is thatbe next met Pugh in J. Y. Gilmore's office in the early part of November 1945,and at that time he again asked him for land and that Pugh told him that if hewould go and see Morris Steinberg and get his permission to trap on the respond-ents' lands that Pugh would give him land.It is the contention of the respondents that while Pugh did tell Dontay thathe could have his land on Rabbit Bayou back after it had built up, that thiswas not an offer of indefinite duration,and that since the land did build up after1 year, that inasmuch as Dontay was trapping over on Plum Bayou and hadtold Pugh that he intended to stay there, that consequently this terminated Pugh's,offer and thus he was free to give the land to whom he pleased.In support of this contention the respondents offered the testimony of WallacePugh, who testified that he did promise to give Dontay the land on Rabbit Bayouafter it had "built up"; that the land did build up in 1 year ; that Alidore Hebertasked him for this piece of land prior to the opening of the 1944-45 season ; thathe then went over on Plum Bayou and saw Frank Dontay and asked him if heintended to trap the Rabbit Bayou land during this season ; that Dontay toldhim that he was satisfied with the land on Plum Bayou and would trap there ;that he then let Alidore Hebert have the land ; and that he did not again promisethe land on Rabbit Bayou to Frank Dontay.The undersigned has set forth Dontay's version of this incident above.Dontayplaces the time of the conversation with Pugh on Plum Bayou as having occurred 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the fall of 1943, shortly after he had moved onto the land.Dontay's testi-mony in this regard is corroborated by Roy Granier'0An examination of the list of the earnings of the trappers under Pugh's super-vision for the 1944-45 season does not contain the name of Alidore Hebert;however, his name does appear on the 1945-46 listPugh testified that AlidoreHebert was given a lease covering the land on Rabbit Bayou for the year 1944-45and in explanation of the absence of his name from the list of the 1944-45 trapperstestified that Alidore's furs were counted and paid for in the name of his son,Onezime Hebert, who had the adjoining land.Neither Alidore Hebert nor hisson, Onezime Hebert, were called by the respondent as witnesses nor was thereany showing made at the hearing that they were unavailable.Moreover, therespondents did not offer in evidence their copy of Alidoi e Hebert's contract forthe 1944-45 season.In this state of the record and the further fact that Pugh did not impress theundersigned as a reliable witness, the undersigned accordingly credits Dontay'stestimony in this regard, and finds that Pugh did not lease the land on RabbitBayou to Alidore Hebert until the 1945-46 season ; and that he again promisedthis land to Frank Dontay in February 1945.According to the undenied and credible testimony of Frank Dontay, he wasunable to get any trapping land for the 1945-46 season until shortly before theNew Year, when he was permitted to put out some traps on the lands of WillieVerrett,Walter Ratcliff and George Ratcliff 80 by Henry Marmande, the respond-ents' agent in that area.Dontay's testimony in this regard is as follows :Q He spoke to you about it?A. That's right.Q.Where were you at the time?A.Well, when he was at George Ratcliff's camp, I was at my own camp,and after a while when I thought he was about through with his workgrading the rats, I walked over to George's camp and they weren't quitethrough, so I bid him time of the day, shook hands with him.We just talkedaround about different things-nothing important.Q. I see.Go ahead.A.Well, then he finished up and he got out of the camp and walked outside,told me to come outside, he wanted to speak to me.Q.Who told you?A.Mr. Henry Marmande.Q.Mr. Henry Marmande? Speak a little louder, please.A. And we went out in the yard outside the camp and he said that WillieVerrett had spoke to him about me putting some traps on his land and Georgeand Walter Ratcliff had spoke to him and he told me, he said that he'd like togive me ground and land to trap on, that I was a very good trapper, but hesaid, "You know, you're vice-president of the Trappers Union and Mr. Stein-berg don't want you on his land."Q. Did Mr. Marmande say that to you?A. That's right, and he asked what I was expecting to get out of the unionor whether the insurance they had promised me, and I told him that I wouldrather not go into the union business." The respondents in their brief cite Gianier's testimony as corroboration of Pugh's testi-mony that the offer of Pugh to Dontay to hold the Rabbit Bayou land for him was not ofan indefinite duration.80He was permitted to put 50 traps on each tract of land STEINBERG & COMPANY285,Q. Did he say anything further about the insurance or anything?A.Well, he said that if I promised him to drop the union thathe couldtalk to Mr. Steinberg and I could get back on the land and have rats for thefollowing years to come.Q. And did he give you any instructions about telephoning him?A.He give me a date, I don't remember what date it was, but I do rememberthe hour-it was eight o'clock in the evening to call him at his house onBayou DuLargeAnd I came to town and I called from Fred Driscoll'sresidence in Berwick.Q.Did he tell you anything about speaking to Mr. Steinberg?A.He told me that it was all right, that I could go on the ground.Hewent to New Orleans.After receiving Marmande's permission Dontay then set out his traps on theabove lands and trapped thereon the remainder of the season. Shortly after hestarted trapping, Marmande came around to pick up the pelts and at that timeinformedDontay that the money for his pelts would be includedinGeorgeRatcliff's draft.Dontay asked why this was necessary and Marmande then ad-mittedthat he had not informed Morris Steinberg that he had permitted him totrap on the above lands.ConclusionsIn view of the foregoing and upon the record as a whole the undersigned isconvinced and finds that Frank Dontay was denied the use of his old trappinggrounds on Rabbit Bayou by the respondents as a part of a pre-arranged plan toeliminate from their employment those trappers who were active on behalf of theUnion.The purpose of the plan was to impress upon their trappers in the mostdrastic and forceful manner at their command the futility of their concertedactivities, by denying to them trapping lands for the 1945-46 season or by outrightdischarge and/or ejection from lands they had by established custom come toconsider as their own for trapping purposes.The respondents by their control ofthe greater portion of the available trapping grounds were thus in such a superioreconomic position that by the denial of trapping lands to their trappers who wereleaders inthe Union, clearly demonstrated to all their animus towards the Union.It is clear from the record that Frank Dontay was the only trapper in the employof the respondents who held an elective office in the Union.Theundersignedhas heretofore found above that the respondents discriminatorily dischargedGustave "Tootsie" Ruif and Eddie Rink and refused to hire Gustave "Tav" Favre,because of their membership in and activities on behalf of the Union, all ofwhom were members of the volunteer committee from the Union that called onMorris Steinberg in September 1945.Thus, with the discharge of Frank Dontay,the respondents had eliminated from their employment all of their trappers in theMorgan City area who had been outstandingly active on behalf of the Union.That Dontay's discharge was a part of the respondent's plan to eliminate activemembers of the Union from their employment is clearly demonstrated by Dontay'sundenied and credibletestimony regarding his conversation with Henry Mar-mande, oneof the respondents'agents, onPalmettoBayoushortly after the1945-46 season opened, inwhich Marmande told him, "You know you're vice-presidentof the trappers Union and Mr. Steinberg don't want you on his land."In the opinion of the undersigned this clearly demonstrated the respondents'animus towardsthe Union and those trappers who were active on its behalf anddisclosesthe true motive of Dontay's discharge. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing and upon the record as a whole, the undersigned con-cludes and finds that the respondents discharged Frank Dontay in violation ofSection 8 (3) of the Act, and thereby interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.6.Earnest VerdinAt the time of the hearing Earnest Verdin was 41 years of age, and had beena trapper since he was 9 years old. In addition, he operated a small garageand a boat house at his home in Lafitte, Jefferson Parish, Louisiana.He firsttrapped for the respondents approximately 10 years ago on lands assigned toone Mitchel Martin, under the supervision of Peter Caulfield.He trapped threeseasons under this arrangement.Before the end of the third season he becameill and was forced to leave the land 83He did not trap for the respondents againuntil the season of 1944-45, when he trapped on lands" leased to George Martin'and under the supervision of Peter Caulfield."'According to Verdin, he saw Caulfield sometime in the summer of 1945 and askedhim for a good piece of trapping land for the coining season and that Caulfieldpromised to do so.He further testified that sometime around the first of Novem-ber 1945, Caulfield came to his home and at that time told him he could have apiece of land on Old Chenier on Bayou St. Dennis ; that at that time he and Caul-field arranged to "walk the land" ; that a few days later Caulfield again cameto his home and arrangements were made to "walk the land" the next day; thatthiswas a few days after the duck hunting season opened, that he and hisnephew, Arrend Boudreaux, met Peter Caulfield at the Barataria Tavern thenext day and went to the land on Old Chenier in Peter Caulfield's speed boat;that the three of them walked the land and that they found the land to be good ;and that they then "made a hunt" and shot four ducks.Verdin's testimony in this regard was corroborated by the testimony of hisnephew, Arrend Boudreaux, who according to Verdin was to work with him onthe land the coming trapping season.Avery Burke," testifying in corroboration of Verdin, stated that sometimelate in October 1945, he saw Peter Caulfield in the Barataria Tavern ; that Caul-field said that he had a piece of land for him and that it was located next to thelandthat he had given to Verdin and that Verdin would walk theland with him.A. J. Creppel, also testifying in corroboration of Verdin, stated that-he and'Joseph Billiot, a former employee of the Wild Life and Fishery Division of theState Conservation Department, went down to Bayou St. Dennis a few daysafter the duckseasonopened and that while there saw Verdin and Peter Caul-field get out of a small speed boat and go upon lands which he identified asbelonging to the respondents.Peter Caulfield was called by the respondents as a witness and denied thathe had ever promised Verdin trapping lands for the 1945-46 seasonand testifiedthat he did not "walk the land" on Old Chenier with Verdin and Arrend Bou-dreax, and later "made a hunt" with them.In support of Caulfield's testimony the respondents offered the testimony ofNatalie Hebert, a trapper for Caulfield, who testified thathe was out on his$ According to Caulfield, Verdin did not pick up his traps when he left and asa result-several rats spoiled, and that he picked up the traps and did not return them to Verdinuntil the summer of 1946.92Martin and Verdin actually worked under the supervision of Charlie 'Stein,Caulfield'sassistant.81One of the alleged8 (3)'s herein,seefaire. STEINBERG& COMPANY287trapping lands on the day that Verdin testified he "walked the land" with Cadi-field and that if they did walk the land when Verdin alleged they did, then hewould have seen them. The undersigned considers such testimony as pure specu-lation and of no probative value whatsoever, and he accordingly rejects it forthat rea'sons'In further support of Caulfield's testimony the respondents offered the testi-mony of Fredie Encalade, Peter Caulfield, Jr., and Emil Dufrene, all trapperson lands under his supervision, who testified in substance that they had beenpromised the lands that Verdin contended he had been promised several monthsbefore Caulfield is alleged to have promised Verdin.The respondents, however,made no showing that the land these men trapped was the identical land thatVerdin testified he walked with Caulfield.Moreover, an examination of Ver-din's testimony both on direct and cross examination discloses that he at no timespecifically identified the land in question. In fact, his testimony in this regardis consistent in that he identified it as "on this end of Old Chenier on Bayou St.Dennis."While it is true that he did describe the land as the piece on which EkiEncalade and Bertrude Hebert trapped during the 1944-45 season, this does notnecessarily identify the land since the respondents admit that this piece of landwas"too large for one trapper and that it was in fact divided up into three tractsprioi to the opening of the 1945-46season.The respondents' contention in this regard is that Caulfield had promised thisland to Encalade, Dufrene, and Peter Caulfield, Jr ' before the time that Verdinalleged it was promised to him and that therefore Caulfield could not have prom-isee it to Verdin.The undersigned considers the contention of the respondents in this regardand the testimony offered in support thereof as being without probative value inthat it would of necessity require hint in order to accept it to build inference uponinference and thus embark into the realm of the rankest kind of speculation.Accordingly, he finds this contention of the respondents to be without meritand rejects it.In further support of their contention that Caulfield did not promise land toVerdin for the 1945-46 trapping season and did not "walk the land" with him,the respondents offered numerous witnesses who testified as to Caulfield's move-ments and whereabouts from the date the duck hunting season opened on Novem-ber 2, 1945,1to on or about November 10, 1945. The undersigned has consideredthis testimony and considers it purely speculative and of no probative valuewhatsoever and accordingly lie rejects it for that reason.Peter Caulfield did not impress the undersigned as a reliable witness, he wasevasive, reluctant and inclined not to remember important incidents concerningwhich he should have had knowledge. Earnest Verdin, on the other hand, im-pressed the undersigned as an honest and reliable witness.He was subjected tovigorous cross-examination and remained consistent in his testimony.Accord-ingly, the undersigned credits Verdin's testimony that he was promised trapping' According to Verdin's credible testimony,Natalie Hebeit's lands onOld Chewer were3 or 4 milesfrom thelands he was promised by Caulfield.Dloreover, Caulfield himselftestifiedthat therewere approximately15 squaremiles of landon Old Chewer,which isan island.Hebert's testimony is also inconsistent in that he admittedthathe saw Verdinand Arrend Boudreaux during the first week of the duck season on a date that Caulfield,according to his testimony,was also In that area."IThe son of Peter Caulfield. It is significant that Peter Caulfield,Jr.,-was not promisedthis land until the latter part of October 1945, which was shortly before the time Verdintestified he walked the land with Caulfield. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDlands by Caulfield and the subsequent event of "walking the land" with Caulfieldand Arrend Boudreaux.In view of the foregoing the undersigned is convinced and finds that PeterCaulfield, an agent for the respondents, promised Earnest Verdin a tract of landon Old Chenier on Bayou St. Dennis and that subsequently Caulfield walked theland with Verdin and Arrend Boudreaux.Verdin joined the Union sometime in the fall of 1945. Shortly thereafter Local#6 of the Union was formed and Verdin became its secretary-treasurer. Themeetings of the local were held in his front yard, which faces the main highwaythat runs from Lafitte to New Orleans.According to Verdin, he assembled his equipment and made preparations togo out on the land he had "walked" with Peter Caulfield, about a week before theopening of the season. At about this time he had a conversation with Peter Caul-field.Verdin testified that he said to Caulfield, "I am going to get ready to goout on my land" ; that Caulfield said to him, "I heard you joined the Union"; thathe replied, "Yes"; and that Caulfield then said, "You got no land with me if youjoined the Union " Verdin's testimony in this regard was corroborated by HughCreppel and Anthony Trosclair.Caulfield denied the above conversation but as heretofore indicated the under-signed did not find Caulfield a reliable witness.He therefore discredits his denialin regard to the above conversation.ConclusionsIn view of the foregoing, and upon the record as a whole, the undersigned isconvinced and finds that Earnest Verdin was denied the trapping lands on OldChenier that had previously been assigned him by Peter Caulfield, the respondents'agent, as a part of a pre-arranged plan to eliminate from their employment thosetrappers who were active on behalf of the Union. The purpose of the plan hasheretofore been set forth above in the section of this report dealing with the dis-criminatory discharge of Frank Dontay, and the undersigned will not reiterate itherein.The record is clear that Verdun, like Dontay, was active on behalf of[Local #6] of the Union. He was an elected officer therein and permitted hispremises to be used as a meeting place. His home was in Lafitte, a small town inJefferson Parish, and the center of the respondents' activities in that area. Itis clear from the record that it was the custom of the respondents' trappers tomeet and converse with one another in various taverns.Thus, it was onlynatural that Local #6 of the Union should establish its headquarters in Lafitte,and that Verdin's premises should be used as its meeting place, since they werelocated on the main highway and available to all. The undersigned is convincedthat Verdin by permitting such use of his premises, so identified himself as aleader on behalf of the Union, that the respondents in accordance with their pre-arranged plan to eliminate those so identified, single him out for reprisal andhis discharge by Caulfield was the result.In view of the foregoing and upon the record as a whole, the undersigned con-cludes and finds that the respondents discharged Earnest Verdin in violation ofSection 8 (3) of the Act, and thereby interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act,7.Avery BurkeAveryBurke was 27 years old at the time of the hearing and had been a trap-per since he was 11 years old, and had never trapped for the respondentsThe STEINBERG& COMPANY289following is Burke's version of his dealings with CaulfieldDuring the summerof 1945 Burke operated a trawler on Grand Lake.At this time there were about25 or''30 fishing boats operating on the lake.Among those trawling was PeterCaulfield who operated his own boat. It was the custom for the boats to tieup close together each evening and the operators and their crews would visitback and forth. In October of 1945, Burke had an occasion to tie up alongsideof Peter Caulfield and they visited together.They discussed the coming trap-ping season, and Caulfield asked Burke if he had land for the coining season.Burke told him that he did not and that he was planning on going into Bara-taria, Jefferson Parish, and see about some land.Caulfield told him not todo that, because he had some trapping land that he would give him for the sea-son.Burke accepted the offer and told Caulfield that he would stay in Lafitteand not go to Barataria. About 3 or 4 days later Burke stopped at the BaratariaTavern and again saw Caulfield who said to him, "Avery, I got a good piece oftrapping land for you right next to Earnest Verdin," to which he replied, "0. K.Peter, you have got it for me." Caulfield replied, "Yeah," and "any time that youare ready to walk the land you can go with Earnest."Shortly thereafter Burke became ill and was forced to stay home and wasunable to "walk the land" with Caulfield, Verdin and Arrend Boudreaux, andsent a message to Caulfield to that effect. After he was released by his doctorhe went to Caulfield's home to see him but was unable to find him. A few dayslater he met Caulfield in Barataria Tavern and asked him about the land. Caul-field called him aside and said, "I hear you have joined the union," Burke replied,"That's right "Caulfield then said, "If you join you haven't got no land withme . . . any body else that join the Union . . . won't have no land with me...of I got a man trapping and if he is at the camp now, if he join the UnionI will kick him off."Burke also testified that on the strength of Caulfield's promise to him of trap-ping lands lie purchased trapping equipment and supplies, and that as a resultof Caulfield's denying him the use of the land promised lie suffered some lossin the spoilage of a portion of the groceries.Caulfield denied Burke's testimony in its entirety.The undersigned has heretofore found Caulfield an unreliable witness, Burkeon the other hand impressed the undersigned as an honest and reliable witnessand the undersigned credits his testimony.ConclusionsIn view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that Caulfield's denial of trapping lands to Burke wasmotivated solely by reason of the fact that Burke had joined the Union, especiallywhen considered in the light of the conduct of the respondents and their agentsas heretofore found by the undersigned.Accordingly, the undersigned concludes and finds that the respondents dis-charged Avery Burke because of his membership in and activities on behalf ofthe Union, in violation of Section 8 (3) of the Act, and thereby interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.8.R. L. LandryAccording to Landry's testimony he had never had a contract with the respond-ents in his own name. The lands upon which he trapped were in the name of 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis father."During the war years he did not trap either for the respondents orfor any other fur dealer,but worked for the Chicago Bridge and Iron CompanyinMorgan City.His job was considered essential to the war effort and as aresult he was granted deferments by his draft board throughout the war. Some-time in the fall of 1945, Wallace Pugh came by his home and they had a conver-sation about the coming trapping season.Landry asked Pugh about the con-dition of the trapping lands that he and his father had trapped on for severalyears, and where they had constructed a permanent camp.`Pugh advisedLandry that the lands were "still there." ss In the course of the conversationPugh said to Landry, "Anybody that belongs to an organization ain't (sic) gotno ground." Landry replied, "That kind of puts me in the pie, Wallace.I belongto that organization too . . . I guess I don't have no ground either." Pugh madeno reply to this statement.Pugh's version of the above conversation on direct examination was as follows :I went across the river and talked to several and met Mr Landry. Hehasn't trapped for me for about four or five years. And nobody had trappedthe land since and it looked like it was getting good and I thought I wouldstop and ask him to come back and trap.We got to talking about the Union,I told himwhat theysaid.He said"I guess I am fired too".I said "why"?He said, "Well,I belong to the Union".And I said,"I am not giving nobodya contract or lease that belongs to the Union."On cross-examination Pugh reversed his testimony on direct and testified thatthe land involved was no good, and that he would give it to the Landrys whenitbuilt up if they wanted it; and that Landry replied that "he didn't believehe wanted to trap, he was going somewhere else, it wasn't good enough."In this state of the record and in view of Pugh's conflicting testimony in regardto his conversation with Landry, the undersigned is convinced and finds thatLandry's version is correct.Accordingly, the undersigned credits Landry'stestimony.Landry testified that it was his intention to trap for the respondents duringthe 1945-46 season,on the land which he and his father had trapped for yearsbefore the war.While the record does not show that Landry asked Pugh directly for land, itis clear from his testimony and Pugh's admissions that both of them understoodthat this was the subject matter of their initial conversation at the time Pughcame to Landry's home.Following the above incident, Pugh did not again offer Landry trapping groundsfor the 1945-46 season.ConclusionsIn view of the foregoing and upon the record as a whole, the undersigned isconvinced that Pugh refused R. L. Landry the trapping lands that he and hisfather had trapped for years solely because of his membership in the Union.The record is clear that Pugh would have given him his old lands but for this80Landry also testified that while his father was at the time an old man,and unable totrap, he nevertheless expected to take him out to the trapping grounds81The record is clear that it was the respondents'practice to issue Father and Soncontractsor leases.8aNeither Landry nor his father had trapped for the respondents since the season of 1941-42Landry testified that during the time that he and his father did not trap the landPugh had placed other trappers on it. STEINBERG& COMPANY291.fact.It is'also clear from the record that Pugh considered Landry as one ofhis trappers, despite the fact that he had not trapped for him for 5 years, sincehe was working on a defense job during this period and it was the respondents'policy to place those trappers who were working either on defense jobs or servingin the Armed Forces back on their lands upon the completion of their war jobsor upon their return to civilian life.Pugh's conduct in this respect and his admitted animus toward the Union con-vinces the undersigned that his denial of lands to Landry was a continuationof the respondents' admitted plan to get rid of the "trouble makers" and thusimpress upon their trappers the futility of their concerted activities and thepenalties and reprisals they might expect if they persisted in such efforts.In view of the foregoing, and upon the record as a whole, theundersignedconcludes and finds that the respondents discharged R. L. Landryin violation ofSection 8 (3) of the Act, and thereby interfered with, restrained,and coercedtheir employees in the ex: rcise of the rights guaranteed in Section 7 of the Act.9.Alvin "Jack" GaudetAt the time of the hearing Gaudet had trapped for the respondents10 seasons.During theseasons 1938-39, 1939-40, and 1940-41, he trappeda piece of landlocated on Lost Lake, under the supervision of Wallace Pugh. Shortly afterthe closing of the 1940-41 season he went to work in a shipyardon a defenseproject and wrote Pugh a letter to this effect.Pugh acknowledged receipt of theletter and promised him his land back whenever he left the shipyard.According to Gaudet's testimony, he worked in the shipyardsfor 2 years andthen went back to trapping for Pugh on a piece of ground locatedon the eastside of Crochet's canal next to lands assigned to Dudley MahonHe further testi-fied that this piece of ground was not so good and was too small for himself andhis son, andthat he notified Pugh to this effect shortly after the close of the1944-45 season 8BGaudet further testified that sometime during the summer of 1945 lie metPugh in a barber shop in Morgan City and at that time asked him for a pieceof trapping ground that had been trapped by Earl Stansbury the past season.According to Gaudet, Pugh promised him this particular piece of ground; thatat this time Pugh asked him if he had joined the Union, and that he replied thathe had not9°According to Gaudet, he next saw Pugh sometime in the fall of 1945. At thattime Gaudet again asked Pugh about trapping land for the 1945-46 season andPugh told him to not worry about it because he wouldkeep him in mind.Shortly after Gaudet had the above conversation with Pugh he met him againin Morgan City and at that time Pugh asked him what he had been doing duringthe summer and Gaudet told him lie had been fishing and on occasion had rented80Gaudet's testimony is confusing as to just which season he trapped for Pugh after heleft theshipyardsLikeso many ofthe trappers involvedherein he never had an oppor-tunity for an education and his testimony is confusing as to dates.Furthermore, he didnot express himself well in English and the undersigned is unable to determine from histestimonyjust whatseasonhe did trap after he left the shipyardsHowever, therespond-ents offeredin evidence a list of the trappersunder Pugh's supervisionduring the1944-45.season andGaudet'sname appearsthereon.Accordingly,the undersigned is convincedand findsthat Gaudet trapped the 1944-45 season for the respondents on a piece of groundlocated on Crochet's canal,next to thelandstrapped by Dudley Mahon00Gaudet testifiedthathe joinedthe Unionsometime after he had this conversation withPugh. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis boat; and at this time Pugh asked him if he had joined "that damn Union,"and Gaudet replied "Yes."Gaudet's testimony in this regard is undenied in therecord, and is credited by the undersigned.Gaudet further testified that shortly after the duck season opened on Novem-ber 2, 1945, he again saw Pugh in Morgan City, and at that time he again askedhim about his "ground," and that Pugh told him to come out with him and walkthe ground; that he followed Pugh out to the trapping grounds in his boat; thatthey arrived late in the evening at Victor Billiot's camp on Crochet's canal ; andthat arrangements were made to "walk the land the next clay." 91 The nextmorning Pugh left to hunt ducks and informed Gaudet he would be back about11: 00 a. in.Pugh, however, did not return to Billiot's camp until 3 days later.In the interim he sent word by one of the trappers that he would be delayedfor a few days Victor Billiot and Gaudet at th ' request of the latter then"walked" the Stansbury land 92 The next morning Pugh returned and Gaudetinformed him that he had walked the land with BilliotPugh then informedhim that he had given the land to Lewis Bigler and Stanley Boridreaux ° whowere with him on his boat at the time. Gaudet told Pugh he was surprised atthis and reminded him of his former promise to give him the land; that he wasone of his old trappers and according to custom should have had the land; andPugh replied, "I'm the boss here."According to Gaudet, he did not see Pugh again until after the trapping season'opened, when he met him at the Texas Company wharf in Morgan City. Dur-ing the course of the conversation that followed, Gaudet becameangry andgrasped Pugh by the collar and demanded an explanation as to why he had noland and was prepared to hit him, when Pugh reminded him that hehad a backinjury.Gaudet then relinquished his hold on Pugh and said that if Pugh wasin goodhealth he would have rolled him all over the wharf.Gaudet alsotestifiedthat Pugh at this time admitted he had treated him "wrong " 86The respondents contend that Pugh never promised Gaudet theEarl Stans-bury land for the 1945-46 season, for the reason that Pugh did not know thatStansbury had given up the ground until on or about November5,1945.Insupport of their contention they offered Pugh's testimony in this regard.Pugh testified that he had discussed with Gaudet,sometime during the summerof 1945, trapping lands for the 1945-46season.He denied, however, that he hadpromised him the Stansbury land, and tosubstantiatehis denial furthertestifiedthat he did not know that Stansbury intended to leave theland untilabout Novem-ber 5, 1945." Pugh further testified that he met Gaudet at Victor Billiot's campin the middle of November 1945.His version of the incident was that he had al-91Gaudet insists that the piece of land they were to walk was the Earl Stansbury landwhich lay across Crochet Canal from Victor Billiot's camp but over on the north side ofCarrion Crow Bayou98As noted above, Victor Billiot was Pugh's "right-hand man" and it was customary forhim to walk the land with the trappers who worked for Pugh. Billiot testified that hewalked the land with Gaudet at this time,but denied that he had been instructed by Pughto do soTheundersigned credits Billiot's testimony in this regard.93The record is clear that neither Bigler nor Boridreaux had trapped for the respondentsprior to the1945-46 seasonThe record is also clear that neither were members of theUnionTheir home was in Franklin where there was no union activity.94Pugh admitted the incident and did not deny Gaudet's testimony that he admittedtreating Gaudet unjustly in regard to lands for the season95The parties stipulated that Earl Stansbury was notified that he was the successfulbidder on certain school lands in St Mary's Parish on October 11, 1945.The record is alsoclear that announcement of the opening of the bids was printed in the Morgan City Review,a local newspaper,on September 21 and October 5, 1945. STEINBERG & COMPANY293ready given the land to Bigler, and that when Bigler went out to the land he foundGaudet there and argued with him about whose land it was; that Bigler reportedthe incident to him ; and that shortly thereafter Gaudet came over to his boat andthat they had the following conversation.Q. Is that the conversation you had withMr. Bigler?A.With Bigler at that timeThen Jack came to my boat and he told me,"You promised me that land."I said, "I never promised you that land. I promised it to you when I didn'tknow Earl Stansbury wasn't coming back?" I said, "You know better thanthatYou can't come out here and take land.You haven't gota lease, haveyou ?"He said, "No"You haven't bought the land, have you?"He said, "No."I said, "Well, you can't come out hei e and take things."He said, "You promised it to me."I said, "I didn't promise it to you "And we argued about it.I told him, "I couldn't have promised it to you because I didn't know EarlStansbury wasn't going to trap it until a few daysago." sePugh further testified that at this time he offered Gaudet his old land on LostLake and also the piece he trapped during the 1944-45 season, and that Gaudetrefused theselands.94Pugh testified on direct examination that shortly after the meeting of the UnionCommittee with Morris Steinberg in New Orleans on September 26, 1945, hereturned to MorganCity and contacted several trappers and informed them thatif they weremembers ofthe Union they could not be given trapping lands for thecoming season ; and that among those he contacted was "Jack" Gaudet.His testi-mony regarding Gaudet was as follows :And I met Jack Gaudet, I told him the same thing.He said,"I belong andI guessI am fired."And Isaid,"I don't know if you are fired but I ain't giving nobody anylease."Pugh further testified that after he had the above conversation with Gaudetthat he again met with Morris Steinberg in New Orleans, and at that time hewas instructed to not discriminate against the trappers who were union members ;that upon his return to Morgan City lie attempted to see those whom he had toldcould not have land on account of their union membership, and informed themthey could have their lands for the season ; and that among those he attemptedto see was Jack Gaudet, but that he was unable to locate him.0891According to the credible and undemed testimony of Dirs. Victor Billiot, Pugh told herin a conversation they had on November 2, 1945, the date the duck season opened, thatEarl Stansbury would not trap theland duringthe 1945-46 season.Stansbury's land wasacross the canal from Billiot's campGaudet testifiedthat Pughoffered him these landsduring thesummerof 1945 and thathe told Pugh that he did not want this land because it was no good.Pugh testified that ithad been reported to him by other traperps that the land on Lost Lake, where Gaudet hadtrapped priorto the 1941-42 season was no good.98According to Pugh this incident occurred the day after "Tootsie" Rulf called Stemburgin New Orleans relative tohis dischargeby Pugh, which according to the record wasNovember 8, 1945.Thus, according to Pugh. he did not see Gaudet to offer him lands untilafter thetrapping season opened,when he sawhim at theTexas Company wharf.798767-49-vol 78-20 294DECISIONSOF NATIONALLABOR RELATIONS BOARDAs indicated above, Gaudet's testimony in regard to the Stansbury land incidentis somewhat confusing insofar as dates are concerned.However, he impressedthe undersigned as an honest and reliable witness.He was consistent andstraightforward in his testimony regarding Pugh's promise to him of the Stans-bury lands.Pugh on the other hand, as heretofore found above, did not impressthe undersigned as a reliable witness.His testimony in regard to the Stansburyincident, especially as regards his knowledge of Stansbury's successful bid for theschool lands, does not ring true.Pugh lived in Franklin, the Parish seat, wherethe bids were opened on October 11, 1945.Moreover, they were opened by J. J.Hebert, an associate of Pugh's, and one of the respondents' agents in the MorganCity area. It is not likely that Pugh was not aware of the application or bidof Stansbury for the lands and of his success in obtaining them.In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that Gaudet's testimony in regard to the Stansbury land istrue.Accordingly, he credits Gaudet's testimony.ConclusionIn view of the foregoing and upon the record as a whole, the undersigned isconvinced that Alvin "Jack" Gaudet was denied trapping grounds by Pugh forthe 1945-46 season on account of his membership in the Union and that this actionon his part was part and parcel of the respondents' preconceived plan to discrimi-nate against their trappers who joined the Union.Accordingly the undersigned concludes and finds that the respondents dis-charged Alvin "Jack" Gaudet in violation of Section 8 (3) of the Act, and therebyinterfered with, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.10.Horace BilliotAt the time of the hearing Horace Billiot was 24 years of age.He was bornin the marsh lands and had been a trapper since he was a small boy. He isthe son of Victor Billiot, one of the respondents' oldest and most respectedtrappers, and known to all as Wallace Pugh's "right-hand man."Horace Billiot trapped with his father for the respondents for approximately14 years. In the season of 1941-42 lie was given his own land by Pugh. Sincethat time he had trapped each year for the respondents, except the season of1942-43, when he was in the At my.According to the credible testimony of Horace Billiot he trapped during the1943-44 season on a piece of land that was along Carrion Crow Bayou and CrochetCanal.During this season he had several unfortunate things happen to himselfand family.He was ill for a portion of the season and was unable to go out onthe trapping lands. In addition his wife and little baby became seriously ill andhe was forced to take them to the doctor in Morgan City on several occasions.The baby's condition grew gradually worse and it died as a result of the illnessthat it had developed at his camp in the marsh lands.Due to these misfortuneshe was unable to properly take care of his trapping lines and as a result a greatnumber of the pelts of the rats caught in his traps were partially destroyed bythe buzzards,hawks, owls,and raccoons.Billiot trapped the same grounds during the 1944-45 season.According to therespondents his gross earnings for the season were $1371 and his net$897.50. STEINBERG& COMPANY295.Of the 83 trappers who were under Pugh's supervision during this season, 27earned less than he did.88Horace Billiot and his father Victor Billiot joined the Union in the springof 1945.According to the undenied and credible testimony of Lillian Giroir, a sister ofHorace Billiot, Pugh came to her home sometime in September 1945, and askedthe whereabouts of Horace and her father, Victor Billiot.She told him they wereout shrimping.Pugh then asked her if they had joined the Union. She repliedthat she did not know.He then said, "Well,when your daddy and Horace comein tell them that all the fellows that joined the Union, they are fired by Steinberg'sorders"; that Pugh then said to her that he was sorry to do that; and thatVictor and Horace "should have seen him before they joined the Union."According to the credible testimony of Horace Billiot, he met Wallace Pughon the street in Morgan City sometime in the latter part of October 1945 and atthat time he informed Pugh that he had his equipment and supplies ready to goout on the trapping lands and that Pugh said to him,"Horace, wait a couple ofdays before you go out and we can straighten up things." Pugh also informedhim that Morris Steinberg would be out at Victor Billiot's camp on November 2,1945He further testified that Pugh said, "Well, . . . I'll see you out there."Ervin Daisy, a friend of Horace's, was present and corroborated his testimony.Pugh's testimony as to this incident was substantially the same as that ofHorace Billiot, except that Pugh testified that he told Horace not to come outuntil he came back from the marsh and at that time he would discuss the matterwith himAccording to the credible testimony of Horace Billiot, about 5 days after theabove conversation with Pugh he went out to the trapping lands.He arrived athis father's camp on Crochet Canal on the morning of November 2, 1945100Whenhe arrived there were many boats in the canal around his father's camp; amongthem was Morris Steinberg's boat.Horace pulled into the canal and tied his boat up near his father's camp.Hethen went ashore and greeted his mother and other members of the family.Among those present at the camp was his friend Bill Jones, who offered to shoveHorace's camp boat up on the slip.Horace accepted this offer and they pro-ceeded to prepare the ground for the boat.While they were engaged in thiswork, Wallace Pugh came up in a speed boat, and said, "Horace you are fired."Horace said, "Fired? what for am I fired?", to which Pugh replied, "Becauseyou're trespassing my land.Move your damn camp boat right now." Horace,accompanied by William Jones and Jerry Meyers, then left Pugh and went overto see Morris Steinberg.They pulled up alongside this boat and Horace wentaboard.Horace Billiot testified that he saw Morris Steinberg and asked hireif it was true that he was being fired and that Steinberg said, "Yes"; that hethen asked the reason for this action and that Steinberg replied, "You don'tneed any reasons" ; that he then asked Steinberg to put the fact of his dischargein writing, so that he could show it to the storekeepers from whom he had pur-chased his supplies;that Steinberg refused and told him he did not need any99These figures are from a list prepared by the respondents of the earnings of the trappersunder Pugh's supervision during the 1944-45 season,and offered as an exhibit during thecourse of the hearing.100November 2, 1945,was the opening day of the duck hunting season and also the day ofthe annual hunt for Morris Steinberg and his guests 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch statement and that it was his own hard luck ; and that Pugh then orderedhim off Steinberg's boat.Horace Billiot's version of the above incident is fully corroborated by thecredible testimony of William Jones.Wallace Pugh testified substantially the same in this regard as Billiot andJones, except that he elaborated somewhat on the incident and testified that headmonished Horace for coming out to the trapping lands while Steinberg wasthere and that if lie had only waited a few days he could have "slipped" him apiece of ground for the season without Steinberg's knowledge.William Jones who was with Horace Billiot at the time the above incidentoccurred testified credibly and without contradiction that shortly after Billiot'sdischarge he met with Pugh on the latter's boat.His testimony in this regardwas as follows:Q.Did you later in that same clay which you testified was November 2,1945, see Wallace Pugh at Victor Billiot's camp?A. Yes, around 3: 00 or 4: 00 o'clock that afternoon and lie came up toVictor's camp, and tied upQ.He came in his boat?A. That's right.Q. And tiedup you say?A. That's right.Q. Did you have any conversation with Wallace Pugh at that time?A Yes, I went in his boat and we had a talk.Q. Tell us about the talk.A.Well, he told me, lie says, "I hated to fire Horace because lie is a goodboy; one of the best trappers I have got but I had to do it."He say [sic]"It was either him or me and I had orders to fire him." And, well, I don'tknow-Q.Use the language.A. The exact words? "I don't see why they had to join that damn union."Q.Did he say anything about firing Victor, Horace's father?A. Yes, he did.He says, "I have authority to fire all union members, but before I will fireVictor I will resign."Q. Did he tell you Victorwas a close friend of his?A. That's right.According to the credible and undenied testimony of Mrs Victor Billiot, Pughcome to see her shortly after Horace was discharged and told her that he wasordered to do so by Morris Steinberg.It is the contention of the respondents that Horace Billiot was dischargedbecause of his poor production and in particular the quality of the pelts hedelivered to Pugh. In support of their contention they offered the testimony ofWallace Pugh and Morris Steinberg.Pugh testified that for 3 or 4 years prior to the discharge of Horace Billiot,Morris Steinberg had repeatedly criticized him for sending to the New Orleanswarehouse "trashy" pelts ;101 that Steinberg had instructed him on several occa-sions to get rid of the trappers that delivered such pelts to him; and that amongthe trappers guilty of this practice was Horace Billiot.He further testified that101Pelts that have been torn by the hawks, blackbirds, raccoons, and otheranimals whilethe rats were still in the traps. STEINBERG& COMPANY297Horace Billiot had consistently turned in damaged pelts and that he had calledthis to his attention on several occasions ; that Billiot had promised him to dobetter each season ; and that on the strength of this promise he had "slipped"'him in on a piece of ground.He further testified that he had specific instruc-tions from Morris Steinberg to get rid of Horace Billiot at the close of the 1944-45trapping season.Morris Steinberg testified that he had reprimanded Pugh for sending in"trashy" pelts and had told him to get rid of the trappers who were responsiblefor this condition ; that ,he had Pugh prepare a list of all such trappers and thatHorace Billiot's namewas on the list ; and that he then instructed Pugh to getrid of him.Pugh admitted that Horace Billiot had a lot of hard luck during the 1943-44season and that this contributed to the fact that his pelts for that season were ofpoor quality.He also admitted that when he shipped pelts to therespondents'warehouse in New Orleans, the catches of the various trappers were commingledand that it would be impossible for the respondents to distinguish the pelts ofone trapper from another.According to Pugh it was on account of the poor quality of Horace Billiot's peltsthat he was ordered by Steinberg to discharge him.He further testified that itwas his intention to "slip" Horace Billiot a piece of land for the 1945-46 seasonwithout Steinberg's knowledge, and that it was for this reason he did not wantHorace out at his father's camp while Morris Steinberg was there.Pugh further testified that on November 2, 1945, he was on Morris Steinberg's)boat when Horace Billiot's camp boat moved into Crochet Canal and that Stein-berg said, "Here comes Horace Billiot," and that he immediately asked him if hehad told Horace that he was not to trap again for the respondents ; that he told.Steinberg that he had so informed him; that Steinberg ordered him to go toBilliot's boat at once and order him off the land ; and that in accordance with,Steinberg's instructions he did so.An examination of Pugh's testimony in support of the respondents' contentionthat Horace Billiot was discharged for producing bad pelts, clearly shows thatthe pelts were bad only one season, that of 1943-44, and that Pugh knew that this-was due to serious illness in his family that resulted in the death of his baby,and that due to this series of misfortunes he was unable to run his trappinglines in the proper manner.Moreover, the respondents offered no direct testi-mony showing that Billiot's pelts were "trashy" or of poor quality during the1944-45 season.The only testimony they offered in this regard was that ofMorris Steinberg and Pugh, who testified that several trappers turned pelts ofpoor quality over to Pugh for 3 or 4 years prior to the 1945-46 season, and thatBilliot was one of them.In view of the foregoing and upon the record as a whole the undersigned is con-vinced and finds that the contention of the respondents that Horace Billiot wasdischarged because of the poor quality of the pelts he produced is without merit.Admittedly he produced bad pelts (luring the 1943-44 season, but this was due to aseries of misfortunes that were unavoidable.Moreover he was given land forthe 1944-45 season in face of the fact that his pelts for 1943-44 were not up tostandard.His earnings for that season were far above those of the averagetrapper, which indicates to the undersigned that his pelts for that season were not"trashy" or of poor quality.Nor can he accept Morris Steinberg's testimonythat Pugh had been instructed for years to get rid of Horace Billiot, and thatPugh had disregarded these instructions and given Billiot land without his 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge.Such testimony does not ring true since it is clear from the recordthat Steinberg himself saw Horace Billiot on the land each year at the time of theannual duck hunt, and there is not a scintilla of evidence in the record that hetook Pugh to task at those times for permitting Horace Billiot to be upon theland.In the opinion of the undersigned this fact has added significance in thatthe duck hunt is made on the opening day of the hunting season which ordinarilyisprior to the opening of the trapping season.Moreover, Steinberg knew orshould have known during these years that Horace Billiot was trapping on hislands, for the reason that Pugh paid Billrot for his pelts with drafts on the re-spondents.The undersigned is convinced that the respondents' contention inthis regard and the testimony offered in support thereof is unworthy of belief.He is also of the opinion that the real motive for Horace Billiot's dischargewas for reasons other than a few damaged rat pelts as will he shown herein-after below.ConclusionsThe respondents in their brief stress the point that it was Morris Steinberghimself who insisted upon the discharge of Horace Billiot rather than WallacePugh, and that the discharge was predicated on the fact that Horace Billiothad a poor production recordThey further contend that since Victor Billiotwas also a member of the Union and was not discharged, that this indicatesthat they could not have been motivated by union considerations in discharginghis son.The undersigned has heretofore rejected the contention of the respondentsthat he was discharged for the poor quality of the pelts he delivered to therespondents; thus the question arises, why then was he discharged at the ex-press request of Morris Steinberg? It is the considered opinion of the under-signed after careful consideration of the entire record, and the relationship ofthe parties one to another, when viewed in the light of all the surrounding cir-cumstances, that Horace Billiot was discharged because he and his father joinedthe Union.It must be remembered that Victor Billiot's relationship to the respondents, theiragents, and trappers was unique, in that it was at one and the same time bothsocial and commercial. In the minds of the trappers, he was the representativeof the respondents in the absence of Pugh from the trapping lands.The record isclear that he had great influence over the trappers, commanded their respect andwas their friend and confidant. It is clear from the credible and undenied testi-mony of Mrs. Victor Billiot, William Jones, and Lillian Giroir, that Pugh wasgravely concerned about Victor's union membership.Moreover, the undersignedhas heretofore found above that the respondents, through Morris Steinberg, hadlaunched and did in fact carry out a deliberate campaign of discrimination againstthe leaders of the Union timed in such a manner that their coercive and discrimi-natory tactics would be most impressive upon their trappers, to wit, when thetrappers, in accordance with custom, were preparing to go to their trapping lands.Here, in the opinion of the undersigned, lies the answer to the question of HoraceBilliot's discharge.Horace Bil]iot was discharged on November 2, 1945, the date of the respondents'annual hunt.As was the custom, Victor Billiot's camp was the headquarters.In front of his camp, tied up in the canal, were the boats of the respondents, theiragents and trappers.Here was an opportune time for the respondents to demon-strate in a most impressive manner their antipathy towards the Union.To dis- STEINBERG& COMPANY299charge Victor Billiot would have been most impressive, but to have done sowould have created a chaotic condition in the operation of the respondents'business.Faced with this fact the respondents resorted to the next best weaponthey had in order to impress upon Victor Billiot and the other trappers theiranimus towards the Union, by summarily discharging Horace Billiot in front ofhis parents, their agents, and those of their trappers who were present.In view of the foregoing and upon the record as a whole, the undersigned isconvinced and finds that Horace Billiot was discharged for his membership in theUnion, so well expressed by the credible and underiied testimony of WilliamJones, to the effect that Wallace Pugh had told him that he was ordered byMorris Steinberg to fire Horace Billiot because he was a member of "that damnunion."Accordingly, the undersigned concludes and finds that the respondents dis-charged Horace Billiot in violation of Section 8 (3) of the Act, and therebyinterfered with, restrained, and coerced their employees in the exercise of therights guaranteed in Section 7 of the Act.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the respondents set forth in Section IV, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices, the undersigned will recommend that they cease and desist therefrom andthat they take certain affirmative action designed to effectuate the policies of theAct.The undersigned has found that the respondent discharged Gustave "Tootsie"Rulf, Eddie Rink, Joe Givens, Frank Dontay, Earnest Verdin, Avery Burke,R. L. Landry, Alvin "Jack" Gaudet, and Horace Billiot, because of their unionmembership and activities.The undersigned will recommend, therefore, thatthe respondents offer immediate and full reinstatement to said employees to theirformer or substantially equivalent positions,102 without prejudice to their seniorityor other rights or privileges, and that they make them whole for any losses ofpay they may have suffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to that which they normallywould have earned during the muskrat trapping seasons since the beginning ofthe season of 1945-46, which was the date of such discrimination, to the date of-the muskrat trapping season offers of reinstatement are made to said employees,less their net earnings 103 during muskrattrapping seasons.The amount due102 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible,but if such position is no longer in existence then to a substantially equivalentposition "The undersigned is of the opinion that the Board's policy in this regard isapplicable to the trappers involved herein, in that he construes the phrase "former posi-tion" to be analogous to the phrase "a piece of good trapping land," and he anticipates nodifficulty in so interpreting the Board's policy as heretofore stated aboveSee Matter ofThe Chase National Banksof the City of New York, an Juan;PuertoRico, Branch,65N. L. R. B, 827103Matterof Crossett LumberCo , 8 N L. R. B. 440, 497-498. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach employee is to be computed in the following manner which in the opinion ofthe undersigned is the only method that seems fair,. workable, and calculated toserve the purposes for which it is intended.A lump sum shall be computed, consisting of all monies paid by the respondentsto all the trappers who were placed upon the trapping lands by them to replacethe trappers who were discriminated against at the opening of the 1945-46 season,up to the date on which the respondents comply with the recommendation of theundersigned that they reinstate the employees discriminated against.The lumpsum shall consist of all such monies so paid to such persons during the period setforth in the preceding sentence.The lump sum shall then be equally divided bythe number of trappers so discriminated against, and the sum thus determinedbe paid to each employee by therespondents 104The undersigned also recommends that the respondents reimburse to the em-ployees named herein above for any actual losses they may have sustained inpreparation for the trapping season of 1945-46 by reason of such discrimination.The undersigned has also found that the respondents refused to hire Gustave"Tav" Favre as a trapper for the 1945-46 season, because of his membershipin and activities on behalf of the Union.The undersigned will recommend thatthe respondents offer to him trappinglandsfor the trapping season next followingthe date of this Intermediate Report, equal to those offered to their other em-ployees in the Morgan City, Louisiana, area.The undersigned will also recom-mend that the respondents make him whole for any loss ofearnings he mayhave suffered by reason of the discrimination against him by payment to himof a sum of money equal to that which he normally would have earned (luringthe trapping seasons since the beginning of the 1945-46 season, which was thedate of such discrimination, to the date of the trapping season offer of trappinglands in the Morgan City, Louisiana, area is made to him, less his net earningsduring said trapping seasons.The undersigned will also recommend that therespondents compute Favre's loss in earnings in accordance with the followingformula which to him seems fair, workable, and calculated to serve the purposesfor which it is intended.A mean average of all earnings paid out by the respondents to their employeesin the Morgan City, Louisiana, area under the supervision of the respondents'agent,Wallace Pugh, or his successor, from the beginning of the 1945-46 trappingseason to the date of the trapping season offer of trapping lands is made to Gustave"Tav" Favre, shall be computed and the sum thus determined be paid to him bythe respondents, less his net earnings during the trapping seasons.The undersigned believes that the respondents' illegal conduct, including varioustypes of violations of Section 8 (1) of the Act, constitutes a threat to the broadrights of employees under the Act.Because of the respondents' unlawful conductand its underlying purposes and tendency, the undersigned is convinced that theunfair labor practices found are persuasively related to the other unfair laborpractices proscribed and that danger of their commission in the future is to beanticipated from the course of the respondents' conduct in the past 105This isespecially true because the discharge of employees for union membership andactivity, striking as it does at their means of livelihood, "goes to the very heartof the Act "'04The preventive purpose of the Act will be thwarted unless the104For a similar formula seeEagle-PitcherMiningan4lSmelting Company,et al. V.N. L R B,119 F. (2d) 903 (C C. A. 8), 16 N. L R B. 727.105N LR B v Express PublishingCo , 312 U S 426, 613 S Ct 693106N.L R B. v Entwistle Manufacturing Company,120 F (2d) 532, 536 (C. C. A 4)enf'g 23 N L. R B 1058. STEINBERG& COMPANY301undersigned's recommendations are coextensive with the threat. In order, there-fore, to make effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby to minimize industrial strifewhich burdens and obstructs commerce, and thus effectuate the policies of the Act,the undersigned will recommend that the respondents cease and desist froni inany manner infringing upon the rights guaranteed in Section 7 of the Act.The undersigned recognizes the right of the respondents, due to the peculiarnatureof their business, to require the posting of specific performance bonds,and his recommendation hereinafter is by no means to be construed as interfer-ence with their right to do so, when said requirement is made in the lawful pur-suit of their business interests.Since, however, the undersigned has found thatthe requirement of performance bonds in the amount of $500 was done for anunlawful purpose, namely, to interfere with, restrain, and coerce their employeesin their concerted activities, he believes that in order to effectuate the policies ofthe Act, that the respondents should cease and desist from said requirement wheretheir purpose is as heretofore found.Upon the basis of the above findings of fact and upon the entiM record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Southern Fur Trappers' Branch of the International Fur & Leather Workers'Union of the United States and Canada, C. I. 0., is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Gustave"Tootsie" Rulf, Eddie Rink, Joe Givens, Frank Dontay, Earnest Verdin, AveryBurke, R. L. Landry, Alvin "Jack" Gaudet, and Horace Bilhot, and by refusingto hire Gustave "Tav" Favre, and thereby discouraging. membership in a labororganization, the respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employees in theexercise of the rights guaranteed in Section 7 of the Act, the respondents haveengaged in and are engaging in unfair labor practices, within the meaning ofSection 8 (1) of the Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned hereby recommends that the respondents,Morris Steinberg andJulian Leslie Steinberg,a Louisiana Partnership,doing business as Steinbergand Company,New Orleans,Louisiana, their agents,successors, and assignsshall :1.Cease and desist from :(a)Requiring performance bonds from their employees,where the same arebeing required for the purpose of interfering with, restraining,and coercingtheir employees in the exercise of the rights guaranteed by Section7 of the Act;(b) In any other manner interferingwith,restraining,or coercing its em-ployees in the exercise of their right to self-organization,to form labor organi-zations,to join or assist Southern Fur Trappers'Branch of the InternationalFur & Leather Workers' Union of the United States and Canada, affiliated with 302DECISIONS OF NATIONAL LABOR. RELATIONS BOARD.the Congress of Industrial Organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities, for the.purposes of collective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act ;(c)Discouraging membership in the above-named or any other labor organi-zation by discharging any of their employees or in any other manner discrimi-.natingin regard to their hire and tenure of employment or any term or conditionof employment.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Gustave "Tootsie" Rulf, Eddie Rink, Joe Givens, Frank Dontay,Earnest Verdin, Avery Burke, R. L. Landry, Alvin "Jack" Gaudet, and HoraceBilliot immediate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rights and privilegesin the manner set forth in "The remedy" ;(b)Offer to Gustave "Tav" Favre, trapping lands for the trapping seasonnext following the date of this Intermediate Report in the manner set forth in"The remedy" ;(c)Make whole, in the manner set forth in "The remedy," Gustave "Tootsie"Rulf, Eddie Rink, Joe Givens, Frank Dontay,,Earnest Verdin, Avery Burke,R. L. Landry, Alvin "Jack" Gaudet, and Horace Billiott, for any losses they mayhave suffered by reason of the respondents' discrimination against them;(d)Make whole, in the manner set forth in "The remedy," Gustave "Tav"Favre, for any losses he may have suffered by reason of the respondents' dis-crimination against him ;(e)Mail to each of their employees at their best known address copies ofthe notice attached hereto, marked "Appendix C," after being duly signed by therespondents' representatives.Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region; '°(f)Notify the Regional Director for the Fifteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps therespondents have taken to comply herewith.It is further recommended that unless on or before ten (10)" days from thereceipt of this Intermediate Report, the respondents notify said Regional Directorinwriting that they will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondents to takethe action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or-counsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton 25, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including- rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof;107The employees are scattered over vast areas of marsh lands and in the opinion of theundersigned, it aaould be impractical to attempt the posting of noticesMoreover, therespondents maintain no headquarters in any of the trapping areasAccordingly, theundersigned is of the opinion that mailing of, copies of the notice is the only practicalmethod of reaching the employees. STEINBERG& COMPANY303,and any party or counsel for the Board may, within the same period, file an-original and four copies of a brief in support of the Intermediate Report Im-_inediately upon the filing of such statement of exceptions and or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proof,of service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65. As further provided in said Section 203.39,-should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.JAMES A. SHAW,Trial Examiner.Dated April 22, 1947.APPENDIX ACONTRACTThe following contract and trapping' agreement has this day been made, en-tered into and signed by and between STEINBERG & COMPANY of New Orleans,Louisiana, hereinafter referred to as first party, and herein represented by-------------------- and -------------------- a resident of ----------------->-hereinafter referred to as second party, to-wit :1.The first party being the lessee of certain lands in the Parish of--------------------, State of Louisiana, and having full control thereof for the'purpose of trapping and otherwise capturing fur-bearing animals thereon, doeshereby employ the second party for the period of the trapping season, beginning`_---------------, 19----, and ending 19----, to legally trap, or otherwise capture,-fur-bearing animals for the first party on the lands designated on the reversehereof, which the first party hereby allots and sets aside exclusively for the useof the second party for said purpose, and upon which the second party shall havethe right to construct and occupy a camp during the term of this agreement.II.The first party agrees to have its representative or agent call at the camp ofthe second party at reasonable intervals, during the term of this agreement, toreceive all furs or pelts captured to that date by the second party, and agrees topay the second party for his services hereunder -------------------- per cent-of our valuation at buying points in southwestern Louisiana for all furs or peltsdelivered by the second party to such representative or agent of the first party,who is to grade and pay for said furs or pelts in question at the time of deliveryto him; provided that should said camp be so located as to render it impracticable.for the representative or agent of first party to conveniently call or visit same,the second party agrees to bring all furs or pelts captured by him to some con-venient point for delivery to the representative or agent of the first party at suchconvenient time as may be agreed upon.III.The first party agrees to use all reasonable means at its demand to keeptrespassers and poachers off the tract of land described on the reverse hereof,and hereby appoints the second party as its agent or watchman with reference tosaid particular tract of land, hereby granting unto him full authority to guardthe same, and to use all legal means to keep invaders, poachers and trespassers,off said tract of land.IV. The second party agrees that at all times he will use his best efforts andskill to capture all of the fur-bearing animals, within the legal season therefor,0 304DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it will be possible for him to capture upon said tract of land, during theperiod of the trapping season hereinabove mentioned, and agrees that he willdevote his entire time to said purpose, and that he will employ his best efforts inpreparing for market the furs of pelts 'recovered from said animals, such asstretching, curing and otherwise rendering them marketable and saleableV. The second party recognizes and admits that all furs or pelts captured, orotherwise acquired by him from said tract of land, during the period of this.contract, shall belong to and be the property of the first party, and agrees toturn same over to the first party, or its authorized representative or agent, inaccordance with the terms of this contract, or at any time demand may be madetherefor upon payment by the first party to the second party of his compensationas herein fixed for his services hereunder It being the intention of this contractand of the parties hereto that the second party is merely to become the employeeof the first party, and that his entire compensation for services under said em-ployment shall be the sum hereinabove mentioned. Second party also recognizesand admits that the sale or other disposal by him to any person, firm or corpo-ration whatever of any furs or pelts trapped or otherwise captured on the landsin questionby him, or through his efforts, during the term of this contract, andwhile he is in the employ of the first party, and which shall not be authorizedby the first party, shall be considered a violation of this contract, such as toinvoke its annullment at the option of the first party, and would also be a violationof the penal laws of the State of Louisiana, rendering the second party liable to,criminal prosecution therefor.VI. The second party agrees that he will have no firearms in his possession athis camp, during the term of this contract, other than for his personal protectionor use; that he will not hunt any game of any description on either the landscovered by this contract, or on other lands belonging to or held under lease by thefirst party, without the written permission of the first party ; that he will, at theclose of the legal ti tipping season herein mentioned, take up his traps and refrainfrom engaging in trapping of any character on said lands until a new contracthas been made, entered into and signed between him and the first party ; that hewill at no time molest or harm any cattle or stock of any description, or theowners thereof or their employees, who may be in pursuit of their vocation in,looking after said cattle, and who are not hunting or trapping on said lands.VII. The second party agrees that in the event of the violation of any condi-tion or part of this contract, or in the event of any misconduct on his part un-becoming an-employee of the-first party, or- in the event-of the-infraction or viola-tion by him of any state or parish law, ordinance or regulation, the first partyshall, at its option, have the right to require the second party to immediatelyvacate said lands and camp and said second party agrees to do so peaceably,without delay, protest or the necessity of legal procedure, or a putting in default-VIII. Upon the execution of the agreement Second Party has paid to FirstParty -------------------- ($ __________) Dollars cash, which amount shall beheld by First Party in pledge to secure the performance by Second Party of hisobligations under this agreement; and in the event of the breach thereof bySecond Party, such amount shall be held and retained by First Party as liqui-dated damages, free and clear of any claim on the part of Second Party. ShouldSecond Party comply with his obligations hereunder then the amount thus paidto First Party shall be returned by First Party to the Second Party at the'termination of the next trappingseason. STEINBERG& COMPANY305,IN WITNESS WHEREOF, the parties have signed their names to duplicate originalshereof at ________________, Louisiana, on this, the --------- day of ------------ fSTEINBERG & COMPANY,First Party,By --------------------------------------------------------------------SecondPartyIn the presence of :APPENDIX BCONTRACT'STATE OF LOUISIANA,Parish of --------------------BE ITKNOWN, That on this the ------ day of the month of -------------------A. D., 194____, the following agreement and contract was entered into by andbetween STEINBERG & COMPANY, of New Orleans, La., hereinafter designated asLessor, and ______________________________, hereinafter designatedas Lessee:WITNESSETHThat the Lessor has under lease in the Parish of ---------------------Louisiana, various,tracts of Marsh land, leased from various owners, with fullpower to sub-lease said tracts or part of said tracts as he sees fit;That for the consideration and under the conditions hereinafter stated andstipulated, the said Lessor does by these presents hereby lease and let to the saidLessee, for the purpose of trapping and ensnaring fur-bearing animals, for thetrapping season ---------------------------- the following described property,to-wit :The line and boundary of which tract is known to the parties herein.The consideration of this lease is that the Lessee and the Lessor are to dividethe sum representing the gross value as hereinafter provided, of the furs caughtby the Lessee on the above described property during the trapping season 194_=194__ in the following proportions, to-wit : To the Lessor, -------- per cent ; tothe Lessee, -------- per cent.The Lessee further obligates himself to deliver all of the furs caught on theabove described property to the Lessor or his agents, and Lessor obligates itselfto pay for said furs the selling price prevailing in the field on the day when andat the place where such furs are delivered to Lessor ; the Lessor agreeing to paythe Lessee, at the time of each respective delivery of furs to Lessor, the proportionabove set forth.This lease is entered into by and between the parties herein under the followingconditions and stipulations:(1)The Lessee agrees that at all times he will use his best efforts andskill to capture all of the fur-bearing animals, within the legal season there-for, that it will be possible for him to capture upon said tract of land, duringthe period of the trapping season herein above mentioned, and agrees thathe will devote his entire time to said purpose, and that he will employ hisbest efforts to preparing for market the furs recovered from said animals, 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch as stretching, curing and otherwise rendering them marketable and'saleable ;(2)That the Lessee is to deliver all furs caught on the above-describedproperty exclusively to the Lessor, to be graded as tops, ones and twos,medium and flats, kitts and damaged, mice, and pieces by the Lessor or his.agent;-(3)That all furs shall be delivered during the said entire trapping seasonand Lessor agrees to have its representative or agent call at the camp ofthe Lessee at reasonable intervals, during the term of this lease, to receiveall furs captured to that date by the Lessee, which furs shall be deliveredby the Lessee to such representative or agent of the Lessor, who is to gradeprovided that should said camp be so located as to render it impracticablefor the representative or agent of Lessor to conveniently call or visit same,the Lessee agrees to bring all furs captured by him to some convenientpoint for delivery to the representative or agent of the Lessor at such con-venient time as may be agreed upon ; ---(4)That said Lessee is to obey and report the violation of any Conser-vation laws;(5)That the Lessor, his agents or representatives, shall have the rightduring said trapping season, to inspect the premises, boats, camps or para-phernalia of the Lessee, and the land so leased, at any and all times duringsaid trapping season ;(6)All furs caught on the above described property to be skinned atcamps of Lessee ;(7)The camps of the Lessee to be placed on said leased premises at aspot selected by Lessor ;(8)Lessee hereby agrees to trap on the above described property for theperiod given by law to trap, unless he is prevented from doing so by sicknessor other legitimate causes;(9)That the Lessee further agrees to report any trespassing occurringon the above leased property, to the Lessor ;(10)That the Lessee will not leave the leased premises during the trap-ping season, without the consent of the Lessor unless on account of sickness ;(11)The Lessor or his agent have the right to check the Lessee's catchdaily ;(12)The Lessee recognizes and admits that all furs captured, or other-wise acquired by him from said tract of land, during the period of thiscontract, shall belong to and be the property of the Lessor, and deliver sameover to the Lessor or its authorized representative or agent, in accordancewith the terms of this contract, or at any time demand may be made therefor,upon payment by the Lessor to the Lessee of the amount hereinafter setforth.Lessee also recognizes and admits that the sale or other disposalby him to any person, firm or corporation whatever of any furs trapped orotherwise captured on the lands in question by him, or through his efforts,during the term of this contract, and which shall not be authorized byLessor, shall be considered a violation of this contract, such as to invokeits annulment at the option of the Lessor;(13)The'Lessee agrees that he will have no firearms in his possession athis camp during the term of this contract, other than for his personal protec-tion or use ; that he will not hunt any game of any description on either the STEINBERG& COMPANY307-lands covered by this contract, or on other lands belonging to or held underlease by the Lessee, without the written permission of the Lessor ; that he will,at the close of the legal trapping season herein mentioned, take up his trapsand refrainfrom engaging in trapping of any character on said lands until anew contract has been made, entered into and signed between him and theLessor ; that he will at no time molest or harm any cattle or stock of anydescription, or the owners thereof or their employees, who may be in pursuitof their vocation in looking after said cattle, and who are not hunting ortrapping on said lands.The Lessee agrees that in the event of the violation of any condition or part ofthis contract, or in the event of any misconduct on his part, or in the event of theinfraction or violation by him of any state or parish law, ordinance or regulation,the Lessor shall, at its option, have the right to require the Lessee to immediatelyvacate said lands and camp and said Lessee agrees to do so peaceably, withoutdelay, protest or the necessity of legal procedure, or a putting in default.That for mutual consideration received, this contract is accepted by all partiesherein.It is agreed and stipulated between the parties herein, that this contract of leaseismade subject to the said conditions under which Lessor herein has leased fromvarious owners.Should the Lessor herein be divested of his lease of the abovedescribed property by the various owners for any reason whatsoever, then thislease shall terminate and the Lessee is to hold the Lessor herein harmless underthis contract, the Lessor shall return the deposit herein made.IN FAITH WHEREOF,The Parties have signed said lease, in duplicate on the day,month, and year first above written, in the presence of the subscribingwitnesses,after a due readingof the whole.STEINBERG& COMPANY,-------------------------Lessor-------------------------LesseeWITNESSES :APPENDIX CNOrIICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist SOUTHERN Fun TRAPPERS'BRANCH OF THE INTERNATIONALFUR & LEATHEN WORKERS' UNION OF THE UNITED STATES AND CANADA, C. I. 0.,or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.WE WILL NOT require our employees to post specific performance bonds forthe purpose of interfering with the rights guaranteed to them under theNational Labor Relations Act. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE wiiL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Gustave "Tootsie"Rulf, Eddie Rink,Joe Givens,Frank Dontay,EarnestVerdin, Avery Burke, R. L. Landry,Alvin"Jack"Gaudet, and HoraceBilliot..WE WILL OFFER to Gustave"Tav" Favre employment as a trapper on ourtrapping lands in the Morgan City,Louisiana,area for the trapping seasonnext following the date of this Intermediate Report, equal to those offeredits other employees in that area,and make him whole for any loss of earningssuffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organizationWe will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.MORRISSTEINBERG AND JULIAN LESLIESTEINBERG,A LOUISIANA PARTNERSHIP,D/B/A STEINBERG AND COMPANYEmployer.By-------------------------------------------(Representative)(Title)Dated------------------------NOTE : Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.